 III the Matter of COLUMBIA PICTURES CORPORATION AND ASSOCIATIONOF MOTION PICTURE PRODUCERS,INCandJOSEPH CuccTAIn the Matter of COLUMBIA PICTURES CORPORATION AND ASSOCIATIONOF MOTION PICTURE PRODUCERS,INC.andIRWIN P. HENTSCHELIn the Matter of REPUBLIC PRODUCTIONS,INC. AND ASSOCIATION OFMOTION PICTURE PRODUCERS,INC.andROBERT AMESIn the Matter of WARNER BROS. PICTURES,INC. AND ASSOCIATION OFMOTION PICTURE PRODUCERS,INC.and L.G. BATCHELDER,PAUL DESANCTIS, CARL H. GIDLUND, G. M. HAND, CHAS. JENSEN, LEO LAwB,R. M. LORA, H. C. MACDONALD,Dow MACKELLAR,W. J. SIMPSON,GEORGE STOICA, ROBERT BONNING, W. G. WHITE, JESSE L. SAPP,J. C. GOUDIE,CHAS.J. LARSON, FRED SEWARD, B. KENNETH COFFEYAND WILLIS HOWEIn the Matter of WARNER BROS. PICTURES,INC. AND ASSOCIATION OFMOTION PICTURE PRODUCERS,INC.and J.HAROLD ROGERSIn the Matter of LOEW'S INCORPORATED AND ASSOCIATION OF MOTIONPICTURE PRODUCERS,INC.andGEORGE I. GROTH AND ROBERT L.SELGRATHIn the Matter of TWENTIETH CENTURY-Fox FILM CORPORATION ANDASSOCIATION OF MOTION PICTURE PRODUCERS,INC.andEUGENE V.MAILESIn the Matter of RKO RADIO PICTURES, INC. AND ASSOCIATION OFMOTION PICTURE PRODUCERS,INC.andFORREST MCLONEYCases Nos. 21-C-2505, 21-C-2562, 21-C-2563, 21-0-2564, 21-C-2660,21-C-2662, 21-C-2664, and 21-C-2665, respectively.DecidedMarch 31, 1949DECISIONANDORDEROn March 20,1947,Trial Examiner Mortimer Riemer issued hisIntermediate Report in the above-entitled proceeding,finding thatcertain of the Respondents had engaged in and were engaging in82 N. L.R. B., No. 70.568 COLUMBIA PICTURES CORPORATION569certain unfair labor practices 1 and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.The TrialExaminerfurther found that Respondent RKO had not engaged inthe alleged unfair labor practices, and that certain other Respondentshad not engagedin certainother alleged unfair labor practices andrecommended that theseallegationsof the complaint be dismissed andthat the complaint be dismissedas againstRespondent RKO.The Respondents, the Alliance and certain of the complainants 2filed exceptions to the Intermediate Report and briefs in support oftheir exceptions.On July 13, 1948, upon request of the Respondentsand the Alliance, and pursuant to notice, the Board, at Washington,D. C., heard oral argument.The Respondents, the Alliance, andcertain of the complainants were represented by counsel and partici-pated in the argument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the contentions advancedat oral argument, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the exceptions and modifications set forth below.1.We agree with, and adopt, the finding of the Trial Examiner thatRespondent Association is an employer within the meaning of theAct.32.We are of the opinion that the Trial Examiner correctly deniedthe Respondents' motion to dismiss the complaint insofar as it allegeddiscrimination against Seward, Coffey, Howe, and Stanley, on theground that no charge had been filed on their behalf.There is ampleauthority to the effect that the contents of the charge do not limit thescope of the complaint, and that a respondent is not prejudiced byfailure of the charge to include particular unfair labor practices laterlitigated so long as the respondent had ample notice and opportunity1The provisions of Section 8 (1) and 8(3) of the National Labor Relations Act, whichthe Trial Examiner found certain of the Respondents had violated,are continued in Section8 (a) (1) and 8(a) (3) of the Act, as amended by the Labor Management Relations Act,1947.2 Joint exceptions and briefs were filed on behalf of complainants Robert W. Ames,George M. Hand, Irwin P.Hentschel,Charles Jensen, Leo Leonard Lamb,Raymond M.Lora,Eugene V. Mailer, Jesse L. Sapp, John L.Selgrath,George Stoica,Jr., and William G.White.Complainants Robert N. Bonning and William J. Simpson each filed a letter, whichhas been considered as exceptions.2Matter of Association of Motion Picture Producers, Inc.,et ai.,79 N. L.it.B. 466. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDto defend.4In the instant case, the Respondents do not contend thatthey were surprised or had insufficient notice.53.The Trial Examiner found that Respondent Warner discrim-inatorily discharged 14 prop makers 6 on March 19, 1945, in violationof the Act.We do not agree that they were discharged.Within afew hours after "Off Payroll Notices" were distributed to the entiremorning shift of 38 prop makers,7 Francis E. Fuhrmann, head of Re-spondentWarner's technical department, called the "discharged"propmakers totheWarner studio.Addressing them as a group,Fuhrmann urged them to keep the studio operating.They agreed todo so under certain conditions, which Fuhrmaml apparently accepted.Later, Fuhrmann telephoned some of the prop makers, stated that hecould not keep the agreement, and asked the prop makers to come towork the nextmorning ascarpenters.None complied.On March 22,the prop makers, by a vote of 19 to 16, determined to return to workunder thetermslaid down by Fuhrmann.$ The following day, themajority of the prop makers did, in fact, return to the studio.Despite Respondent Warner's policy of taking discharged employeesback as new employees with no seniority, Fuhrmann testified that thosereturning on March 23 were not rehired as new employees and hadnever been taken off the pay roll.During theremainderof the strike,complainant Stoica, one of the "discharged" Warner prop makers,saw Fuhrmannseveraltimes and asked for his old job.Fuhrmanntold him that unless he agreed to work in the carpenter shop, he couldnot work again for Respondent Warner.On this point, Fuhrmanntestifiedas follows :4 Consolidated Edison Company of New York, Inc, at al v N. L.R. B., 305 U S. 197 ;Matter of Nebel Knitting Company, Inc,6 N. L. R B.284, affirmed 103 F.(2d) 594(C. C. A. 4) ;Matter of Bird Machine Company,65N L. It. B. '311 ; andMatter of TheHills Brothers Company,67 N. L. R. B. 1249. See alsoNational Licorice Company v.N. L. R. B ,309 U.S 350. In N.L. R. B v. Hopwood Retinning Co., Inc., atal.,98 F. (2d)97 (C. C A. 2),cited by the respondents,charges were filed against Hopwood.During thehearing, the complaint was amended so as to add Monarch as a party respondent. Thecourt refused to enforce the Board's order against Monarch. TheHopwoodcase is distin-guishable from the instant case and the cases cited above, for there Monarch had insufficientnotice and was not accorded a reasonable opportunity to prepare its defense.6With respect to complainants Seward, Coffey,and Howe, a verified charge was filed withthe Board,but it was neither formally docketed nor served on the Respondents.However,counsel for the Respondents discussed these three cases with a representative of the Board.Moreover,the original consolidated complaint,which contained all four names,was servedon the Respondents on July 19,1946, almost 2 months before the hearing.We note, also,that the Respondents did, in fact,offer testimony at the hearing with respect to the dis-charges of Seward, Coffey,Howe, and Stanley.6 Complainants Batchelder,Bonning,De Sanctis,Gidlund, Hand,Jensen, Lamb, Lora,MacKellar,Rogers, Sapp, Simpson, Stoica and White7 Fuhrmann testified that "Off Payroll Notices," such as were issued to the prop makerson March 19, were customarily given to employees temporarily laid off as well as to dis-charged employees.The "Off Payroll Notices"do not contain any reference to "discharge"or to "termination."8We note that Gibbons,a representative of Respondent,attended the meeting at whichthis vote was taken,and urged the men to return to work as carpenters. COLUMBIA PICTURES CORPORATION571Q. And the only way any of them could have gone back to workafter March 19th, 1945, was by being willing to go into the car-penter shop.Is that correct?A. By being willing to go into the carpenter shop, or if we hadprop work to do, they would come in as prop makers.In September, two other prop makers returned to the studio andperformed carpenter work.9After the termination of the strike, theprop makers who had not previously returned to work applied forreinstatement.One 11 was reinstated almost immediately and severalothers were taken back at later dates nIn view of the above circumstances, we are convinced that theissuance of "Off Payroll Notices" to the prop makers on March 19was only a tactical maneuver designed to encourage them to accedeto Respondent Warner's demand that they perform carpentry work.The record is clear that any of them could have been reinstated duringthe strike, if only they agreed to the terms imposed upon them. Infact, the pressure thus brought to bear was successful in securing thecapitulation of the majority. It is therefore evident that those.whoheld out to the end had not been discharged, but voluntarily andcollectively withheld their labor rather than indulge in conduct whichviolated their principles. In effect, they were engaging in a concertedrefusal to work, for their mutual aid and protection.Hence, they werestrikers 12 and should be treated no differently, in view of the CincinnatiAgreement, than the other strikers mentioned in Section5, infra.4.The Trial Examiner found that three other complainants em-ployed by Respondent Warner 13 refused to cross the picket lineestablished by the CSU on March 12, 1945, and remained away fromthe studio for the duration of the strike.He further found that sevenother complainants, employees of various Respondents,14 voluntarilyabsented themselves from their jobs rather than perform the work ofstriking employees.We adopt these findings.15Accordingly, we areof the opinion that these complainants, like the Warner prop makers,were strikers, engaged in concerted activities for their mutual aid andprotection.G. Schnell and Harold R. Horner. These employees are not complainants herein.10 Complainant Paul De Sanctis." See footnote17, infra.12We do not adopt the Trial Examiner's finding that the Warner prop makers were"partial strikers "is Complainants John G. Goudie,Kenneth B Coffey,and Willis F. Howe.14 Complainants Larson, Seward,and Stanley,employed by Respondent Warner ; Cucciaand Hentschel,employees of Respondent Columbia;and Groth and Selgrath,employed byRespondent Loew's.16We reject the contention of the complainants that these complainants were construc-tively discharged. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.From October 15 to 24,1945, while the CSU strike was in progress,the Executive Council of the AFL met in Cincinnati, Ohio, to resolvethe dispute which had led to the CSU strike. It appears that theRespondents and the Alliance were represented at these meetings.OnOctober 25, the Executive Council of the AFL issued a document re-ferred to as the Cincinnati Agreement.Among other provisions, itordered that the CSU strike be terminated and that "all employees re-turn to work immediately." This directive was accepted by the unionsinvolved, including the Alliance.While all parties concerned apparently understood that all employ-ees who had been "on call" on March 12, 1945, should return to thejobs they held on that date, a dispute soon arose as to whether or notemployees who would be displaced by the returning strikers were tocontinue to work.To settle this conflict, representatives of the Re-spondents, the Alliance, and the CSU unions went to Washington,reviewed the minutes of the Cincinnati meetings, and conferred withthe Executive Council of the AFL.As a result, the Executive Council issued a "clarification" whichstated, in effect, that the Cincinnati Agreement had directed thatboth strikers and replacements were to be employed for at least 60days, within which period a jurisdictional award was to be made.Furthermore, the Executive Council directed that the Respondentsshould exercise their "usual prerogative" as to where they assignedtheir employees to work. In other words, strikers as well as replace-ments were to return to work pending a jurisdictional award, andthe Respondents in the meantime had discretion to assign the workamong both groups in any manner the Respondents desired. Clearly,the Respondents and the Alliance accepted the Cincinnati Agreementand its "clarification."Under these agreed terms, the CSU strikersreturned to work on October 31, 1945.The 24 complainants discussed above had been "on call" on March12, 1945, the day the strike commenced. They therefore came withinthe provisions of the Cincinnati Agreement and were entitled to bereinstated to their old jobs after October 31, 1945, on equal terms withthe CSU strikers?' All sought reinstatement. The Respondents, how-ever, instead of rehiring these complainants, obliged them to obtainclearance from the Alliance solely because of their activities duringthe strike.This is unquestionably demonstrated by the instructionsissued to the Respondent producers by Fred E. Pelton, the producers'labor administrator, on October 31, 1945.Those few who eventually26We reject the contention of the Respondents that the Cincinnati Agreement had noapplication to recalcitrant Alliance members. COLUMBIA PICTURES CORPORATION573secured thenecessary clearancefrom the Alliance were subsequentlyreinstated,17 but the remainder have never been taken back."Having obligated themselves to take back all strikers, the Respond-ents could not lawfully discriminate against the complainants solelybecause of their activities during the strike.19And this is true eventhough the Respondents, absent the Cincinnati Agreement, might per-haps have justified their discriminatory conduct on the grounds ofthe strike's arguably "illegal" character.However, whatever defensethe Respondents might otherwise have had was waived by the Cin-cinnati Agreement.Thus the Respondents may not now be heardto say that the concerted activities in which the complainants engagedwere not protected by the Act.As was said by the Court in theHazel-Atlascase : 20In this instance the employer was under no legal compul-sion to take the strikers back since they had violated the govern-ing agreement; but when their breach was overlooked, and itwas decided to reinstate them, they were entitled to even handedtreatment, and the exclusion of any of therm for reasons con-demned by the statute would have been an unfair labor practice.Pelton's instructions to the Respondent producers cannot be recon-ciled with the over-all settlement of the strike contained in the Cin-cinnati Agreement.As between the two, the terms of the CincinnatiAgreement must prevail, as it was binding on the Respondents andthe Alliance.Nor could the Respondents escape responsibility fortheir discriminatory conduct by the device of requiring the complain-ants,as a condition precedent to obtaining their rights under the14Complainant De Sanctis conferred with officials of the Alliance on November 6, 1945,and as a result was reinstated by Respondent Warner on November 7, 1945, as a newemployee.Complainant MacKellar was reemployed by Respondent Warner on August 5,1946, "through the union."Complainant Rogers was called by the Alliance on February11, 1946, and was told to report to the studio the next day; accordingly,he was rein-stated by Respondent Warner on February 12, 1946. Complainant Selgrath received wordfrom the Alliance on December 18, 1945, advising him to return to work the next day. OnDecember 19, 1945, the Alliance advised Respondent Loew's that Selgrath could returntowork in a lower paid position.Selgrath was reemployed by Respondent Loew's onDecember 19, 1945, as a new employee in a lower paid position.Complainant Stanleywas reinstated by Respondent Warner about November 14, 1945, through a call to theAlliance.He was given a total of 6 days' work spaced over a period of 3 or 4 weeks.11 So far as the record shows, the only complainant who was taken back without clear-ance from the Alliance was Irwin P.Hentschel.He was reinstated by Respondent Colum-bia on October 31, 1945, for 1 day only,then "laid off" at the end of his shift.We findthat the "lay off" was, in fact,a discriminatory discharge because of Hentschel's activitiesduring the strike, motivated by Pelton's instructions of the same day.39L.M. Comes,Respondent Warner's chief electrician,admitted that he did not callback any employees who he knew had failed to cross the picket lines during the strike"unless they had good reason."Complainant Stoics testified that Carroll Sacks, Re-spondent Warner's labor relations manager, stated that he could not be reinstated because"it would be unfair to the men who had cooperated with the studio."21Hazel-Atlas Glass Company v.N. L. R. B.,127 F.(2d) 109(C. C. A. 4),at 118. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDCincinnati Agreement, to secure clearance from the Alliance.21Weconclude that the complainants, like the CSU strikers, were entitledto be reinstated to their former positions on and after October 31,1945, upon application.By discriminatorily refusing to reinstatecomplainants Batchelder, Bonning, Coffey, De Sanctis, Gidlund,Goudie, Hand, Howe, Jensen, Lamb, Larson, Lora MacKellar Rog-ers, Sapp, Seward, Simpson, Stanley, Stoica and White on the re-spective dates on which they applied for reinstatement 22 because oftheir collective activities during the strike, RespondentWarner hasengaged in unfair labor practices.By discriminatorily dischargingcomplainant Hentschel on October 31, 1945,23 and refusing to rein-state complainant Cuccia on November 15, 1945,24 Respondent Colum-bia has violated the Act.By discriminatorily refusing to reinstatecomplainant Selgrath on October 31, 1945,25 and complainant Grothon November 3, 1945, Respondent Loew's has engaged in unfair labor21We find no merit in the Respondents' contention that referral to the Alliance wasrequired by the closed-shop contracts.Neither the wording of the contracts nor theprevious conduct of the parties indicates that the contracts were meant to have such aneffect.22We find that these complainants applied for reinstatement on the following dates :Batchelder, on October 31, 1945, as found by the Trial ExaminerBonning, on November 14, 1945, contrary to the Trial Examiner's finding.Coffey, on October 31, 1945, as found by the Trial Examiner.De Sanctis, on November 6, 1945, the day before he was reinstated as a newemployeeReinstatementas a new employee,we find, was discriminatory.Gidlund, on October 31, 1945.Goudie, on October 31, 1945Hand, on November 6, 1945, contrary to the Trial Examiner's finding.Howe, on October 31, 1945, as found by the Trial Examiner.Jensen, on November 6, 1945, as testified by De SanetisLamb, on October 31, 1945, as found by the Trial ExaminerLarson, on November 2, 1945, contrary to the Trial Examiner's finding.Lora, on October 31, 1945, as found by the Trial Examiner11IacKellar, on November 14, 1945Rogers, on October 31, 1945, as found by the Trial Examiner.Sapp, on November 6, 1945.Seward, on October 31, 1945, as found by the Trial Examiner.Simpson, on'November 1, 1945.Stanley, on October 31, 1945, as found by the Trial Examiner.Although "rein-stated" in November 1945, he received a total of only 6 days' work spaced over a periodof 3 or 4 weeks This intermittent employment, we hold, was not a bona fide rein-statement to his former position, but a discriminatory refusal to reinstate.Stoica, on October 31, 1945, contrary to the Trial Examiner's finding.White, on November 6, 1945, as found by the Trial Examiner.23 See footnote 18,supra.24Cuccia set the date as "sometime in November 1945, right after the strike. It mightbe the first part of December."We adopt a mean date.25Respondent Loew's was advised by the Alliance on October 31 or November 1, 1945, thatSelgrath was not in good standing as a member. Selgrath, in fact, was a member in goodstanding at all pertinent timesAssuming, without deciding, that Respondent Loew'srelied in good faith on this notice and, for this reason, refused to reinstate Selgrath, webelieve that the refusal to rehire him was nevertheless discriminatory.SeeMatter ofGeneral Electric X-Ray Corporation,76 N. L R B. 64. We are of the opinion that theCincinnati Agreement superseded the closed-shop contract insofar as reinstatement of thestrikers was concerned.We adopt the date of October 31, 1945, as the date of Selgrath'sapplication for reinstatement, rather than the date of November1, 1945, found by theTrial Examiner. COLUMBIA PICTURES CORPORATION575practices.By issuing orders to the Respondent producers on October31, 1945, which caused Respondents Warner, Columbia, and Loew'sto commit theseunfairlabor practices, Respondent Association hasviolated the Act.6.The Respondents and the Alliance argue that the CSIJ strikewas not protected activity, that the complainants were not engaged inprotected activity because they were "wildcat" strikers, and that theWarner prop makers were properly discharged for insubordinationbecause they attempted to stay on their jobs and draw pay while re-fusing to obey the lawful orders of the Respondents.26 If the com-plainants were not engaged in concerted activity protected by the Act,their conduct may have justified the Respondents in denying themreinstatement.But the Respondents waived this justification byjoining in the Cincinnati Agreement.27Having agreed to reinstateallstriking employees (including the CSU strikers) in the interest ofindustrial harmony, the Respondents could not later discriminateagainst the complainants because of their conduct before the settle-lnent of the strike.The crux of the Respondents' unlawful discrim-ination is the disparity between their treatment of the complainantsand their treatment of the CSU strikers, after having agreed to treatall alike.28Accordingly, we find it unnecessary to decide hereinwhether or not, during the strike, the complainants were engaged inprotectedconcerted activity.297.The Trial Examiner concluded that the Respondents violatedSection 8 (3) of the Act by discriminating in regard to the hire andtenure of employment of the complainants, thereby discouraging mem-bership in the Alliance.The Respondents and the Alliance exceptto this conclusion, urging that the Respondents' conduct could not26As previously found,the Warner prop makers were not "discharged."The "Off Pay-roll Notices"were merely a tactical maneuver.24Stewart Die Casting Corporation v. N. L. R. B.,114 F,(2d) 849(C. C. A. 7),cert.den 312 U. S.680;N. L. R. B. v.Aladdin Industries Inc.,125 F.(2d) 377(C C. A. 7),cert. den. 816 U. S. 706;Matter of The Carey Salt Company,70 N. L.R. B. 1099;Matterof Victory Fluorspar Mining Company,et al., 72 N. L. It. B.1356; andMatter of TheFafnir Bearing Company,73 N. L. It. B. 1008.28The Respondents argue that they did not rehire the complainants because there wereno vacant jobs for them. In view of the fact that the Respondents reinstated all theCSU strikers despite their prior replacement,we find no merit in this contentionAssum-ing, for the purposes of argument,that the complainants had been replaced during thestrike, the same was undoubtedly true of the CSU strikers.The failure to reinstate thecomplainants, therefore,serves to emphasize the unequal treatment accorded them.Ac-cordingly,we need not,and do not, make any findings with respect to the replacementof the complainants during the strike.29For this reason, we shall not disturb the Trial Examiner's refusal to take judicial noticeof certain administrative and procedural matters arising in connection with the previousrepresentation case(64 N. L.It. B. 490),offered for the purpose of showing the illegalityof the CSU strike.We therefore need not rule on the motion of counsel for the Board andcounsel for the Alliance that, if we overrule the Trial Examiner in this respect, the casebe remanded for further hearing. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDhavediscouragedmembership in the Alliance.We are convinced andfind that the discriminatory discharge and refusals to reinstate dis-cussed above constituted interference, restraint, and coercion of thecomplainants in the exercise of the rights guaranteed them in Section7 of the Act, in violation of Section 8 (1) of the Act. Viewing thediscriminatory conduct as a violation only of Section 8 (1) of the Act,we find that effectuation of the policies of the Act requires the remedyset forth below 30Accordingly, we do not adopt the Trial Exam-iner's finding that the Respondents' conduct discouraged membershipin the Alliance in violation of Section 8 (3) of the Act.8.The Trial Examiner found that sufficient reason existed for Re-spondentWarner's refusal to reinstate complainant Stanley in hisold job on and after November 29, 1945,31 because of Stanley's mis-conduct on that date.We adopt this finding, to which no partyexcepts.9.On motion of counsel for the Board, the Trial Examiner dis-missed the complaint against Respondent Warner, insofar as it al-leged the discriminatory discharge of H. C. MacDonald.We agree.10.The Trial Examiner found that Respondent Republic discrimi-natorily refused to reinstate complainant Robert W. Ames on or aboutOctober 31, 1945.We do not agree.We adopt the Trial Examiner'sfinding that Ames' lay-off on March 29, 1945, was not motivated byAmes' refusal to perform carpentry work.As Ames was legitimatelylaid off, he remained a laid-off employee for the duration of the strike.As such, he was not covered by the terms of the Cincinnati Agreement.He was not a striker, and there is no evidence that he was refused re-instatement because of any concerted activity32Accordingly, we findthat the refusal to rehire Ames on or about October 31, 1945, was not aviolation of the Act, and we shall therefore dismiss the complaintagainst Respondent Republic. 83soMatter of Texas Textile Mills,58 N. L.R. B. 353;Matter of Ever Ready Label Corpo-ration,54 N. L.R. B. 551;MatterofHomeBeneficial Life Insurance Co.,69 N.L. R. B.82; andMatter of Spencer Auto Electric Inc.,73 N. L. R. B. 1416.See also N.L. R. B. v.Hymie Schwartz d/b/a Lion Brand Manufacturing Company,146 F.(2d) 773(C. C. A. 5),enf'g as mod. 55 N. L. R. B. 798.81 Stanley was not discharged on November 29, 1945, but merely taken off the call list.After that date, Respondent Warner would not have called him directly,but would haveaccepted him if he had been sent by the Alliance in response to a general request for "moremen."82 Ames testified that,when he applied for reinstatement after the strike had terminated,he spoke to MacDonald,Respondent Republic's personnel manager.According to Ames,MacDonald said:"Well, your case is different,Ames.You weren't on strike,were you?",and Ames replied;"No, but since I was laid off I have respected picket lines." It isdifficult for us to conceive how an employee,whilelaidoff,can "respect"picket lines.Ames' testimony clearly stamps him as a laid-off employee,rather than a striker.'s Case No. 21-C-2563.The alleged discriminatory refusal to reinstate Ames was theonly violation of the Act of which the Trial Examiner found Respondent Republic to havebeen guilty. COLUMBIA PICTURES CORPORATION57711.The Trial Examiner found that Respondent Twentieth Centurydiscriminatorily refused to reinstate complainant Eugene V. Mailes onOctober 31, 1945.We do not agree.Mailes worked at his regularjob during the strike and up to October 1, 1945.During that time heas never asked to perform any work over which the jurisdiction ofany of the striking CSU unions had been clearly established.OnOctober 1, 1945, Mailes wcnt on his regular paid vacation which wasauthorized to run from October 1 to 13, 1945, inclusive.However, hedid not report for work again until after the strike was ended.Asset forth in the Intermediate Report, he made certain attempts tosecure an indefinite extension of his vacation, without pay.It appearsthat Mailes did not obtain the necessary extension in the prescribedmanner, and was therefore dropped from the pay roll after 6 days ofunauthorized absence, in accordance with Respondent Twentieth Cen-tury's custom.-There is some evidence that the refusal to reinstateMailes was based, in part, on Respondent Twentieth Century's beliefthat he had voluntarily quit.85Mailes' actual reason for remainingaway from his job from the end of his approved vacation until thetermination of the strike is not clear. 36In view of the fact that, prior to his vacation, Mailes had continu-ously crossed the picket line over a period of more than 6 months andhad not been asked to perform strikers' work, we cannot assume thatMailes became a striker.Moreover, we agree with the finding of theTrial Examiner that Mailes had requested an indefinite extension ofhis vacation without pay, and had reasonable ground to believe thathis request had been granted.The essence of i strike is the voluntaryconcerted withholding of laborrequested by an employer.It wouldtherefore be illogical to consider as a striker an employee who had re-quested and who believed he had obtained permission to absent himselffrom work.A striker does not seek permission to strike.Conse-quently, we find that Mailes was not a striker and was not covered bythe terms of the Cincinnati Agreement.Accordingly, we find that therefusal to reinstate Mailes on October 31, 1945, was not a violation of34TheRespondent introducedinto evidence a "DailyReport of Changes in Personnel"bearing an"effective date" of October 13, 1945, andstampedOctober 22,1945.It listsMailes under"employeesclosed today."The TrialExaminerrefused to accord any weightto this document on the ground that it waspreparedon Octobe,-13, 1945, before Maileswas due to return.Wedo not agree.We find thatthe document was prepared on October22, 1945, effective as ofOctober 13, 1945, rodhave given it due consideration.85Mailes testifiedthat Meyer, RespondentTwentieth Century's personnel manager, toldhim in November 1945, "that the information he had hadfromthe payroll departmentwas that I had voluntarilyquit my job."SeMailes testifiedthat, on October 15, ls,45, hetold his superior h-,desired an extensionbecause "there was a chanceof some of us being instrumental in bringingit (the strike)to a quickand amicableconclusion."He further testified that,a few days later, hetoldanother superiorhe wantedan extension"because of the increased Violence on the picketline." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act. -We shall therefore dismiss the complaint against RespondentTwentieth Century.3712.On motion of counsel for the Board, the TrialExaminer dis-missed the complaint against Respondent RKO, insofar as it allegedthe discriminatory refusal to reinstate complainant Forrest McLoneyfrom October 31 to December 27, 1945.As the record discloses no.evidence that Respondent RKO engaged in any other conduct violativeof the Act, we shall dismiss the complaint against Respondent RKOin its entirety.-3813.We agree with the Trial Examiner's conclusions that, under thecircumstances of this case, the alleged "bonus" paymentswere notunlawful, and that the Respondents did not violate Section 8 (1),of the Act by making such payments 3914. In view of the fact that we havefound Respondent Warnerguilty of violating Section 8 (1) of the Act, we deem itunnecessaryto determine whether or not Fuhrmann's alleged threat to the Warnerprop makers constituted a further violation of Section 8 (1).Wetherefore do not adopt the Trial Examiner's finding in this respect.15.We adopt the Trial Examiner's finding, to which noexceptionwas taken, that the Respondents have not violated Section 8 (1) ofthe Act by interrogating employees withrespect to their union mem-bership and affiliation.TB E REMEDYHaving found that Respondents Warner, Columbia, Loew's andAssociation violated S(*ction 8 (1) of the Act, we shall order thatthese Respondents cease and desist therefrom and take certain affirm-ative action which we `ind necessary to effectuate the policies of theAct.a.Complainants expelled from the AllianceAt all material times, the respondent producers wereparties to acollective bargaining contract with the Alliance which coversvariousunits containing the' complainants.This agreement contains closed-shop provisions.About 8 months after the discriminatoryrefusalsto reinstate the complainants, certain ofthe complainants 40 were3' Case No.21-C-2664.The alleged discriminatory refusal to reinstate Mailes was theonly violation of the At of which the Trial Examiner found Respondent Twentieth Cen-tury guilty.88 Case No.21-C-2665.39Matterof _4ssocietionofMotion Picture Producers,lite, et al,79 NL R B. 466See also R. HMacydCo. Inc.,v.New Yorli State Labor Relations Board, et at, 79N Y. Sup 2d 847(N Y Sup.Ct N Y. County)40Under sentence dated May 31, 1946,and sorved on June 14, 1946,complainants Gid-lund,Hentschel,Lamb,Lora, Sapp,and Stoica were expelled from the Alliance andcomplainants Batche'der and Hand were suspended for a period of 6 months starting COLUMBIA PICTURES CORPORATION579expelled or suspended from membership in the Alliance.The recordis silent as to the reasons for these expulsions and suspensions.The validity of the closed-shop contract is not in question, nor isitdisputed that the complainants came within its coverage.TheRespondents and the Alliance contend that the expelled and suspendedcomplainants have rendered themselves ineligible ,for employment andthat the Board is consequently without authority to order their re-instatement.The Trial Examiner, rejecting these arguments, rec-ommended the reinstatement of the expelled and suspended com-plainants, and the Respondents and the Alliance have excepted tothis ruling.We find merit in these exceptions. In considering thismatter, we need not pass upon the extent of the Board's power toreinstate the complainants in question.We think that, under thecircumstances of this case, it would be unwise to, override the con-tractual rights and obligations of the parties to, a valid closed-shopcontract, and thus undermine the effective disciplinary power of theAlliance.41T)Iereftlre, it would not effectuate the policies of theAct to order the reinstatement of those complainants who.wereex-pelled or suspended from the Alliance.We shall award back payto each of them only up to the date of his expulsion or suspension, asthe case may be.Complainants Gidlund and Lamb were discriminatorily deniedreinstatement by Respondent Warner on October 31, 1945, and com-plainant Sapp on November 6, 1945.They were expelled from theAlliance under sentence served on June 14, 1946.Consequently, weshall not order their reinstatement.We shall, however, order Re-spondent Warner to make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them by pay-ment to each of them of a sum of money equal to that which henormally would have earned as wages from the date he was refusedreinstatement, to June 14, 1946, the date he became ineligible forreemployment, less his net earnings during said period 42June 17, 1946, and fined $300 each, payable within 2 months on pain of automatic expul-sion.Neither Batcheldei nor Hand paid the fineThe Respondents were notified of theseexpulsionsand suspensions on June 14, 194641The expulsions and suspensions discussed above occurred more than 8 months afterthe termination of the strike, and the grounds therefor are not disclosedIn view ofthe lapse of time and the fact that other recalcitrant Alliance members continued ingood standing, we cannot assume that the expulsions and suspensions were related to thecomplainants'activities during the strikeThe Cincinnati Agreement therefore had noapplication to this situationConsequently, these cases differ materially from the caseof complainant Selgrath, discussed in footnote 25,supra.42The Respondents maintain that Sapp made no reasonable effort to obtain employmentafter being refused reinstatementThis contention is apparently based on the fact thatSapp, because of illness, refused a job offered by Respondent ColumbiaThe recordreveals that Sapp signed the Alliance call book on November 9, 1945, only 3 days after 580DECI8IONS OF NATIONAL LABOR RELATIONS BOARDComplainant Lora was discriminatorily refused reinstatement onOctober 31, 1945.He was expelled from the Alliance by sentenceserved on July 14, 1946.Accordingly, we shall not order him re-instated.We adopt the Trial Examiner's finding that Lora madeno particular effort to secure employment after April 1, 1946.Wetherefore adopt that part of the Trial Examiner's recommendationwhich deals with Lora's reimbursement, except that his back pay shallcommence on October 31, 1945.43Complainant Stoica was discriminatorily refused reinstatement onOctober 31,1945.By sentence served on June 14,1946, he was expelledfrom the Alliance.Consequently, we shall not direct his reinstate-ment.The Respondents maintain that Stoica did not make reason-able efforts to obtains employment, relying on the facts that he refusedan offer of employment by Respondent Columbia on November 16,1945; that he declined several jobs offered him by hardware manu-factui ing companies, and that he spent time collecting donations forthe complainants.We are of the opinion that Stoica had reasonablegrounds for refusing the jobs tendered him44Moreover, it is undis-puted that Stoica signed the Alliance call book on November 9,1945,that he registered with the United States Employment Service '411 thathe had been refused reinstatement.On November 24, 1945, the Alliancesent him a tele-gram reading :PLEASE NOTIFY THIS LOCAL UNION IF YOU ARE AVAILABLE TO ACCEPTEMPLOYMENT IN POSITIONS WHICH WE MAY HAVE TO OFFER OR ADVISEWHAT YOU WILL ACCEPTHe replied 2 days later as followsWILLING AND ANXIOUS TO ACCEPT POSITION HELD ON MARCH 12. PLEASEADVISE.Moreover, Sapp was employed for 6 months by the Yalta Restaurant Company and wassupervising construction work for one Simon Lazarus, at the time of the hearingUnderall the circumstances, we are persuaded that Sapp made reasonable efforts to obtainemployment43The complainants urge that "consideration should be given to whether he registeredwith the U S. E S. and whether he refused to accept offers of employment made throughthe U. S E. S " Registration with the United States Employment Service is conclusiveevidence that a reasonable search for employment has been madeMatter of The OhioPublic Service Company, Inc.,52 N. L. It. B 725; andMatter of Montgomery HardwoodFlooring Company, Inc,72 N L R B 113. Accordingly, Lora's back pay may be in-creased by adding thereto any periods between April 1 and July 14, 1946, during whichhe was registered with the United States Employment Service and did not unreasonablyrefuse tendered employment or unreasonably quit employment entered upon, less his netearnings during said periods.44 Stoica testified without contradiction that he rejected the Columbia job because it wason the night shift, was for only 1 or 2 days, and was under one Bendowsky, whose namewas on a list of witnesses against Stoica attached to charges filed against him before theAlliance.He also stated that he turned down the hardware positions because "the rate ofpay was so low, I wouldn't have been able to support the family . . . just a fraction ofwhat the studios used to pay me."41Alliance locals maintain call books upon which a member desiring employment mayenter his nameStudios seeking employees are sent available men from among thoselisted in the call books.46 See footnote 43,supra.The record does not disclose the date on which Stoica regis-tered with the United States Employment Service. COLUMBIA PICTURES CORPORATION581he worked 3 weeks at Respondent Republic and 2 days on the IceFollies, and that he has been working at the Universal studio sinceMay 1946. Stoica testified that from October 31, 1945, until "aboutFebruary 1946," he spent full time collecting donations for the com-plainants and others.Under these circumstances, we find that, afterFebruary 1, 1946, Stoica made reasonable efforts to secure employ-ment.Accordingly, we shall order Respondent Warner to make himwhole for any loss of pay he may have suffered by reason of the dis-crimination against him by payment to him of a sum of money equalto that which he normally would have earned as wages from Febru-ary 1, 1946,47 to June 14, 1946, the date he disqualified himself foremployment, less his net earnings during said period.Complainant Hentschel was discriminatorily discharged by Re-spondent Columbia on October 31, 1945."He was expelled from theAlliance by sentence served on July 14, 1946.Accordingly, we shallnot order his reinstatement.We shall, however, order RespondentColumbia to reimburse him for loss of wages in the same manner inwhich we have heretofore ordered Respondent Warner to reimbursecomplainants Gidlund, Lamb, and Sapp.RespondentWarner discriminatorily refused to reinstate com-plainant Batchelder on October 31, 1945, and complainant Hand onNovember 6, 1$45.They were fined and suspended from the Allianceeffective June 17, 1946, and subsequently automatically expelled forfailure to pay the fines.Accordingly, we shall not order their rein-statement.We shall order Respondent Warner to make them wholefor any loss of pay they may have suffered by reason of the discrimi-nation against them by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages fromthe date he was refused reinstatement, to June 17, 1946, the date hebecame ineligible for reemployment, less his net earnings during saidperiod.b.Other complainantsComplainant Bonning was discriminatorily refused reinstatementon November 14, 1945.49He obtained permanent work elsewhere inMay or June 1946, and has not desired reinstatement since that time.Accordingly, we shall not order him reinstated.We adopt the rec-44 Stoica's back pay may be increased by adding thereto any periods between October 31,1945, and February 1, 1946, during which he was registered with the United States Employ-ment Service and did not unreasonably refuse tendered employment or unreasonably quitemployment entered upon,less his net earnings during said periods.48 See footnote 18,supra.41 See footnote 22,supra.In view of this finding,we reject Bonning's contention thathis back pay should commence March 19, 1945.838914-50-vol 82-38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDommendations of the Trial Examiner with respect to his reimburse-ment, except that his back pay shall commence on November 14, 1945.Complainant De Sanctis applied for reinstatement on November 6,1945, and was reinstated on the following day as a new employee.Wehave found that his reinstatement asa new employeewas discrimina-tory,50 as it necessarily deprived him of his accumulatedseniority.5'We are of the opinion that nothing short of an order of reinstatementwould provide him with adequate protection and effectuate the pur-poses of the Act.Accordingly, we shall order Respondent Warnerto offer De Sanctis immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice to his senior-ity or other rights and privileges. It does not appear affirmativelythat De Sanctis suffered any monetary loss.However, we shall orderRespondent Warner to make him whole for any loss of pay he mayhave suffered by reason of his discriminatory reinstatement asa newemployee,in the event that any such loss has occurred.Complainant Goudie was likewise discriminatorily refused rein-statement on October 31, 1945.He desires reinstatement.The Re-spondents maintain that he wilfully incurredlosses inearnings byfailing to make a reasonable effort to obtain employment after he wasdenied reinstatement.Goudie signed the Alliance call book on Febru-ary 14, 1946.He received 5 days' employment at Respondent Re-public, but did not sign the call book again after that. The recorddiscloses no other efforts by Goudie to obtain work.We find thatGoudie did not make the kind of effort to obtain other employmentwhich, under present conditions, a discharged employee may reason-ably be expected to make.His loss in earnings is therefore foundto have been a wilfully incurred loss, for which Respondent Warnershould not, and will not, be directed to reimburse him.52We shall,however, adopt the Trial Examiner's recommendation with respect toGoudie's reinstatement.Complainant Jensen was, as we have found, discriminatorily re-fused reinstatement on November 6, 1945.The parties stipulatedthat Jensen is now employed by Respondent Twentieth Century and,since obtaining this employment in February 1946, has no desire tobe reinstated to his former position with Respondent Warner.Ac-cordingly, we shall not order Jensen reinstated.We shall, however,adopt the Trial Examiner's recommendations with respect to his re-11 See footnotes 17 and 22,supra.51De Sanctis testified that he had worked for Respondent Warner "about 4 or 5 years."Fuhrmann testified that Respondent Warner's practice on lay-offs, despite the seniorityprovisions of the Alliance contracts,was to prefer those who had the greatest senioritywith the company.32Matter of Carroll's Transfer Company,56 N. L. R B. 935. COLUMBIA PICTURES CORPORATION583imbursement, except that his back pay shall commence on November6, 1945.Complainant Larson, we have found, was discriminatorily deniedreinstatement on November 2, 1945.He desires to be reinstated.TheRespondents maintain that Larson failed to make a reasonable effortto obtain employment elsewhere.We find merit in this contention.Like complainant Goudie, Larson signed the Alliance call book onFebruary 14, 1946.He did not receive any calls, but explained thisby saying, "One trouble was I did not have no telephone at the time,or they probably would have called me."The record does not disclosethat he made any further effort to obtain work.He testified as follows :Q. Did you sign it again or keep your name in the call book?A. No.Q. Did you have another job?A. No.Qa Don't you want a job?A. For Warner Bros, yes.Q. Anybody else?A. Not necessarily, no.Q.Well, you were not willing to work for anybody else exceptWarner Bros., were you?A.Well, I left Warner Bros., and figured I was entitled to goback there.Q. Did you make an effort to get another job?A. No.Under the circumstances, we do not believe that Larson made areasonable effort to obtain employment elsewhere and we shall notorder Respondent Warner to reimburse him for his willfully incurredloss of earnings.We shall, however, adopt the Trial Examiner'srecommendation with respect to Larson's reinstatement.Complainant MacKellar was discriminatorily refused reinstatementon November 14, 1945.He was reinstated by Respondent Warner onAugust 5, 1946.53Accordingly, we shall not order his reinstatement.It appears that MacKellar spent the first 3 months after he was refusedreinstatement working on his house and thus voluntarily made himselfunavailable for employment during that period.Accordingly, weshall order Respondent Warner to make MacKellar whole for anyloss of pay he may have suffered by reason of the discriminationagainst him, by payment to hint of a sum of money equal to that whichhe normally would have earned as wages from February 1, 1946, to" We do not accept the date of August 1, 1946, adopted by the Trial Examiner as thedate on which MacKellar was reinstated 584DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 5, 1946, the date of his reinstatement, less his net earningsduring said period.Complainant Rogers was discriminatorily refused reinstatement onOctober 31, 1945.He was reinstated by Respondent Warner onFebruary 12, 1946.Accordingly, we shall not order him reinstated.We shall, however, adopt the recommendation of the Trial Examinerwith respect to Rogers' reimbursement, except that his back pay shallcommence on October 31, 1945.Complainant Seward was discriminatorily denied reinstatementon October 31, 1945.He desires reinstatement.As justifiablypointed out by the Respondents, Seward made no effort to find workprior to December 1945.At that time, he left on a motor trip, washospitalized, and was not available for reemployment for 2 or 21/2months.After regaining his health, he notified the Alliance that hedesired employment, and also worked for 3 months laying cementblocks.We are of the opinion that Seward was not entitled to backpay for any period prior to his recuperation.We shall, therefore,adopt the Trial Examiner's recommendations with respect to the re-instatement and reimbursement of Seward, except that his back payshall commence from the date of his recuperation from his illness.Complainant Simpson was discriminatorily refused reinstatementon November 1, 1945.He desires reinstatement.Simpson was illand unable to work from about June 1, 1945, to about January 1,1946.54We shall adopt the recommendations of the Trial Examiner withrespect to Simpson's reinstatement and reimbursement, except that hisback pay shall commence on January 1, 1946, the date on which hewas able to resume his employment.Complainant White was discriminatorily denied reinstatement onNovember 6, 1945.He desires reinstatement.The Respondentsmaintain that White made no reasonable efforts to find work.55Wedo not agree.White worked for the Yalta Restaurant Company foran undisclosed period of time, and obtained "a couple of days' work,one place and another." In addition, he spent part of time working54 Simpson testified that he was ill and unable to work for a period of approximately 7months.He testified that the "discharge"by Respondent Warner made him "very ill" andthat "the results of this strike and being discharged,the fact that this is the first job thatI was ever discharged from in my life and my association on the Warner Bros.'lot touchedme to a point where I had a complete collapse and a break-down."Simpson maintains that,since his illness was caused directly by his discriminatory"discharge,"this period of timeshould not be deducted from his back-pay order.We do not agree.We note that the"discharge"occurred March 19, 1945, while Simpson's illness commenced several monthslater.Under all the circumstances,we are not convinced that Simpson's illness can beattributed to the actions of Respondent Warner.55This contention is apparently based on White's following testimony :Q.Did you make any effort to get work?A. I worked when I wanted to work.Q. Youwere able to work whenever you wanted to work,weren't you?A. That's right. COLUMBIA PICTURES CORPORATION585on a small walnut ranch which he owns.56We find that White madereasonable efforts to obtain employment.Therefore, we shall adoptthe recommendations of the Trial Examiner with respect to the re-instatement 51 and reimbursement of White, except that White's backpay shall commence on November 6, 1945.Complainant Cuccia, we have found, was discriminatorily deniedreinstatement on November 15, 1945.He desires reinstatement.Fol-lowing the refusal of his request for reinstatement, Cuccia was inbusiness for himself until February 1946.After that, he testified, hedid not attempt to get other employment and, at the time of the hear-ing, he was "living on my twenty dollars a week right now." TheRespondents maintain that, after February 1946, he made no reason-able effort to find work.68We cannotagree.In view of the fact thatCuccia is a veteran of World War II, we assume that the "twentydollars a week" mentioned by Cuccia referred to benefits received byhim under the Servicemen's Readjustment Act of 1944.59Registra-tion with a public employment agency is a condition precedent to thereceipt of such benefits.80We therefore conclude that Cuccia madea reasonable search for employment during such periods as he was08White doesnot liveon the ranch.We consider the time he spent working on this ranchas a period of self-employment.67White is a supervisor.However,exclusion of supervisors from coverage of the amendedAct does not affect the Board's power to issue an appropriate order to remedy unfair laborpractices involving supervisorswhichoccurredprior to the effectivedate of the LaborManagement RelationsAct, 1947.Matterof Republic Steel Corporation(Upson Devision),77 N. L.R. B. 1107."The Respondents apparently base theircontention that Cuccia did notmake a reason-able effort to work upon his following testimony on cross-examination .Q. Did youwork during the periodof the strikeanywhere?A. No, I did not.Q. Not any place?A. Notany place.Q. Didyou try toget work?A. No. I went in the trucking businessin which I unfortunately went broke.srt*•Q. All right.After the strike, did you work anywhere?A. No, I did not.Q. Didyou try towork anywhere?A. No, I did not.Q. Are you working now?A. I amliving on my twenty do'.lars a week now.iµntaQ. All right.Thendid you work anywhereafter the latter part of February, 1946?A. No, Ididn't then.Q. Did you try to get work anywhere?A. I havebeen trying to go back to Columbia, yes.Q.Did youtry to get workanywhere else?A. No, I didn't." 38 U. S. C.A. § 693, et seqB0The Servicemen's ReadjustmentAct of1944 provides,in part,as follows :"Such person shall be deemed eligibleto receivean allowance for any week of unem-ployment if . . . the person is registered with and continues to report to a publicemployment office, in accordance with its regulations...'38 U. S.C. A. § 696. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDregistered with a public employment agency.We adopt that part ofthe TrialExaminer's recommendation which requires RespondentColumbia to reinstate Cuccia.In addition,we will order RespondentColumbia to make Cuccia whole for any loss of pay he may havesuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to that which he normally would haveearned as wages from November 15, 1945,to thedate of the offerof reinstatement,less his net earnings during said period, and exclud-ing such periods,if any,after February 1, 1946,during which he wasnot registeredwitha public employment agency and made no reason-able efforts to secure employment.We adopt the recommendations of the Trial Examiner with respectto the reinstatement of complainants Coffey and Howe by RespondentWarner, and of complainant Selgrath by Respondent Loew's.Welikewise adopt his recommendations as to the reimbursement by Re-spondent Warner of complainants Coffey,81Howe,and Stanley, and byRespondent Loew's of complainants Groth and Selgrath.We shallorder Respondent Association to cease and desist fromcommitting the unfair labor practiceswhich we havefound it com-mitted.We shall dismissthe complaintas to Respondents Republic,Twentieth Century, andRKO, as we havefound thatthese Respond-ents did not violatethe Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondents Warner Bros. Pictures, Inc., Burbank, California,Columbia Pictures Corporation, Los Angeles, California, and Loew'sIncorporated, Culver City, California, and their respective officers,agents, successors, and assigns, shall :61The Respondents maintain that Coffey made no reasonable effort to obtain work. Thisclaim is apparently based upon his failure to re-sign the Alliance call book after he waslaid off by Respondent Republic and his following testimony on cross-examination :Q.Were you employed steadily during the early part of 1946?A. It wasn't necessary.Q.What wasn't necessary?A. For me to be employed steadily.Q. You didn't want to be employed?A. Not according to the rules and regulations.Q.What do you mean by that?A.Well, do I have to beg for a job?Coffey placed his name on the Alliance call book after the strike, received a call fromrespondent Republic, where he worked for 4 days, made several other efforts to obtainemployment elsewhere, and worked a week at PRC, 11 weeks at Chaplin Studio, and anunspecified period at the Inyokern Naval Base.We consequently find that he madereason-able efforts to obtain employment. COLUMBIA PICTURES CORPORATION5871.Cease and desist from interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all of such activitiesexcept to the extent that such right may be affected by agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act, as guaranteedin Section 7 of the Act, by discharging or refusing to reinstate any oftheir employees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition of theiremployment, because of their participation in concerted activitiesfor their mutual aid or protection, or by any like or related conduct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent Warner Bros. Pictures, Inc., Burbank, California,and its officers, agents, successors, and assigns, shall :(1)Offer Kenneth B. Coffey, Paul De Sanctis, John G. Goudie,Willis F. Howe, Charles J. Larson, Fred Seward, William J. Simpson,and William G. White immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges;(2)Make whole Lynn George Batchelder, Robert N. Bonning, Ken-neth B. Coffey, Paul De Sanctis, Carl H. Gidlund, George M. Hand,Willis F. Howe, Charles Jensen, Leo Leonard Lamb, Raymond M.Lora, Donald MacKellar, J. Harold Rogers, Jesse L. Sapp, FredSeward, William J. Simpson, Paul L. Stanley, George Stoica, Jr., andWilliam G. White for any loss of pay they may have suffered by reasonof Respondent Warner's discrimination against them, in the mannerset forth in "The Remedy," herein.(b)Respondent Columbia Pictures Corporation, Los Angeles,California, and its officers, agents, successors and assigns, shall:(1)Offer Joseph P. Cuccia immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges ;(2)Make whole Joseph P. Cuccia and Irwin P. Hentschel for anyloss of pay they may have suffered by reason of Respondent Columbia'sdiscrimination against them, in the manner set forth in "The Remedy,"herein.(c)Respondent Loew's, Incorporated, Culver City, California, andits officers, agents, successors, and assigns, shall : 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Offer John L. Selgrath immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(2)Make whole George I. Groth and John L. Selgrath for any lossof pay they may have suffered by reason of Respondent Loew's dis-crimination against them, in the manner set forth in "The Remedy,"herein.(d)Post in conspicuous places throughout their respective studioscopies of the notices attached hereto marked Appendices "A," "B,"and "C." 62Copies of said notices, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being signed byrepresentatives of the respective Respondents, be posted by the re-spective Respondents immediately upon receipt thereof and maintainedby them for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepseach of them has taken to comply herewith.B. Respondent Association of Motion Picture Producers, Inc., LosAngeles, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from advising, urging, or otherwise influencingits member producers, directly or indirectly, to interfere with, restrain,or coerce their employees in the exercise of the right to self-organiza-tion, to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all of such activi-ties except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act, asguaranteed in Section 7 of the Act, by discharging or refusing to rein-state any of their employees, or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or con-dition of their employment, because of their participation in concertedaeRespondent Warner shall sign and post copies of Appendix A, Respondent Columbiashall sign and post copies of Appendix B, and Respondent Loew's shall sign and postcopies of Appendix C. In the event that this Order is enforced by decree of a United StatesCourt of Appeals,there shall be inserted in the respective notices, before the words, "ADECISION AND ORDER,"the words,"DECREE OF THE UNITED STATES COURT OFAPPEALS ENFORCING." COLUMBIA PICTURES CORPORATION589activities for their mutual aid or protection, or by any like or relatedconduct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately send copies of the notice attached hereto andmarked "Appendix D," 63 after they have been signed by a representa-tive of Respondent Association, to all its members, including all theRespondent producers.Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after beingsigned by a representative of Respondent Association, be posted byRespondent Association immediately upon receipt thereof and main-tained for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent Association to insurethat said notices are not altered, defaced, or covered by any othermaterial;(b)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges (1) that the Respondents violated Sec-tion 8 (1) of the Act by making "bonus" payments, by interrogatingemployees with respect to their union membership and affiliation, or bythreatening employees that they would never work again in the motionpicture industry if they refused to perform the work of striking em-ployees; (2) that Warner Bros. Pictures, Inc., discriminated againstH. C. MacDonald; and (3) that Republic Productions, Inc., LosAngeles, California, Twentieth Century-Fox Film Corporation, LosAngeles, California, and RKO Radio Pictures, Inc., Los Angeles,California, committed any unfair labor practices.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:88 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words,"A DECISION AND ORDER," thewords, "DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 590DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act, asguaranteed by Section 7 thereof, by discharging or refusing toreinstate any of our employees, or in any other manner discrimi-nating in regard to their hire or tenure of employment, or anyterm or condition of their employment, because of their par-ticipation in concerted activities for their mutual aid or protec-tion, or by any like or related conduct.WE WILL OFFER to the employees named below, immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed.Kenneth B. CoffeyCharles J. LarsonPaul De SanctisFred SewardJohn G. GoudieWilliam J. SimpsonWillis F. HoweWilliam G. WhiteWE WILL make the following employees whole for any loss ofpay suffered as a result of the discrimination against them, in ac-cordance with the Order of the National Labor Relations Board.Lynn George BatchelderRobert N. BonningPaul De SanctisKenneth B. CoffeyCarl H. GidlundGeorge M. HandWillis F. HoweCharles JensenLeo Leonard LambRaymond M. LoraDonald MacKellarJesse L. SappJ.Harold RogersFred SewardWilliam J. SimpsonPaul L. StanleyGeorge Stoica, Jr.William G. WhiteWARNER BROS. PICTURES, INC.,Employer.By-----------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material. COLUMBIA PICTURES CORPORATION591APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act, asguaranteed by Section 7 thereof, by discharging or refusing toreinstate any of our employees, or in any other manner discrimi-nating in regard to their hire or tenure of employment, or anyterm or condition of their employment, because of their partici-pation in concerted activities for their mutual aid or protection,or by any like or related conduct.WE WILL OFFER to the employee named below, immediate andfull reinstatement to his former or a substantially equivalent posi-tion,without prejudice to any seniority or other rights andprivileges previously enjoyed.Joseph P. CucciaWE WILL make the following employees whole for any loss ofpay suffered as a result of the discrimination against them, inaccordance with the Order of the National Labor RelationsBoard.Joseph P. CucciaIrwin P. HentschelCOLUMBIA PICTURES CORPORATION,Employer.By ------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX CNOTICETo ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NoT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act,as guaranteed by Section 7 thereof, by discharging or refusingto reinstate any of our employees, or in any other manner dis-criminating in regard to their hire or tenure of employment, orany term or condition of their employment, because of theirparticipation in concerted activities for their mutual aid or pro-tection, or by any like or related conduct.WE WILL OFFER to the employee named below, immediate andfull reinstatement to his former or a substantially equivalent po-sition,without prejudice to any seniority or other rights andprivileges previously enjoyed.John L. SelgrathWE wiLL make the following employees whole for any loss ofpay suffered as a result of the discrimination against them, in ac-cordance with the Order of the National Labor Relations Board.George I. GrothJohn L. SelgrathLoEw's INCORPORATED,Employer.By --------------------------Dated(Title)--------------------(Representative) This notice must remain posted for 60 days from thedate thereof,and must not be altered, defaced, or covered by any other material,. COLUMBIAPICTURESCORPORATION593APPENDIX DNOTICE TO OUR MEMBERS AND TIixIR EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members and their employeesthat :WE WILL NOT advise, urge, or otherwise influence our memberproducers, directly or indirectly, to interfere with, restrain, orcoerce their employees in the exercise of the right to self-organi-zation,to form, join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act, as guaranteed by Section 7 thereof, bydischarging or refusing to reinstate any of their employees, or inany other manner discriminating in regard to their hire ortenure of employment, or any term or condition of their em-ployment, because of their participation in concerted activitiesfor their mutual aid or protection, or by any like or relatedconduct.ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.,Employer.By ---------------------------------------------------(Representative)(Title)Dated--------------------This noticemust remainposted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Robert Rissman,for the Board.O'Melveny&Myers,byMr.Homer I. MitchellandMr.W. W. Alsup,of LosAngeles, Calif., for the respondents Columbia Pictures Corporation,RepublicProductions,Inc.,Warner Bros. Pictures,Inc., Loew's Incorporated,TwentiethCentury-Fox Film Corporation, RKO Radio Pictures, Inc., and Association ofMotion Picture Producers, Inc.Katz,Gallagher and Margolis,byMr.Ben Margolis,of Los Angeles, Calif.,for individual complainants Robert W. Ames, G. M. Hand,Irwin P.Hentschel,Charles Jensen, Leo L.Lamb,R. M. Lora,Eugene V. H. Mailes,Jesse L. Sapp,John L. Selgrath, George Stoica, Jr., and W. G. White. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDBodkin, Breslin & Luddy, by Mr. Michael G. Luddy,of Los Angeles, Calif.,for the Intervenor Alliance.STATEMENT OF THE CASEUpon various charges duly filed between April 6, 1945, and July 19, 1946, bycertain named individuals, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Twenty-first Region (Los Angeles,California), issued its consolidated complaint dated July 19, 1946, againstColumbia Pictures Corporation, herein called respondent Columbia ; RepublicProductions, Inc., herein called respondent Republic; Warner Bros. Pictures, Inc.,herein called respondent Warner ; Loew's Incorporated, herein called respondentLoew ; Twentieth Century-Fox Film Corporation, herein called respondentTwentieth Century ; RKO Radio Pictures, Inc., herein called respondent RKO ;Paramount Pictures Inc., herein called Paramount ; Universal Pictures Company,Inc., herein called Universal; Samuel Goldwyn Productions, Inc., herein calledGoldwyn ; Hal Roach Studios, Inc., herein called Roach ; and Association ofMotion Picture Producers, Inc., herein called respondent Association ; allegingthat the foregoing had engaged in unfair labor practices within the meaning ofSection 8 (1), (3), and (5) and Secton 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.By motion dated August 16, 1946, respondents Association, Columbia, Republic,Warner, Loew, Twentieth Century, and RKO, and Paramount, Universal, Gold-wyn, and Roach moved to severMatter of The Association of Motion PictureProducers, Inc.,one of the consolidated cases,' from the other consolidated casesnamed in the caption above. The Board by order dated August 30, 1946,granted the said motion and directed that theMachinistscase proceed to hearingprior to the hearing in the above consolidated cases.On September 3, 1946, theBoard through its Regional Director issued an amended consolidated complaintcovering the other consolidated cases, copies of which were duly served upon therespondents.The amended consolidated complaint alleged in substance that: (1) therespondent Association is an employer within the meaning of the Act; (2)respondents Columbia, Republic, Warner and Loew on certain dates betweenMarch 12, 1945, and October 31, 1945, discharged and/or refused to reinstatecertain named employees because the said employees refused to perform thework and take the jobs of other striking employees or pass a picket line, duringthe course of a strike in the motion picture industry, current between March 12and October 31, 1945; respondents Twentieth Century and RKO refused on thetermination of the strike, to reinstate certain named employees because the saidemployees refused to pass the picket line during the course of the said strike;(3) the respondent Association, on or about October 31, 1945, advised andinstructed the respondent Producers2 not to reinstate or hire employees whorefused to cross picket lines during the strike and further advised the saidrespondents to lay off any such persons if they had been reinstated or employed ;'The full title is :In the Matter of Association of Motion Picture Producers, Inc., Para-mount Pictures,Inc.; Warner Bros.Pictures,Inc ; Loew's Incorporated; Universal PicturesCompany, Inc ; R.K.0 Radio Pictures,Inc.; Columbia Pictures Corporation;SamuelGoldwyn Productions,Inc ; Republic Productions,Inc.; Hal B Roach Studio, Inc.; andTwentieth Century-Fox Film CorporationandInternational Association of Machinists,Lodge 1185,Case No. 21-C-2735. This case involves alleged violations of Section 8 (1),(3), and (5) of the Act.2Respondent Producers when used hereafter refers collectively to respondents Columbia,Republic, Warner, Loew, Twentieth Century, and RKO. COLUMBIA PICTURES CORPORATION595(4) respondents paid bonuses to employees who passed the picket lines or per-formed the work of striking employees during the strike referred to ; threatenedemployees that they would never work in the motion picture industry againif they refused to perform the work or take the jobs of striking employees ; andinterrogated employees with respect to their union membership and affiliation ;and (5) by reason of all the foregoing the respondents and each of them engagedin violations of Section 8 (1) and (3) of the Act and by these acts and conductinterfered with, restrained, and coerced their employees in the exercise of rightsguaranteed in Section 7 of the Act.The respondents filed an answer on September 16, 1946, which admitted cer-tain factual matters concerning the jurisdictional allegations of the complaint.It denied that respondent Association was an employer within the meaning ofthe Act.The answer set forth that : the strike of March 12, 1945, was calledby Screen Set Designers, Illustrators & Decorators, Local 1421, of the Inter-national Brotherhood of Painters, Decorators, and Paperhangers of America,affiliated with the American Federation of Labor, herein called Local 1421;prior to the calling of the said strike, both Local 1421 and Local 44 of the Inter-national Alliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, affiliated with the American Feder-ation of Labor,' herein called Local 44, had presented conflicting claims as tothe appropriate unit in which set decorators should be included for the purposesof collective bargaining ; because of the conflicting claims the respondent Pro-ducers on February 27, 1945, filed an employer's representation petition and inthe course of a hearing thereon on March 12, 1945, Local 1421 called a strikeagainst respondent Producers for the purpose of forcing them to recognizeLocal 1421 as collective bargaining representative of the set decorators.Theanswer denied the discriminatory discharge or refusal to reinstate any of theindividual complainants.It averred that by virtue of closed-shop contractsbetween respondent Producers and the Alliance and its locals, the Producerscould not reinstate employees expelled from membership therein.Other de-fenses will be discussed hereafter in considering the cases of the individualcomplainants.Pursuant to notice, a hearing was held at Los Angeles, California, on Sep-tember 16, 1946, and from September 24 to October 10, 1946, before MortimerRiemer, the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.On the second day of the hearing, the Alliance moved to intervenein the proceedings.'The motion to intervene was granted.At the conclusionof the Board's case, an appearance was noted on behalf of certain individualcomplainants named in this proceeding.The Board, the respondents, the Alli-ance and certain individuals were represented by counsel and all participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing on the issues was afforded all theparties.At the outset of the hearing, counsel for the respondents moved to strike thatportion of the amended consolidated complaint wherein it was alleged that3Hereafter the International Union will be referred to as the Alliance.4 In its brief the Alliance states that it "intervened in these proceedings because it hasa vital interest in avoiding any decision which would directly or indirectly review thedisciplinary proceedings taken by it against such of its former members as are parties tothese proceedings and in preventing a decision which would frustrate directly or indirectlysuch proceedings and the orders of the International President which were disobeyed notonly by such expelled persons but by other members, parties to these proceedings,againstwhom disciplinary action was not taken." 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent Association advised and instructed the otherrespondents not toreinstate or hire employees who refused to cross the picket lines during the strikeand to layoff any such personsif reinstated, on the ground that no charge hadbeen filed upon which the said allegationwas based. It was also movedfor thesame reason,to strike that portion of the amended consolidated com-plaint which alleged that respondents paid a bonus to employees who passed thepicketlinesor performed the work of striking employees ; threatenedemployeesthat they would never work in the motion picture industryagainif they refused toperform the work of strikers and interrogated employees with respect to theirunionaffiliation,or in the alternative, that this portion ofthe complaint bemade more definite and certain or a bill of particulars be ordered.The motionsto strike for the above-stated reason were denied.The motion in the alterna-tive for a bill of particulars was granted in part and counsel for the Board wasdirected to furnish the particulars as ordered.Counsel for the Board moved to strike those portions of the respondents'answer setting forth facts pertaining to the cause of the strike of March 12,1945.Thismotionwas denied.On the third day of the hearing counsel for theBoard furnished an oral bill of particulars to the respondentsin conformityto the undersigned's ruling.With respect to that portionof the amended con-solidated complaint which alleged that the respondentshad interrogated em-ployees with respect to their union membership and affiliation, it was stated thatthere had been no interrogation and that counsel would move to dismiss if notproven.No further proof was adduced in support of this allegation and itwill be recommended hereinafter that this allegation be dismissed.The respondents filed an amendment to the answer, to the effectthat on orabout June 14, 1946, respondent Warner was notified of theexpulsion in someinstances,and suspension in otherinstances,from the Alliance, of certain namedindividual complainants at one time employed by it and that pursuant to con-tracts in effect between the Alliance and Local 44, and respondent Warner, onlyemployees who were members in goodstandingof both theAlliance and Local 44could be employed in job classifications covered by the contracts.At the closeof its case, counsel for the Board moved to dismiss the allegations of the com-plaint that the respondent Warner on March 19, 1945, discharged H. C. Mac-Donald, and that respondent RKO had refused and failed to reinstate ForrestMcLoney.Both motions were granted.During the presentation of the respondents' defense, counsel for the respond-ents called to the attention of the parties, the fact that the thirdamended chargeon which the complaint was issued in Case No. 21-C-2564,° did not contain thenames of Kenneth B. Coffey, Willis F. Howe and Paul L. Stanley a Later duringthe course of the hearing, counsel for the respondents asked to be relieved fromthe stipulation previously entered into with the Board to the effect that acharge hadbeenfiled containing the names of Coffey, Howe, and another in-dividual, Fred Seward.The stipulation did not cover Stanley.Thereupon thecounsel for the respondents moved that the complaint be dismissed with respectto Coffey, Howe, Seward and Stanley on the ground that the portions of thecomplaint alleging discrimination with respect to the named individuals was notbased on any charge filed by or on behalf of the said persons. Ruling on themotion was reserved pending an investigation of Board files and a report at the6Matter of Warner Bros.Pictures,Inc. and Association of Motion Picture Producers,Inc. et al.6The undersigned has adopted for use herein the spelling of names as given at the hear.Ing and pursuant to the motion to conform, such spelling is used hereafter. COLUMBIA PICTURES CORPORATION597hearing by counsel for the Board.Withoutwaiving its defense, respondentsproceededto a conclusionof its defense of discriminationwithrespect to theseindividuals.On the finalday ofthe hearing counsel for the Board disclosedthatthere wasno officialentry in theBoard's Regional Office of a charge containing the namesof Coffey,Howe, andSeward.He statedthat a chargehad beenpresented tothe Regional Officeby BenMargolis,on behalfof thenamed individuals, on orabout January4, 1946, but thatno explanationcould be offeredto explain whya filing datehad notbeen placed upon the charge receivedby theRegionalOffice.As to the complainant, Stanley, counsel for theBoard admittedthat Stanleywas not named in any charge and no explanationcould be given for thefailureto include Stanley's name.Whereupon counsel for the respondentsrenewedthe motion to dismisswith respect to Stanley on the ground that no charge hadeither been filedor presentedto theRegionalOffice and moved similarly withrespect toCoffey,Howe and Seward on the ground that no charge had been filedand servedupon the respondents.He admitted,however, that he haddiscussedwith a Board FieldExaminer the alleged discrimination against Coffey, Howe,and Seward but did not know at that time whether charges had been filed. Themotions to dismiss weredenied.?At the conclusion of thehearing,the Boardmovedto conformthe pleadings tothe proof with respect to such mattersas dates, spelling of names, and similaritems.Over the objectionsof counselfor the respondents,themotion wasgranted.All counsel were offered an opportunityto present oral argument butindicateda preference and a desire to file briefs.A time wasfixed for the filingof briefsand afterextensions of timeweregranted, briefswere submitted bycounsel forthe Board,the respondents and the Alliance.Upon the entire record in the case andfrom his observationof thewitnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSColumbia Pictures Corporation, herein called respondent Columbia, a NewYork corporation having its principal office and place of business in New YorkCity, is engaged in the manufacture of motion pictures. It distributes motionpictures which it produces, though some of its pictures are distributed by foreigndistributing companies and licensees. It holds the stock of various foreign dis-tributing companies and of the following subsidiary corporations:Screen Gems,Inc., a California corporation, and Columbia Pictures Corp. of Louisiana Inc., aLouisianacorporation.During 1943, respondent Columbia purchasedapproxi-mately 106,000,000 feet of film from vendors located in the City of Los Angeles,and expended approximately $13,600,000 in the production of motion pictures.For the 1942-1943 season, rsepondent Columbia produced 37 feature-length motionpictures and made approximately 6,300 prints of these pictures, of which ap-proximately 5,810 were shipped to points outside the State of California.Re-spondent Columbia also produced, for use during the same season, 28 short sub-jects, and made approximately 2,900 prints of these pictures, of which approxi-mately 2,744 were shipped to points outside the State of California.The printsand pictures hereinabove described were distributed by respondent Columbiathrough its office in New York City.ICounsel for the individual complainants moved to amend the third amended charge byinserting in the said charge the names of the above individualsThis motion was denied.838914-50-vol 82-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepublic Productions,Inc., herein called respondent Republic, a New Yorkcorporation with its principal office located in New York City, operates studiosfor the production of motion pictures in the City of Los Angeles,California.Itmanufactures currently in excess of 30 feature-length motion pictures per year.The pictures are distributed throughout the United States and foreign countries.Warner Bros. Pictures,Inc., herein called respondent Warner, is a Delawarecorporation whose principal office and place of business is located in New YorkCity.Its principal studio is located at Burbank, California,where it employsmore than 3,000 employees,not including those employed on a daily basis. Itdistributes motion pictures through Vitagraph,Inc., a subsidiary corporation,which maintains exchanges in 31 cities throughout the United States. Re-spondentWarner usually produces more than 30 feature-length pictures eachyear at its Burbank studio.During the fiscal year ending August 27,1943, itexpended more than$19,000,000 on the production of motion pictures.Some ofthe prints of its pictures are printed in California,but others are printed in NewYork from master negatives shipped from California for the purpose of printingand distribution.Pictures are distributed throughout the United States andforeign countries.Loew's Incorporated,herein called respondent Loew, a Delaware corporation,engaged in the business of producing and distributing motion pictures,and whoseprincipal office is located in New York City, operates studios located at CulverCity, California.During the course of each calendar year, the respondent Loewproduces more than 30 feature-length motion pictures,and a number of cartoonsand short subjects.It causes the prints of these pictures to be distributedthroughout the United States and various foreign countries.The respondentLoew employs many thousands of employees, both in the State of California andin the State of New York.Twentieth Century-Fox Film Corporation,herein called respondent TwentiethCentury, is a New York corporation engaged in the production and distributionof motion pictures,having its principal place of business in New York City andalsomaintaining a place of business in the City of Los Angeles,California.Various subsidiary corporations distribute its motion pictures in foreign coun-tries.During the fiscal year of 1943, respondent Twentieth Century purchasedseveral million feet of positive and negative film, the greater proportion of whichwas purchased within the State of California from suppliers who obtained thefilm from sources outside the State of California.During the same period, itexpended more than$20,000,000 in the production of motion pictures,producedapproximately 40 feature-length pictures and caused more than 10,000 prints tobe made of all its pictures.It employs approximately 3,500 production em-ployees in its studios at Los Angeles.RKO Radio Pictures,Inc., herein called respondent RKO, a Delaware corpora-tion having its principal office in New York City,operates a studio for the pro-duction of motion pictures in the City of Los Angeles,California.Itmanu-factures currently in excess of 30 feature-length motion pictures per year. Thepictures so manufactured are distributed throughout the United States andforeign countries.The Association of Motion Picture Producers,Inc , herein referred to asrespondent Association,is now and has been at all times since January 18, 1924,a corporation organized under and existing by virtue of the laws of the Stateof California,having its principal office and place of business in the City of LosAngeles, California.The Association is a non-profit corporation organized forthe following purposes:"To assist in fostering the common interests of those COLUMBIA PICTURES CORPORATION599engaged in the motion picture industry in the United States, and especially inthe State of California, by establishing and maintaining the highest possiblemoral and artistic standards in motion picture production, by developing theeducational as well as the entertainment value and general usefulness of themotion picture, by diffusing accurate and reliable information withreference tothe industry, by reforming abuses relative to the industry, by securing freedomfrom unjust or unlawful exactions, and by other lawful and proper means."In promoting and furthering the aforesaid purposes and in the interest of itsmembers, including each of the respondents named in this amended consolidatedcomplaint, the Association permits certain of its employees to perform servicesfor members of the Association as individual entities and the said employees onbehalf of the members of the Association engaged in and now engage in thefollowing activities: (a) the ascertainment of facts pertaining to wages, hours,and working conditions in the motion picture industry; (b) the analysis anddissemination of information so obtained; (e) the representation of membersof the said Association as individual entities and each of the respondents namedherein, in their respective labor relations with their employees and in collectivebargaining negotiations and adjustment of labor disputes ; (d) the representationof members of the Association before the Board, its agents and various othergovernmental advisory or arbitration commissions or bodies;and (e)in generalto advise, instruct and confer with members of the Association on matters per-taining to their employer-employee relations!II.THE ORGANIZATIONSINVOLVEDInternational Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, Local 44, Local 80, Local727 and Local 728, affiliated with the American Federation of Labor, are labororganizations admitting to membership employees of the respondent Producers.III.THE UNFAIR LABOR PRACTICESA. Is the Association an employer unthin the meaning of the ActThe answer avers that while the Association permits certain of its employeestoperform labor services for members of the Association, as for example, therepresentation of members in collective bargaining negotiations and adjustmentof labor disputes, these activities are undertaken pursuant to the direction of therespondent Producer and not pursuant to the direction of the Association.Amore detailed analysis of the record, therefore, is in order, to determine whetherthis distinction is such as to exclude the Associationas anemployer within themeaning of the Act!In 1928, Pat Casey was chosen chairman of the Producers Committee, a com-mittee of the New York presidents of the major Producers.10 The major Pro-8 The above findings concerning the business of the respondent Producers and the Asso-ciation are based upon the allegations of the complaint and admissions contained in theanswer.° Section 2 of the Act defines an employer as follows : "The term`employer' Includes anyperson acting in the interest of an employer,directly or indirectly,but shall not include theUnited States,or any State or political subdivision thereof,or any person subject to theRailway Labor Act, as amended from time to time, or any labor organization(other thanwhen acting as an employer), or anyone acting in the capacity of officer or agent of suchlabor organization."10The so-called major Producers include respondents Columbia,Republic,Warner, Loew,Twentieth Century, RKO and Paramount Pictures,Inc.,Universal Pictures Company,Inc., Samuel Goldwyn Productions,Inc, and Hal Roach Studios, Inc. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDducers are members of the Association.The Producers Committeedelegated toCasey authority to act on its behalf in negotiating contracts with the Unionsoperating in Hollywood.As the complexities of the West Coastsituation devel-oped, Casey sought without success to keep negotiations in New York withthe International heads of the Unions, separate from the problems which aroseon a local basis in Hollywood. Sometime in 1939, Fred E. Pelton wasengagedby the Producers Labor Committee, herein called the Labor Committee,to handlethe Hollywood end of the negotiations.The Labor Committeeis a committeeappointed by the major Producers who are members of the Association and thecommittee acts for all members of the Association in their labor matters.When Pelton was hired by the Labor Committee,it consistedof the repre-sentatives of Paramount Pictures, Inc., and respondents Loew and Columbia.Pelton is known as the Producers Labor Administrator and works as a teamwith Casey in the preparation and negotiation of contracts, on behalf of theLabor Committee for the 10 major Producers. Pelton is directly responsible tothe chairman of the Labor Committee for the execution of whatevercontractsthe Labor Committee negotiates.His salary is paid by the Association, to whichthe Producers represented by the Labor Committee belong.He testified thatthe Association and its officers had no authority over him and thathe drew allhis authority from the Labor Committee.During the strike, Pelton conferredwith member representatives concerning the strike,issuingbulletinsand deci-sions of the Labor Committee.He received instructions at this time from thechairman of the Labor Committee, B. B. Kahane, vice president of respondentColumbia.One of Kahane's instructions, issuedover Pelton's signature onOctober 31, 1945, was sent to all of the respondent Producers and directed themto refuse to reinstate members of the Alliance who refused to workduring thestrike.In further support of the Board's contention that the Association was anemployer, acting for and on behalf of its members, the respondent Producers,the Board offered in evidence, copies of notices appearing inDaily Variety, atrade paper, during the week following the onset of the strike. In these state-ments published over the name of the Association, and addressed to the em-ployees of the motion picture industry, the Association spoke on behalf of itsmembers and set forth certain facts concerning the "jurisdictional quarrel"which had precipitated the strike.One advertisement stated that "our studiosare crippled" and published facts which it asked the employees to consider.TheAssociation pledged that its member Producers would abide by decisions of theBoard, and recognize and bargain with any union certified by the Board.Upon the basis of the facts admitted in the respondents' answer consideredtogether with the testimony of Casey and Pelton, the undersigned is not convincedthat a valid distinction has been drawn between the acts of Pelton as a laboradministrator acting for and on behalf of the Labor Committee and the interestsof the Association in the work of that committee.The Labor Committee is desig-nated by the Producers who are members of the Association. Pelton's salary ispaid by the Association.His office is in the Association's building.Unions sub-mit their proposals to Producers by sending them to Pelton as labor administratorat his office in the Association building.The undersigned is not persuaded by thedistinction sought to be drawn by the respondents, that because Pelton worksunder direction of and handles employer-employee relations for the Labor Com-mittee, that thereby the Association, whose members designated the Labor Com-mittee, can be said to have divorced itself from its activities and hence cannotbe found to be an employer within the meaning of the Act. The distinction is COLUMBIA PICTURES CORPORATION601too subtle and lacks substance.The Labor Committee is appointed by membersof the Association and acts for all Association members on labor matters.Realistically, it must be conceded, in the undersigned's opinion, that when theLabor Committee acts on behalf of the Producers who are Association members,the committee is taking a stand and advancing a position which is that of theAssociation and there can be no valid distinction between the Association as suchand the activities of its members. In this connection, Jack Baker, respondentRepublic's production manager, testified that its business manager "handleslabor negotiations and . . . represents us at meetings with the Association andinterprets all union contracts."The undersigned is of the opinion that theAssociation is an employer within the meaning of the Act. It is so found.B. The contracts and start of the strike of March 12, 1945On April 17, 1944, at New York City, a basic agreement retroactive to January 1,1944, was executed by and between the Alliance and respondents Columbia, Loew,Republic, RKO, Twentieth Century, and Warner. The Alliance executed theagreement on behalf of employee members of its West Coast locals employed atthe studios of the respondent Producers."The basic agreement provides in partas follows :WHEREAS, The International Alliance represents that the majority of theemployees of the Producers, and each of them, in the crafts and classifica-tions of work described in Paragraphs III and IV hereof (all of said craftsand classifications of work constituting an indivisible and integral bargainingunit), are members of the International Alliance and of one or more of itssaid West Coast Studio Locals:Now, THEREFORE, in consideration of the mutual covenants, conditions andagreements herein contained, the parties covenant and agree as follows :I.TERM OF AGREEMENTThe term of this agreement shall be from January 1, 1944 until August 10,1949, provided, however, that either party may, by written notice given onor beforeJuly15, 1945 and on or before July 15, 1947, request renegotiationof the "Wage Scales, Hours of Employment and Working Conditions" of theWest Coast Studio Locals .. .II.SHOP AGREEMENTThe Producers severally promise and agree that each and all of their re-spective employees now or hereafter working in the studios of the Producersin the crafts and classifications of work described in Paragraphs III and IVhereof shall at all times be members in good standing of the InternationalAlliance.The Producers severally promise and agree during the term of this agree-ment to employ within the crafts and classifications of work herein describedn The West Coast locals of the Allianceare namedin the basic agreement as follows :Affilfated Property Craftsmen, Local No 44; Motion Picture Studio Grips, Local No 80 ;Motion Picture Studio Projectionists, Local No. 165; International Photographers of theMotion Picture Industries,Local No. 659;Film Technicians of the Motion Picture In-dustry, Local No. 683 ; International Sound Technicians of the Motion Picture, Broadcastand Amusement Industry, Local No. 695; Motion Picture Costumers, Local No. 705;Make-Up Artists and Hair Stylists,Local No. 706; Motion Picture Studio Laborers andUtilityWorkers, Local No. 727; Studio Electrical Technicians, Local No. 728; and MotionPicture Studio First Aid Employees,Local No. 767.Local Nos.44, 80,727, and 728 areconcerned in this proceeding. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly those workers who are members in good standing of the InternationalAlliance.The International Alliance promises and agrees to furnish competent mento perform the work and render the services required by the Producers underthe provisions of this agreement, and the agreements referred to in Para-graph IV hereof at such rates and under such conditions as are therein pro-vided for and in accordance with the provisions of said agreements.III. SCOPE OF AGREEMENTThe crafts and classifications of work subject to this agreement are thecrafts and classifications described in the agreements referred to in Para-graph IV of this agreement, and such other crafts and classifications of workin which the Producers shall hereafter recognize the International Allianceas the collective bargaining agent of the employees, or in which the Inter-national Alliance shall be designated by the National Labor Relations Boardas the collective bargaining agent of the employees.IV.WAGE SCALES-HOURS OF EMPLOYMENT-WORKING CONDITIONSThe wage scales, hours of employment and working conditions applicableto employees in the crafts and classifications of work subject to this agree-ment shall be those contained in agreements between the Producers on theone hand, and the International Alliance and the respective locals on theother hand, entered into concurrently herewith or which may hereafter beentered into pursuant to Paragraph I hereof, with respect to such wage scales,hours of employment and working conditions in the crafts and classificationsof work described in those agreements.V. BARGAINING AGENCYIt is hereby agreed between and among the parties hereto that all of thecrafts and classifications of work set forth in the agreements referred to inParagraphs III and IV hereof constitute during the term of this agreement,an indivisible and integral bargaining unit of which the International Alli-ance shall during the term of this agreement, act as and be the collectivebargaining agency.Concurrently with the execution of the 1944 basic agreement, there wasexecuted between the same respondent Producers and the Alliance,wage scalesand working conditions for Affiliated Property Craftsmen, Local 44; the studiogrips, Local 80; the studio laborers, Local 727; and the studio electrical techni-cians, Local 728.The wage scales were signed by Richard F. Walsh, Inter-national President of the Alliance, representatives of the local involved andthe Producers' representatives.The Local contracts were, like the 1944 basicagreement, effective as of January 1, 1944.Each of the Local contracts is atechnical and specialized form of agreement covering studio working conditions,with numerous clauses dealing with situations peculiar to the motion pigtureindustry.These contracts provide also that in the event any "jurisdictionaldispute arises between the Union and any other Union, the subject matter shallbe referred to the respective International Presidents for adjustment."On March 12, 1945, a strike was called by Local 1421, of the Painters Union.Local 1421 was at that time affiliated with the Conference of Studio Unions, anassociation of local unionswhichnumbered among its members,in addition,Local 946 of the Carpenters Union, Lodge 1185 of the International Association COLUMBIA PICTURES CORPORATION603of Machinists and Local 644 of the Painters Union.During the course of thestrike,the Painters, Carpenters, Machinists and other members of the Conferencerefusedtowork and picket lines were established around the studios of therespondentProducers.The day the strike started President Walsh of the Alliance sent B. C. "Cappy"Duval, business representative of Local 44, the following telegram :Ihave been informed that picket lines have been established aroundthe Hollywood Motion Picture Studios.You are hereby advised that thesepicket lines are in direct opposition to the best interests of the generalmembership of the I. A. T. S. E. Therefore instruct your members thatthey must not in any manner whatsoever violate the Constitution and By-Laws of the International Alliance by refusing to pass through these picketlines or to refuse to render service because of them.On or about the same time Walsh wrote Edwin T. Hill, secretary of Local 44,the following letter :Many rumors concerning the establishment of picket lines at the Holly-wood Studios have reached this office. So that there will be no misunder-standing as to our members honoring these picket lines, this is to notify yourlocal union that before any members of our local unions refuse to gothrough these picket lines or refuse to render service, you are instructedto contact this office in order to ascertain if these picket lines are consideredlegitimate by us.Itmust be understood by your local and the membership thereof thatthe product being produced in these studios bears the label of theI.A. T. S. E. and it is the duty of the General Office to protect that labelfor the best interests of the entire membership of the Alliance.At some later date copies of the telegram and letter were sent to members ofLocal 44.At this time the Alliance had about 10,000 members working in theHollywood Studios of whom about 1500 belonged to Local 44.On Sunday, March 18, 1945, Walsh addresseda meetingof Alliancemembers atthe Hollywood Women's Club.Walsh stated that the strike of Local 1421was a strike against the Alliance and called for the purpose of destroying theinfluenceand position of the Alliance in the studios.Walsh pointed out thatthe Alliance had organized the motion picture industry and up to sometimein 1919 had enjoyed complete jurisdiction, when the Carpenters Union enteredthe field, taking over some of the jurisdiction of the Alliance.This createdthe first open jurisdictional conflict between the Alliance and the CarpentersUnion.According to Walsh in the period between 1919 and 1933 open shopconditions prevailed in the industry.As a result of a strike in 1933, the membership of the Alliance dropped toabout 165 members because members of the Carpenters Union and the Inter-national Brotherhood of ElectricalWorkers had taken the jobs vacated bystrikingmembers of the Alliance.Walsh compared the 1945 strike to the 1933conditions and foresaw dangers that would result to the Alliance if the member-shipdid not respond to Walsh's request that he was making to them, to keepthe studios open.Walsh claimed that jurisdictionalissueswere at the baseof the dispute and that Local 1421 wanted to take over the jurisdiction of theAlliance.Walsh urged that it was of primary importance to keep the studiosin opera-tion;for in the event they were closed the groups represented by the Conference 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Studio Unions would then be in a position to dictate the terms on which thestrike would close.Walsh argued that the Carpenters Union was determinedto control the work which in part was being performed by members of Local44 and from the Alliance's point of view it was impractical to have set decora-tors come under the jurisdiction of any other union than the Alliance.Walshclaimed similarly that the Painters Union was engaged in aggressive actsdesigned to take jurisdiction away from locals of the Alliance.Walsh con-cluded his lengthy address by stating that the studios had to be kept openand if they were not, the entire jurisdiction of the Alliance would be placed injeopardy.He ordered Alliance members to do whatever they were requiredto do in order to keep the studios in operation, for as long as other unions hadgone out on strike in violation of their jurisdictional agreements with the Alliance,these acts had canceled any obligation on the part of the Alliance to respecttheir jurisdiction.Therefore,Walsh ordered all crafts of the Alliance to crossjurisdictional lines insofar as it was necessary in order to keep the studios, inoperation and Alliance members to do everything that they were requested todo by the Studios, except work in the jurisdiction of those unions that wererespecting their contracts and were remaining at work. In response to requestsmade from the floor that Walsh put his orders in writing, there was subsequentlyaddressed to all members of Alliance studio locals a letter, dated March 19, 1945,which read in part as follows :This is to officially advise you that until the end of the emergency, createdby the unauthorized strike of Painters Union, No. 1421, members of I. A. T.S. E. Studio Locals, are not to observe any trade jurisdictional lines in thestudios.This letter, however, is not to be considered an authorization for anymember to work in the jurisdiction of any Local Union whose members areobserving their no-strike pledge, and are fulfilling their contractual obliga-tions in the studios.12C.Employee conduct during the course of the strikeAlthough the strike and the employees' attitude toward the strike furnishesa rather uniform pattern, nonetheless differences exist which make it desirableto present the case of each individual in connection with applicable studiopractices.The individual cases will therefore be discussed and resolved withan analysis in each instance of the causes which led up to the termination ofemployment.Later portions of the report will deal with the problems of backpay and reinstatement in those cases where such recommendations areappropriate.1.Respondent Warner-Case No. 21-C-2564The amended consolidated complaint alleged that respondent Warner on orabout March 19, 1945, discharged J. Harold Rogers, Lynn G. Batchelder, PaulDeSanctis, Carl H. Gidlund, George M. Hand, Charles Jensen, Leo L. Lamb,Raymond M. Lora, H. C. MacDonald, Donald MacKellar, William J. Simpson,George Stoica, Jr., Robert N. Bonning, William G. White, and Jesse L. Sapp,12The above findings concerning the remarks made by Walsh at the Hollywood Women'sClub are based upon the testimony of Roy M. Brewer, International representative of theAlliance who was present.Numerous other witnesses testified concerning Walsh's remarksbut the clearest exposition is contained in the testimony of Brewer and the undersignedhas accepted it.Furthermore, the speech of Walshsetsforth to some extent the back-ground of the situatiton at the time the strike was called. COLUMBIA PICTURES CORPORATION605for the reason that each of them refused to perform the work and take thejobs of striking employees.All the foregoing employees were, at the time of the strike, members of Local44 of the Alliance, employed in respondent Warner's prop shop " The re-spondent'sanswer acknowledges that on March 19, the named employees weregiven notices that they were being placed off pay roll for the reason, "RefusedTo Do Carpenter Work," as directed by respondent Warner.Respondents' briefadmitted the foregoing employees were "discharged."Certain preliminary observations on matters common to the Warner caseswill be made first before taking up each alleged discrimination.These em-ployees worked on Saturday, March 10, 1945, but did not come to work on Mondayor Tuesday, March 12 and 13. Aside from William J. Simpson, who workedthroughout the week of March 12, the failure of the others to report to work onMarch 12 and 13 was apparently due to the presence of a picket line around thestudio of respondent Warner.They did, however, return to work on Wednesday,March14, resuming their duties in the prop shop.On the morning of Saturday, March 17, the rumor spread in the prop shopthat prop makers were going to be asked to do the work of carpenters who hadeither gone on strike or by absenting themselves were supporting the strike ofLocal 1421.Sapp, a sub-foreman in the prop shop and a leader of the propmakers, was asked to talk to Francis E. Fuhrmann, head of respondent Warner'stechnical department, about this rumor.Accordingly, Sapp accompanied byGidlund and Horner, two co-workers, went to see Fuhrmann and told him ofthese rumors.Fuhrmann replied that as far as he was concerned none of theprop makers would be asked to go outside of their jurisdiction and no one wouldbe discharged for refusing to do so. Sapp reported this conversation to the restof the prop makers.About an hour later, Fuhrmann called Sapp and told himthat he might have to amend the statement and ask the prop men to go intothe carpenter shop on Monday, March 19.The prop makers came to work Monday morning, March 19, at their accustomedhour.Shortly thereafterWilliam G. White, foreman of the prop shop, wasordered by Fuhrmann to send all of his crew into the carpenter shop. Afterthe men had gathered there, Fuhrmann entered accompanied by Brewer, Duvaland other Alliance representatives.Brewer was the first to address the as-sembled employees.He stated that Alliance members were expected to gointo the carpenter shop and perform the work of carpenters or to do any otherwork required by the studios, under penalty of discharge by the studio for re-fusal to do so.Brewer stated further that Walsh had told the respondent Pro-ducers that he would keep the studios running during the "trouble" and thatthe Conference of Studio Unions was trying to take over the entire industry.At the conclusion of Brewer's remarks, Fuhrmann told the men to return to theirwork and that in time they would be asked to take the jobs vacated by thestrikers.Shortly after the gathering, Fuhrmann asked White how' the prop men feltabout this turn of events.White told Fuhrmann that he believed that themen would refuse to go into the carpenter shop. Fuhrmann then asked if theywould take blue slips" rather than work as carpenters and White replied that13Local44, by contract includes within its jurisdiction 21 work classifications and coversa wide variety of specialized skills such as cabinet making, pattern making, ship rigging,sheet metalwork, miniature building, and many others.24The off pay-roll notice was referredto throughoutthe hearing as a "blue slip." 606DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was of the opinion that they would choose this course. Fuhrmann stated,"That is the way it will be."Around noon, Fuhrmann called all the prop mentogether, told them that they were now expected to go into the mill and performwork as carpenters and for their refusal to do so they would be eliminated fromthe studios.He stated further that the prop men were expected to build setsbecause they were then of paramount importance in the production of motionpictures."Fuhrmann's warning that for refusal to perform carpentry workthe prop men would not be employed by Warner's nor would they be permittedto work in the industry again was repeated by a number of witnesses and it isfound as a fact that Fuhrmann made this statement. Sapp inquired if it wouldnot be wise to get a show of hands and to find out whether the prop men wouldrefuse to go into the carpenter shop. In response to this inquiry, all the propmakers, some 38 in number, indicated that they would refuse to comply withFuhrmann's direction.Whereupon Fuhrmann said that lots of prop work re-mained to be done and ordered the men to return to their jobs. Following thisrefusal, Fuhrmann reported the incident to Carroll Sachs, respondent Warner'slabor relations manager, who instructed Fuhrmann to terminate the employmentof the prop makers.A termination of employment notice was then made outand shortly before the close of the shift, they were distributed to 38 propmakers feIn its brief respondents acknowledge that respondent Warner delivered to theemployees named above, "blue slips which it intended should have the effect ofdischarging such insubordinate employees" and they were "so discharged,"despite the contrary contention at the hearing that the prop makers were placed"off payroll" by reason of their refusal.At about 6 p. m. on March 19, White received a telephone call from Fuhrmannrequesting him to report to the studio.On arrival White found all the propmakers were present except Sapp and Fuhrmann and Duval were likewisethere.Duval read to the assembled prop makers the directive issued by Presi-dentWalsh advising the prop makers that, until the end of the emergencycreated by the strike of Local 1421, members of Alliance studio locals were notto observe "trade jurisdictional lines" in the studios.Horner, one of theprop makers and Local 44 steward on the lot, asked Duval, "Why make scabsout of us?Why don't you go out and hire some professional strike breakersand leave us fellows alone?" Somebody made a motion that Duval leave themeeting and he did.Fuhrmann then took up the discussion, urging the prop makers to keep thestudio "rolling" regardless of what they were asked to do. Someone suggestedthat other crafts represented by Local 44" be asked to come in on the "deal"as well as the prop makers. The prop makers decided that if they could getthe other crafts represented by Local 44 together, to consider this, they feltcertain that the membership as a whole would be opposed to working in thecarpenter shop and that the prop makers, as a minority group, thus would be15Members of the Carpenters Union made the floors, the ceilings and the walls of anydesired set.Members of Local 44 made the props which were placed upon or in the set.16 In this connection Simpson who had not attended either the Brewer meeting or theFuhrmann meeting and who had not up to that time indicated a refusal to perform car-pentry work was along with the other prop makers given a blue slip. Fuhrmann admittedthat he did not know whether Simpson had refused to perform carpentry work buthe treatedthe group as a whole since they indicated at the meeting with him that they would notperform carpentry work and all the prop makers were issued blue slips.14This would include, for example, suchclassificationsas upholsterers,seamstresses,greensmen, etc. COLUMBIA PICTURES CORPORATION607protected.Fuhrmann was told that if he would call all of the Local 44 craftstogether at 9 o'clock the next morning the prop makers would return and askthe entire membership on the Warner lot whether they would work in the mill,and the prop makers would abide by the majority decision of the membership.Apparently this was agreeable to Fuhrmann whereupon all the prop makersleft the premises.Late that night or very early on the morning of March 20,Fuhrmann called a number of the prop makers at their homes and told themthat he could not keep this agreement and that he expected the prop makersto come to work on March 20, as carpenters.When Fuhrmann called RaymondM. Lora, he told him that most of the prop makers that he had telephoned hadagreed to report that morning for work in the carpenter shop.The prop makersmet in the morning,again canvassed the situation and found that no one hadagreed to go in and it was decided that none of those who had gathered therewould report for work in the carpenter shop.On the morning of March 21,Fuhrmann called White and asked him to re-port to his office. Upon arriving White found Horner and Gidlund present.Fuhrmann asked if there was any change in sentiment among the prop makersand requested White to call a meeting on the lot that afternoon of all the propmen to again consider the demand to the prop makers to work as carpenters.White called the meeting and approximately all those issued blue slips reportedthat afternoon.At the meeting the men reaffirmed their decision not to workas carpenters.They indicated their willingness,however,to return to theirown work as prop makers. Fuhrmann was so advised.On March 22,James Peck,a sub-foreman,held a meeting of all prop makersat his home so that they could consider again the question of working.Whitestated that he saw no reason to change the decision and in any event,the groupshould await the arrival of Sapp, who was meeting with Carl Cooper,seventhinternational vice president of the Alliance.Sapp arrived and reported no newdevelopments as a result of his interview with Cooper,and that the Alliancerequest to its members to cross jurisdictional lines still stood.By a vote of 19to 16, it was decided to return to work as carpenters.It appears that threeprop makers,from the afternoon shift, who should have been at work at thetime the meeting was held, participated in the vote.There is no record evidencethat these three participants had received blue slips and had indicated any re-fusal to go into the carpenter shop.Fuhrmann was then informed that all theprop makers would be in for work the next morning.It appears that about24 of the prop makers reported for work and about 12 including complainantsherein named,refused to go into the carpenter shop and except where differentlyindicated in this report, refused thereafter to work in the carpenter shop duringthe period of the strike.The foregoing findings are based principally upon credible and for the mostpart uncontradicted testimony of White, Sapp and Lora corroborated by thetestimony of numerous other witnesses.The foregoing findings also completethe resume of the joint action taken by the prop makers who refused on March19 to go into the carpenter shop and were on that day discharged.Accord-ingly, the undersigned will now pass to the cases of the individual complainantson respondent Warner's lot.Jesse L. Sapp,sub-foreman in the prop shop,had been employed for about 9year,§.Under the Local 44 contract with the producers, Sapp was classified asa prop and miniature gang boss.Sapp had spent his entire time in the indus-try in property work and the building of miniatures.In addition,he was thechief lay-out man in the prop shop and did the lay-out work on a complicated 608DECISIONSOF NATIONALLABOR RELATIONS BOARDprop suchas a B-17 Flying Fortress.Sapp has never been employed in thecarpenter shop at respondent Warner's. Sapp has been a member of the Alli-ance since 1936 and of Local 44 since its organization in 1939.He was expelledfrom the Alliance by sentence dated May 31, 1946, of which respondent Warnerreceived notice on June 14, 1946.Sapp testified as follows concerning his reasons for refusing to work in thecarpenter shop : ". . . in the first place, my conscience wouldn't allow me to bea scab ; and in the second place, it was in direct violation of the oath I tookwhen I joined the International Alliance, Local 44 " Sapp's refusal to performcarpentry work was maintained throughout the strike.After the terminationof the strike and about November 1, 1945, Sapp, White and a small committeeof prop makers interviewed Brewer and asked him if they had his consentto return to work. Brewer replied that this decision awaited the return ofPresidentWalsh to Los Angeles. Sapp signed the Local 44 call book aboutNovember 9, 1945, and thereafter received a call to report to respondent Colum-bia but due to an illness was unable to accept the offered post."On November 24, 1945, Local 44 sent Sapp the following telegram :Please notify this Local Union if you are available to accept employmentin positions which we may have to offer or advise what you will accept.19Sapp replied that he would accept the job that he held on March 12, 1945, atrespondentWarner's.The wording of the telegram makes it clear that noparticular job was being offered to Sapp.William G. Whitehad, prior to March 19, 1945, been employed by respondentWarner for about 9'/2 years.At the time of his discharge he was a foremanand in charge of the prop shop on the morning shift.White supervised frombetween 75 to 100 employees.White had never worked in the carpenter shop.Around 1930, White had joined Local 946 of the Carpenters Union, but atthe time of his discharge and for some time prior thereto was a member ofLocal 44 of the Alliance.White testified that had he gone into the carpentershop on March 19, he would have had to build sets or parts of sets that thecarpenters had built and had been building for years.Although White wasaware of President Walsh's instructions to Alliance members tocross juris-dictional lines he nonetheless refused to work in the carpenter shop, because,as he testified, he would not scab and because of his oath as a unionmember.He has never refused to perform his customary work in the prop shop.White applied for reinstatement on about November 6, 1945, by telephoningJames Gibbons, superintendent of the prop shop, who referred him in turnto Fuhrmann.When White asked for his old job Fuhrmann said there wasnothing that could be done and that White would have to see Diival or Brewer.White also wrote respondent Warner a letter asking for his old job to whichno reply was sent.White was one of the committee that interviewed Breweron or about November 1, in an effort to secure Brewer's help in reinstatement RO18 Alliance locals maintain call books upon which a member could enter his name foremployment by telephone or by appearing in person at the union office. Customarily inthe industry, when the day's work is done, the employee returns to work the next day,unless notified to the contrary or given a lay-off slip.Regular crew members are calledback to work by the studio or told when to report. Temporary employees or those laidoff desiring work elsewhere have their names placed on the union call book.19 Copies of this telegram were also sent to Simpson, Lamb, Gidlund, Hand, Batchelder,Ames, Lora, MacDonald, and Hentschel.20 Brewer testified that he told the committee that they were not entitled to reinstate-ment on the jobs they held on March 12, but they were entitled, as was any other Alliancemember in a like position,to any job they were willing to accept and that he would dowhat he could to see that jobs were obtained as quickly as possible. COLUMBIA PICTURES CORPORATION609Sometimein November, White signed the Local 44 call book, but neverreceiveda call.George Stoica, Jr.,first started to work for respondent Warner in 1929.Dur-ing the last 11 or 12 years of his employment Stoica was employed in the hard-ware department of the prop shop where he prepared and fabricated suchprops as door locks and knobs and railroad and ship hardware. Stoica neverperformed carpentry work or built sets. Stoica did not receive his blue slip onthe afternoon of March 19, due to the fact that he had left the lot before theshift ended.He was discharged when he returned to the lot for the 6 o'clockmeeting with Fuhrmann and the other prop makers. On March 19, 1945, Stoicawas a member of Local 44. He was expelled by sentence dated May 31, 1946,of which respondent Warner received notice on June 14, 1946. Stoica knewof PresidentWalsh's instructions to all Alliance members to crossjurisdic-tional lines.He was not individually asked to perform carpentry work byeither Fuhrmann or Gibbons.He admitted that he would not havedone so ifasked, and he was one of those who along with the other prop makers votednot to go into the carpenter shop on March 19 21During thecourse of the strike, Stolen saw Fuhrmann on a number of occasionsand asked for his old job.He was told that unless he would go to work inthe carpenter shop he would not work again for respondent Warner. Afterthe strike and on November 10, 1945, Stoica asked Fuhrmannfor his job andwas told tosignthe Local 44 call bookand inthe event propmakerswere neededhe would be returned to work. Stoica asked Fuhrmann whether hecould havea job as ahardware man and Fuhrmann replied that he had onecoming in.On one occasion, Carroll Sachs told Stoica that it would be unfair to the meltwho had cooperated during the strike and had done carpentry work to reinstatehim.Sometime in January 1946, Brewer told Stoica that the Alliance was notkeepingthe prop makers out of their jobs and that Stoica couldreturn torespondent Warner the next day if he could get his job back. Stoicadid signthe Local 44 call book about November 9, and sometime thereafterreceived acall at respondent Columbia but refused the call.Lynn G. Batchelderwas employed by respondent Warner as a prop maker forabout a month and a half prior to March 19, 1945. He received the blue slipon that date from Gibbons. At this time Batchelder was a member of Local 44.On June 14, 1946, respondent Warner was notified that effective June 17, 1946,Batchelder was suspended by Local 44 for 6 months and fined the sum of $300.Itwas stipulated by and between counsel for the Board and the Alliance thatthe sentence imposing the fine also provided that non-payment of thefine within2 months automatically expelled the member fined from Local 44. Batchelder nothaving paid the fine was thus expelled.Batchelder's dues, however, had beenpaid through to October 31, 1946.Batchelder testified as follows concerning his reasons for refusing to workin the carpenter shop between March 19 and October 31, 1945: "Because I don'tcare to be a scab. I don't care to do the other fellow's work. I don't feel thatthe working man has any right to goin anddo the other fellow's work.Theywon't do themselves any good and they won't do Warner Bros. any good andthey won't do their country any good."11 Stoica testified as to his reason for refusing to work in the carpentry shop as follows :"my work as a hardware man brought me in contact with carpenters and set designers,and I felt that if I went in there and done carpenter work that when the strike ended thatIwould not be able to run that department efficiently." 610DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 31, 1945, Batchelder was one of many prop makers returningin a group seeking reinstatement and not permitted to enter respondent Warner'slot.The following day Batchelder called Fuhrmann and asked if he had a calland was told that there was no call for him and to stand by. He did not puthis name on the Local 44 call book after October 31, 1945, nor did he try toobtain work elsewhere in the industry.He did, however, receive the telegramreferred to above from Local 44 on November 24.George M. Handwas prior to March 19, 1945, employed by respondent Warnerfor about 2 years in the prop shop where he engaged in special effects work andbuilt miniatures.Hand had never worked in the carpenter shop and prior toMarch 19, had never been asked to work there.Hand was given his blue slipon March 19. He was a member of Local 44 since its organization in 1939 andhad paid his dues to November 1, 194G, but was suspended from the Union fora period of 6 months effective June 17, 1946, and fined the sum of $300. Nothaving paid the fine he was later expelled.Respondent Warner received noticeof the suspension on June 14, 1946.Hand acknowledged that at no time duringthe strike was he willing to perform carpentry work. He testified that he refusedto perform carpentry work because he did not want "to be a scab," and becausehe "didn't want to take jobs away from other men or other crafts and workwhich did not belong to us."About November 1, 1945, Hand sought reinstatement by telephoning the lot.He spoke to someone, not identified in the record, who told him that there wasno work available and that he should get a clearance from Local 44.Handsigned Local 44's call book in November 1945, and thereafter secured a positionin the industry working steadily up to about June 1946.Raymond M. Lorawas prior to March 19, 1945, employed by respondent Warnerfor about 2 years as a prop maker doing special effects work. Lora was givenhis blue slipalongwith the other prop makers.He was a member of the Alliancebut was expelled from Local 44 on May 31, 1946, of which respondent Warnerreceived notice on June 14, 1946.Lora gave the following as his reasons for refusing to go into the carpentershop: "My card didn't call for me to do carpenter work, and therefore thereisno union that is authorized to have you work other than what your cardcalls for, and I just couldn't go in there and scab, you know, and scab on fellowsthat live right in my immediate neighborhood. Eight or nine of them live rightout there in Burbank right with me, and I couldn't go in and do their work whilethey were out there in that picket line. I couldn't do that."On October 31, 1945, Lora accompanied the other prop makers who sought rein-statement at respondent Warner's and were denied entrance to the lot. Lorasought out Fuhrmann and asked when they would be permitted to enter andwas told by Fuhrmann that the prop makers would not be hired. Lora askedFuhrmann to speak to Carroll Sachs but no word came backfrom Sachs astowhat was to be done with respect to the prop makers. On November 6,Lora called Gibbons and asked when he and Hand were going to be reinstatedand was informed by Gibbons to get the matter straightened out with Local 44.Lora went on Local 44's call book in November and thereafter found work fromJanuary to March of 1946.Robert N. Bonningwas prior to March 19, 1945, employed for about 21/2 yearsby respondent Warner. Bonning was a prop and miniature gang boss workingon all kinds of props but specializing in metal work. Bonning was given his blueslip on March 19. He was, and still is, a member of Local 44, not having been COLUMBIA PICTURES CORPORATION611suspendedor expelled from the Union.Boningtestifiedas follows concerninghis reasons in refusingto work in the carpenter shop : "Well, one has alreadybeen stated, the scabbing.That was onereason.Another reason was allmachinesin the mill have signs on them : `To be operated by machine operatorsonly.'There was a state compensation law that I don't think would protectus ifwe operated them. . . . I have a lot of personal friends that is carpenters.I chum around with them "Following the conclusion of the strike, Bonning called Gibbons and askedfor his job and was referred to Fuhrmann. Fuhrmann told Bonning that nothingcouldbe done for him and that he would have to clear with his union. There-upon,Bonning spoke to Secretary Hill and asked about his job but was toldthat Brewer had not made up his mind. Bonning has since found regular employ-ment in the industry, and he testified that since May 1946, he no longer desiredreinstatement to his old job.Carl H. Gidlundwas employed by Warner since 1929.He was transferredto the prop shop in 1943, where he specialized in sheet metal work. Gidlund hadnever worked in the carpenter shop.He attended the meeting addressed byBrewer,but did not attend the later meeting addressed by Fuhrmann for he wastold by Gibbons that he was not concerned with the meeting and was not equalto the kind of work that the other prop makers had been asked to do. On theafternoon of March 19, Fuhrmann told Gidlund that he was going to be asked todo carpenter work.Gidlund refused to do so, because he had never done itbefore, had no tools for the trade, and as he testified he would not "scab."Where-upon Fuhrmann said that he was sorry but "that's it." Thereafter Gidlund wasdischarged.Gidlund worked both during and after the strike in the industry but at the con-clusion of the strike he sought his old job by telephoning Gibbons.Gibbons toldGidlund to await a call and he received the same story from Fuhrmann, to whomhe also spoke.On November 24, Gidlund received the telegram from Local 44 towhich he replied that he was willing to accept the job from which he was "firedMarch 12, 1945." Gidlund, an Alliance member, was by sentence of May 31, 1946,and served on respondent Warner on June 14, 1946, expelled from Local 44.Donald MacKellarwas employed by respondent Warner for about 7 monthsprior to the 1945 strike.Most of his time was spent doing plastic work in theprop shop.He refused to work in the carpenter shop and was discharged.MacKellar was a member of Local 44 and in addition has maintained member-ship in the Carpenters Union off and on over a period of years.MacKellar testified as follows concerning his reasons for refusing to work inthe carpenter shop: "One was that I would have been going under a threat,which I do not like. . . . The other was, it isn't my principle to take the job ofanother man that is out on strike. I have been brought up as a union man allmy life, and I still have the same ideas that were taught me as a boy what a unionman is, andI can't help it. I can't change it."He did not work during thestrike but upon its conclusion tried unsuccessfully on about six occasions to gethis job back at respondent Warner.He was finally rehired about August 1, 1946,but quit voluntarily about September 7, 1946. This latter quitting is not part ofthe instant proceeding.Paul DeSanctishas been employed in the motion picture industry for about20 years, the last 4 or 5 of which was spent with respondent Warner in its propshopDeSanctis is a skilled cabinet worker.DeSanctis, along with the others, 612DECISIONSOF NATIONAL LABORRELATIONS BOARDrefused to do carpentry work and thereafter received his blue slip.22At the con-clusion of the strike DeSanctis along with Charles Jensen. another prop maker,called upon Fuhrmann seeking reinstatement and they were instructed to clearitwith Local 44.Thereafter DeSanctis saw Duval about reinstatement andthe next day was given a call at respondent Warner and returned to work onNovember 7, 1945.DeSanctis was working for respondent Warner at the time ofthe hearing.Leo L. Lambwas prior to March 19, 1945, employed by respondent Warnerfor about 2 years.Most of this time had been spent as a gang foreman on riggingand submarine work under the jurisdiction of the prop shop. Lamb refused to docarpentry work and received his blue slip on March 19, 1945.Lamb was a memberof the Alliance, having joined Local 44 sometime after 1942.He also was, andhad been for some 20 years, a member of the Carpenters Union. In June 1946,Lamb was expelled from the Alliance.On October 31, 1945, Lamb applied for reinstatement and was told that therewere no jobs available for prop makers.Lamb then talked to Gibbons who statedthat the "case"of the prop makers who had refused to perform carpentry workhad not been settled;that there was no opening for Lamb and referred him toLocal 44.When Lamb spoke to Gibbons and Fuhrmann thereafter,he was ineach instance referred to Local 44.At this time Lamb was a member in goodstanding of Local 44 and was ready and willing to return to his job. On Novem-ber 24, Lamb received the telegram heretofore referred to, and he replied that hewas willing to accept the position that he held on March 12.William J. Simpsonwas in charge of the special effects department in the propshop from 1937 to 1945. Simpson worked the entire week of March 12, 1945, notrespecting the picket line and came to work on March 19, 1945.He did notattend either the Brewer or Fuhrmann meeting.Nonetheless he was dischargedat the close of his shift.When he received the blue slip he asked Gibbons why hewas given it since he had not been asked to do any carpentry work. Gibbonsdid not answer the question.After Simpson was discharged he was asked to docarpentry work for the first time at the meeting held that evening with Fuhr-mann.Fuhrmann acknowledged that he treated Simpson as though he hadrefused to perform carpentry work but could not testify with certainty whetherSimpson had actually refused to perform the work. It seems clear that althoughprior to discharge Simpson had not indicated a refusal to perform carpentrywork, he did indicate at the evening meeting with Fuhrmann that he would notperform any work outside of his jurisdiction.Simpson was and still is a member of Local 44. He did not work for respond-ent Warner after March 1945, although he tried on several occasions to get hisjob back.Simpson testified that he did not ask for his job back at Warner until afterOctober 31, but that during the strike lie would have returned as a prop maker.In May 1945, Simpson became physically incapacitated and apparently was notwell enough to work until January 1, 1946, actually returning to work elsewherein March of that year. Simpson acknowledged that he was unable to work dur-ing the strike because of his illness.Charles Jensen(lidnot testify due to his absence in Europe at the time ofthe hearing.However, it was stipulated by and between counsel for the Board22The Board alleged that DeSanctis was refused reinstatement following discharge. Itappears that DeSanctis was rehired in November 1945,and the Board's motion to amendits complaint accordingly,was granted. COLUMBIA PICTURES CORPORATION613and the respondents that Jensen, if called as a witness, would have testifiedthat: (1) he was employed by respondent Warner from November 1944, toMarch 19, 1945, in the prop department and that Gibbons was his foreman ;(2) he was a member of Local 44 of the Alliance; (3) he did not work on March12 or March 13, but reported on March 14 and finished the week ; (4) on March19, 1945, he attended the Fuhrmann meeting when he was asked along withothers to work in the carpenter shop and that he with the others refused to doso; (5) he was given a blue slip; (6) he was now and has been since February1946, employed by respondent Twentieth Century, and he no longerdesiredreinstatement.The foregoing covers the cases of the prop makers employed by respondentWarner named in Case 21-C-2564. There is yet to be considered the cases ofthose named therein but who worked at different occupations and are membersof different locals 232. Other Warner casesThe amended consolidated complaint alleges that on March 19, 1945,respondentWarner discharged Charles J. Larson and Fred SewardR4andthereafterrefusedto reinstate them because they refused, along with others, to take the jobs ofstriking employees.With respect to John C. Goudie, Kenneth B. Coffey, WillisF.Howe, andPaul L Stanley, the amended consolidated complaint alleges thatrespondentWarner, on and after October 31, 1945, refused to reinstatethese named em-ployees to their former positions because they refused to cross picketlines duringthe strike and engaged in concerted activities for their mutual aid andprotection.Charles J. Larsonstarted to work for respondent Warner in 1934.On andafter 1941, and up to March 19, 1945, Larson was employedas a grip.Larsonhas been a member of Local 80 of the Alliancesince1942, and at the time ofthe hearing was in good standing.On March 19, 1945, Tull, foreman of the grip gang, asked Larson to erecta set on the stage, work which up to this time had been performed by car-pentersLarson refused to perform this work and was then told by Tull: "Ifyou don't do carpenter work, go over to the grip room." Larson testified andit is found that, when Tull requested him to erect the set, he remarked toTull that on a previous occasion when he attempted to perform work of asimilar nature, he had been instructed not to do the job because such work wasunder the carpenter's jurisdiction.Larsonsaw Ketcham, head of the grip de-partment, and asked for discharge and availability slips.Ketcham howeverstated that too many of them had already been issued and told Larson : "Youjust go home."On November 12, 1945, Larson called the grip office to inquire about a calland was informed that there was no work for him. About December 2, Larsonasked Ketcham for a call and was told that he would have to inquire about itat the Union.Larson accompanied John C. Goudie, when the latter had aconversation with Barrett, referred to hereafter, wherein Barrett stated thatLarson, as well as Goudie, would not be rehired by respondent Warner becauseof agreements made between President Walsh of the Alliance and the Producersa The case of H C. MacDonald,in Case 21-C-2564, was dismissed on motion of theBoard at the hearing.24 Seward's case is discussed hereafter838914-50-vol. 82-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Producers wouldnot reinstatethose individualswho refused to passpicket lines duringthe strike."Although Larson signed the Union call book about November 14, 1945, hemade no particular effort to find another job.He testified that he "figured"that he was "entitled to go back there."John C. Goudiestarted with respondent Warner as a carpenterin 1928, wasinjured in 1934, and returned to workas a grip in1936 ?When he went towork as a grip he became a member of Local 80 of the Alliance.Goudie worked at respondent Warner's during the week ending March 10,1945.He did not work on March 12, the day the strike started, because as hetestified : "I went to the studio and they had a picket line across the entrance,so I didn't go through."At the conclusion of the strike Goudie reported for work because of hisunderstanding that all who had been out during the strike, whether on strikeor not, were to return to work. He saw Ketcham and asked for a call butKetcham stated that there was no work for him. Goudie was a careful andprecisewitness.He testified credibly and without contradiction,and it isfound, that on or about November 2, 1945, Ketcham told Goudie that if Bar-rett, the business agent of Local 80, would give Goudie a release and telephoneKetcham to that effect, Ketcham would give Goudie a call.Barrett told Goudiethat President Walsh of the Alliance and the Producers had agreed not to hireanyone who refused to go through picket lines and there was nothing he coulddo for him under the circumstances.Goudie made further efforts at reinstate-ment and in January 1946 asked Bill McConnell, head of the scenic department,to help him get his job. On a later occasion, McConnell told Goudie that hehad sought the help of Alliance Vice-President Cooper but that Cooper woulddo nothing for Goudie because he had filed charges against respondent Warner.On January 21, 1946, Barrett told Goudie that even if a call did comefrom re-spondentWarner for a grip, Goudie would not get the call because of thepending charges.Goudie has never received a call to return to respondentWarner through Local 80.2`Seward, Coffey, Howe, and StanleyAfter the Board had concluded its case, counsel for the respondents moved inthe midst of their defense to dismiss the complaint against Seward, Coffey, Howeand Stanley on the ground that no charge had been filed on their behalf.Thisprocedural aspect has been adverted to above and as there indicated, the motionwas denied. It appears without a question that no charge was ever filed onbehalf of Stanley.With respect to Seward, Coffey, and Howe, however, their at-torney did present a verified charge to the Board's Regional Office, and for someunknown reason the charge was never formally docketed.However, with respectto these three individuals, counsel for the respondents was aware of the discrimi-25 Larson did not strike and never joined a picket line.He apparently refused to passthrough the picket line on and afterMarch19, 1945.25 A grip performs rough carpenter work such as the erecting of platforms for lightingsets and at times assists the cameraman in shooting pictures.A grip has also been definedas one who performs all manual labor work in and around a motion picture studio concernedonly with the handling of scenery parts. SeeDictionary of Occupational Titles, Part I,U. S Government Printing Office, Washington,D. C. (1939).21The above findings concerning Goudie's efforts at reinstatement are based upon hiscredible and uncontradicted testimony, despite thefact thatthe said testimony is largelyhearsay in character.Ketcham, McConnell and Barrett did not testify.Moreover thetestimony impressed the undersigned as reasonable and worthy of belief. COLUMBIA PICTURES CORPORATION615nation asserted and did discuss the cases with a Field Examiner who representedthe Regional Office.The technical and procedural irregularities, brought to light as a result of re-spondents' motion to dismiss, were not, in the undersigned's opinion at the timeof the hearing, of sufficient weight to warrant dismissal of the complaint in thoserespects.Upon further consideration of the matter the undersigned is still ofthe same opinion.The Act does not preclude the Board from dealing adequatelywith unfair labor practices which are related to those alleged in the charge andwhich grow out of them while the proceeding is pending before the Board 28 Ithas likewise been held that rulings permitting an amendment to a complaintduring the course of the hearing, by adding another employee to those alleged tohave been wrongfully discharged, affords no basis for challenging the validity ofthe hearing ' In the instant proceeding counsel for the respondents had noticeby service of the original consolidated complaint, dated July 19, 1946, that theBoard alleged discrimination on the part of respondent Warner against Seward,Coffey, Howe and Stanley.Moreover, the Board was permitted and did withoutobjection present its case with respect to them and it was not until the respond-ents reached their defense that the motion first was made to dismiss because ofthe absence of the charge.For these reasons, therefore, the undersigned is ofthe opinion that the respondents had ample notice to prepare their defense, thatadequate opportunity was given at the hearing for the trial of the issues raisedin the amended consolidated complaint against these individuals, and that therespondents were not prejudiced by the rule denying the motion to dismiss.These cases, therefore, will be discussed on the merits.Fred Sewardstarted to work for respondent Warner in 1934 as a grip.He wasand still is a member of Local 80 of the Alliance.On either Monday morning, March 12, or 19, 1945, Brewer addressed all thestudio grips and told the assembled men that they would be expected to do car-pentry work in order to keep the studios running. Shortly after, Fuhrmannasked the grips to keep the studios in production and to do everything that wasasked of them.On March 19, Ketcham told Seward that he had to go into themill, whereupon Seward walked to the grip room, took off his overalls, and toldKetcham that he did not feel right about doing carpentry work; he was not goingto do it ; and was going home. Seward added that it was not right for him todo carpentry work and that it was the same as "scabbing." Ketcham instructedSeward to report to Fuhrmann.On reporting to Fuhrmann, Seward said that hedid not feel right about going into the carpenter shop and that he would liketo have a blue slip. Fuhrmann told him that he could not give him a blue slip andthat he would have to report to his union.Thereafter, and during the course ofthe strike, Seward did not work for respondent Warner. Seward was not willingto return to work to perform carpentry duties between March 19 and October31, 1945.The day the strike was over, Seward sought out Ketcham and was told thatthere was no job for him but that he could leave his telephone number and hewould be called. Seward never received a call thereafter from respondentWarner.He went on the Local 80 call book after the end of the strike, becameill sometime later and was hospitalized.Kenneth B. Coffeyhas been employed in the motion picture industry since 1914and started to work for respondent Warner in 1922. Coffey is a lamp operator.m NationalLicorice Co. v. N. L. It. B.,309 U. S. 350,368, 369.21Consolidated Edtson Co.v.N. L. It. B.,305 U. S. 197,224, 225. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDHe has been a member of the Alliance since 1911, and at the time of the strikebelonged to Studio Electrical Technicians, Local 728.'° Coffey reported forwork on Monday, March 12, observed the picket line and refused to cross it.Coffey did not work in the industry during the strike, but on October 31, 1945,presented himself at the gate seeking reinstatement.He was with Stanley andHowe, other lamp operators, and they were told that there was no call for themon that day. Sometime in November, Coffey asked Jack Ohl, assistant chiefelectrician, why the "boys" could not return to work. Ohl answered that it was"somebody higher up than I am that is keeping you fellows out." alThe respondents' answer respecting Coffey consists of a general denial.Atthe hearing, however, L. M. Comes, respondent Warner's chiefelectrician,testi-fied concerning Coffey's lack of ability due principally, according to Comes, to hisaddiction to the use of alcohol.Comes testified generally that Coffey was an"old timer" ; everybody felt sorry for him ; as long as he could get around hewas kept on the job; he had been warned several times about drinking ; and ifhe didnot stopdrinking he would be dismissedThis was over a period ofabout 2 to 3 years prior to March 1945. Despite Comes' intimate knowledge ofCoffey's habits over a period of some 28 years he had never discharged him.He admitted that he knew that Coffey had requested work about October 31, 1945,but testified that there was no need for him at the time.The undersignedis persuaded that the Labor Committee's instruction issued byPelton on October 31, 1945, to all of the Producers, rather than habits condonedover a long period of years, was the true cause of respondent Warner's refusalto reinstate Coffey.This instruction is herein set forth :Additional Instructions#2-Issued Oi t. 31, 1945, 4: 30 p m.Members ofI.A. T. S. E. who bolted from their locals and/or refused tocome to work during the strike, shall not return to theirregularI.A. jobswithout approval of the I. A. local concerned. If you have called any ofthese people by mistake, explain the error to the individual and lay offsuchpeople.I.A. replacements who were borrowed from any of the original 12 I. A.locals shall not return to work in their respective Locals without makingadvance arrangements with the Business Agents.[S IF. E. PELTONWhenquestioned concerning this document,Comes acknowledged that he hadreceived instructionsthatmen whodid not workduring thestrikewere toreport to their locals before employment 22 Comes never discharged Coffeyor advised Local 728 that he no longer desired to have him on the lot.20Coffey was a member of a construction local of the International Brotherhood of Elec-tricalWorkers,A F. of L., up to sometime in 1945.11Ohl denied this testimony.The denial is not credited because the substance of theconversation is consistent with instructions issued on October 31,by Pelton, to allof the Producers and which is the subject of comment hereafter.11Brewer testified that Herbert Sorrell,president of the Conference of Studio Unions,was interpreting the directive that settled the strike so as to require the reinstatement ofthose who observed picket lines during the strikeBrewer accordingly told Carroll Sachsof respondent Warner that the Alliance would not agree to the displacement of any of itsmembers by the reinstatement of these men;that the Alliance had filled the jobs at adifficult time and it would not agree to the displacement of the men supplied ; that therights of the job holders as well as the job seekers were to be determined by the Alliance andthe Producers and not by Sorrell and the ProducersHe testified further that he had noobjection to the rehiring of the job seekers but it must not be in a way that would displacean Alliance member unless in accordance with "our rules and regulations " COLUMBIA PICTURES CORPORATION617Willis F. Howewas first employed by respondent Warner in 1938 as an elec-trician.Howe was and is a member of Alliance Local 728.Howe reported forwork on Monday March 12, saw a picket line around the studio and did not gothrough the line.He did not report for work at any time thereafter during thecourse of the strike.On October 31, Howe reported for work accompanied by Coffey and Stanley.They were informed that there was no call for them. On November 1, 1945,Howe spoke to Ohl and was told that things were "awfully slow." At the sametime, Ohl acknowledged that some 48 permit men were at work but that therefusal to reinstate Howe was due to conditions beyond Ohl's control.' Some-time later in November, Howe spoke to Robert C. Amy, a call clerk in the electri-cal department, and was told by Amy that his request for reinstatement wouldbe taken care of in time.Paul L. Stanleywas first employed by respondent Warner in 1926 as a lampoperator.He is a member of Local 728 of the Alliance.Sometime in September 1945, Comes asked Stanley to go into the carpentershop.Stanley refused, saying that he did not believe it was right to do so.The matter apparently was dropped. Stanley worked after this incident untilabout October 1, when he stayed out for the balance of the strike. On October 31,Stanley accompanied by Howe, Coffey and others reported to the studios andsought a call but they were informed that they would not be hired.About 2 weeks after the strike ended, Stanley received a call through his localto report to respondent Warner.He worked one day. On November 29, Stanleytelephoned the studio and ask Amy, the call clerk, to punch his time card forhim.Amy refused to do so and, on investigating the matter, discovered thatStanley had also checked in on November 28, without receiving a call. Amyreported the matter to Comes who thereafter informed Stanley that if he got acall through his local, Comes would hire him, but that he would not place himon the regular call list.Respondent Warner never called Stanley after hisrequest to Amy. Stanley worked irregularly for other Producers until Marchor April, 1946, when he decided that he "had enough." Thereafter, Stanleywent into business for himself and from that time no longer wished reinstate-ment to his old position at respondent Warner.In the undersigned's opinion the refusal to reinstate Stanley on October 31stems from Pelton's instruction to the Producers, previously mentioned. Itdoes appear that Stanley was given calls at respondent Warner and otherProducers following the termination of the strike. Sufficient reasons exist, inthe undersigned's opinion, for respondent Warner's refusal to place Stanley inhis old job on and after November 29, 1945, because of his improper request toAmy on that date to punch his time card.3.RespondentWarner-Case No. 21-C-2660J.Harold Rogerswas first employed by respondent Warner in 1921. For anumber of years thereafter, he was assistant to Louis Gelb, head of the TechnicalDepartment.At other times Rogers worked as a carpenter but in 1943 hebecame aprop maker and was transferred into the prop shop.Rogers hasbeen a memberof the Alliance since 1919, and was at the time of the strike amember ofLocal 44.as Ohl denied this conversation with Howe.The undersigned has credited Howe's testa-'mony for the same reasons as indicated in footnote 31, pertaining to a similar denial of aconversation that Ohl engaged in with Coffey. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDRogers was one of the prop makers who on the morning of March 19, 1945,heard Brewer and Fuhrmann address the prop makers and who thereafter re-fused to perform carpentry work as requested by Fuhrmann.He was given ablue slip similar to those issued to the other prop makers.On October 31, Rogers sought reinstatement.After a group of carpenters hadpassed through the gate, Rogers and other prop men came to the window whereFuhrmann stood.Fuhrmann stated the question of their employment had notbeen settled and they could not return to work.About November 2, 1945, Rogerstelephoned the studio and was told that there had been no ruling on the question.Rogers signed the call book on November 3, and thereafter received numerouscalls from his Local to work at other studios, all of which he turned down,because they were not at respondent Warner's.Rogers was reinstated onFebruary 12, 1946.He worked for about 1 week and then asked Fuhrmann foran indefinite leave of absence which was granted.Rogers no longer desiresreinstatement.4.RespondentColumbia-Case No. 21-0-2505The amended consolidated complaint alleges that respondent Columbia dis-charged Joseph P. Cuccia on or about April 3,1945, and thereafter refused toreinstate him because he refused to perform the work of striking employees andengaged in concerted activities with other employees.Respondent's answer isa general denial.Cucciawas employed by respondent Columbia from June to August 1942, whenhe was inducted into the United States Army.He returned to work for respond-ent Columbia in May 1943, after his honorable discharge.When Cuccia wasrehired he told Tom Stevens,his superior,that his army discharge was due todefective eyesight and sinus trouble.Cuccia was a laborer and a member ofStudio Laborers and Utility Workers, Local No. 727. It was his job to standby with shooting companies,sweep the stages and after sets had been struck bythe grips,he would assist in loading the sets on to trucks for storage.Whena company was not engaged in shooting a picture,Cuccia "would kind of cleanup . . ." Cuccia never did any painting while employed by respondent Columbia.About March 27, 1945, Cuccia was ordered to stage 4,where he found 10 to15 members of the Local together with Al Erickson,the business representative,and Tom Stevens.Erickson stated that the men would have to go into thepaint shop and wash paint buckets, a task which had previously been performedby members of a Hod Carriers'local, not affiliated with the Alliance.Prior tothe strike,members of Cuccia's local had not been admitted to the paint shop.Erickson stated furthermore,that his orders were that unless members of Local727 worked in the paint shop their employment would be terminated.Where-upon the employees voted not to work in the paint shop. Following this event,Cuccia returned to his regular work.On the morning of April 3,Cuccia's pusher ordered him to report to DaveVail, the special effects boss, "to go painting."Cuccia refused stating that hewould report to the office instead.Cuccia testified that on reporting,Stevens gave him an availability slip anda time card,and told him to punch out.However, the availability slip thatCuccia presented at the hearing was dated July 13, 1943, and it is the under-signed's opinion that Cuccia's recollection of this incident is not correct.Rather,the undersigned is of the opinion,and finds, based upon Stevens'testimony, thatupon reporting to Stevens,Cuccia was told to report to his local.Stevens testi-fied that he had been instructed to send laborers to their local"if they didn't COLUMBIA PICTURES CORPORATION619work for Mr. Vail," presumably for their refusal either to paint or to wash paintpots.Cucciatestifiedthat he refused to go into the paint shop because of hisphysical defects [sinus trouble] and for the further reason that he could notsee himself "being used as a strike breaker."On the afternoon of April 3, Cuccia asked Erickson to help him get his jobback.Erickson called the studio, but wasunsuccessfulin securing Cuccia'sreinstatement.On April 5, Cuccia returned to the studio for his check and askedfor an availability slip stating the reasons for his "discharge."He was issueda Statement of Availability which gave no reason for his separation.A. I.Chancey, respondent Columbia's head timekeeper, testified that when Cucciasaw himon April 5, Cuccia stated that he wanted an availabilityslip becausehe wasgoing to work in a war plant and that it was the practiceto issue aStatement of Availability when an employee requested one for the purpose ofleavingthe motion picture industry.The undersigned concludes and finds thatCuccia was not dischargedas alleged,but rather that he voluntarilyabsentedhimselfon and after April 3, because of his decision not to fill the job of astriker.In either November or December, 1945, Cuccia asked Stevens for his job butwas told that the matter was out of his hands and that he did not know whathe could do for Cuccia. Again in June 1946, Cuccia asked Stevens fora job andreceived substantially the sameresponse.During the strike, and up to aboutFebruary 1946, Cuccia was in the truckingbusiness.Following the latter date,he did not attempt to secure work other than at respondent Columbia.5.Respondent Columbia-Case No. 21-0-2562The amended consolidated complaint alleges that respondent Columbia dis-charged Irwin P. Hentschel on or about March 19, 1945, and thereafter failedto reinstate him because he refused to perform the work and take the job of astriking employee. The respondent's answer is a general denial.Hentschel,a prop maker, was first employed by respondent Columbia in 1937.On March 19, Hentschel was at work drilling rubber arrowheads in the prop shop.At about 1 p. in. Hentschel was instructed by his foreman, Geza Gasper, to attenda meeting in the carpenter shop.There Hentschel observed Supervisors Vail andGasper and Brewer, DuVal and other Alliance representatives. Brewer in-structed the members of Local 44 to do any work required of them by the studio.None of the studio officials spoke.Following the meeting Hentschel returned tohis work.Shortly thereafter, according to Hentschel's testimony, Gasper told him to dropthe work that he was doing, fashioning rubber arrowheads, and go over and"paint those arrows, or else you will have to see Mr. Vail."Gasper testified thatwhat he told Hentschel to do was to tone down the arrow shafts.He denied thathe instructed Hentschel to paint arrow shafts, although he admitted that hemight have instructed Hentschel to "age" them. Gasper admitted that when heinstructed Hentschel to process the arrow shafts, Hentschel stated that this waspainting and that Gasper told him that if he did not want to do the operation heshould see Vail."On this day, the painters were not at work at the studio.8'Regardless of whether the process was one of painting or aging, it is clear from Gasper'sother testimony that there had never been a previous occasion in his department to do workof this nature, it having been done elsewhere. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDHentschel told Vail that he had been asked to paint and that under no cir-cumstances would he take the job of a man on strike because it was against hisprinciples 35Hentschel told Vail that he had been hired as a prop maker andthat prop making did not include the task of painting.Hentschel asked if hewas to understand that if he refused to paint his services would no longer berequired and Vail answered affirmatively. Hentschel asked for an availabilityslip but Vail said that he would have to obtain it from the time office.At the time office, Hentschel was told that Vail had his availability slip.Hentschel then went to Lacey, the personnel manager, and asked why he had been"discharged."Lacey replied that his hands were tied.Lacey told Hentschelthat he could have an "extended availability slip" but Hentschel demanded anavailability slip that would permit him to work out of the motion picture industry.Chancey testified that Lacey instructed him that there was no reason to issuean availability slip to Hentschel because he had not been discharged.Accordingto Chancey's further testimony when an employee was discharged, a close-outslipwas made which was not done in Hentschel's case. The undersigned con-cludes and finds that Hentschel was not in fact discharged but rather refused toperform the work of painters and for this reason left his job.On the morning of October 31, 1945, Gasper asked Hentschel to return to workthe next day on the afternoon shiftHentschel told Vail in a later telephoneconversation that it was his intention to report October 31, at 1 o'clock, to talkto Vail before resuming work, so that an understanding could be reached as tothe hours of his employment and respondent Columbia's attitude toward him asan employee.That afternoon Gasper assigned him to work.At the end of hisshift,Hentschel was told that there was no more work and that he would beon call thereafter.Gasper testified that he was not responsible for Hentschel'sfailure to continue working after October 31, and he knew of no reason whyHentschel could not work as a prop maker after that date. He acknowledged alsothat union members with less seniority than Hentschel were continued in em-ployment after October 31. It seems clear that Hentschel's dismissal was due torespondent Columbia's enforcement of Pelton's orders.Hentschel was employed in the industry from September 1945 to June 1946,when his employment was terminated because of his expulsion from the Alliance.6.Respondent Republic-Case No. 21-C-2563The amended consolidated complaint alleges that respondent Republic dis-charged Robert W. Ames on or about March 29, 1945, and refused to reinstate himthereafter for the reason that Ames refused to take the job of a striking employee.Respondent's answer denies the discharge ; admits that on October 31, Ameswas refused employment, and advised that all calls for employment in the propdepartment were being placed with Local 44 of the Alliance ; and that respondentRepublic would employ Ames should he be sent by the Local.Ameswas first employed by respondent Republic about January 1945.He isa wood carver and was employed in the prop shop making props and buildingminiatures.Ames has been a member of Local 44 of the Alliance since 1937.About March 15, 1945, Ames refused to assist in the construction of a set,telling his foreman Dwight Holson that this was carpenter's work.A few dayslater, Ames again refused to do carpentry work, contending that it was not within31Hentschel was shop steward of Local 44. COLUMBIA PICTURES CORPORATION621the jurisdiction of his craft.Ames stated that he objected "to doing scab work,that it was work for which I was not employed, that I was a prop maker, andI insisted on remaining a prop maker."About March 20, Howard A. McDonell, respondent Republic's business manager,told Ames that he understood that Ames did not wish to cooperate with respondentRepublic.Ames replied that if McDonell meant that he had refused to act as astrike breaker it was true, because it was against his principles.McDonell urgedAmes to get in line and do the work that he had been asked to do, but Amesreiterated his refusal to perform carpenter's work.About March 28, Ames againrefused to do some carpentry work. On March 29 ' Holson told Ames that hewas laidoff ; the studio was closing for a few days ; but he was not fired.Ames acknowledged that he was never told that he was discharged and that nothreats of discharge were made to him because of his refusal to do carpentrywork.He testified however, that in his conversation with McDonell, it wasIndicated clearly that he would be discharged because of his continuedrefusalto perform carpentry work ' Ames' lay-off occurred not more than 1 day afterthe conversation with McDonell and at the same time, 9 other men werelaid off,some of whom, unlike Ames, had performed carpentry work.Jack Baker, respondent Republic's production manager, testified that aboutMarch 15, respondent Republic determined to curtail its production. In ac-cordance with its determination, Baker conferred with Ted Lydecker, head ofthe prop department, and Kenneth S. Svedeen, the latter in chargeof specialeffects and miniatures,in the prop shop.These two supervisors were instructedby Baker, about March 21, to cut prop makers from a force of 21 to about 11.According to Svedeen, he and Lydecker selected the individuals for lay-off.Svedeen testified that no one was discharged or laid off because of his refusal todo carpentry work, that in this respect, the men's feelings were respected.Hetestified, however, that Ames was laid off because he would not perform hiswork as a prop maker and that he spent about half his time gathering upsmall crowds of employees and talking to them. It seems clear from Svedeen'stestimony that prop makers who did obey respondent Republic's instructionsto cross jurisdictional lines were laid off either before or on the day thatAmes was laid off, and that some prop makers who refused to do carpentry workwere not laid off.The purport of Svedeen's testimony was that Ames was laidoff for lackof work and because he was the ringleader in starting discussions among thepropmakers,who respected his opposition to crossing jurisdictional lines.Svedeen acknowledged that he never cautioned Ames but he did complain toHolson about the matter. Svedeen admitted also that other individuals stoodaround talking, but he contended that no one was as prominent as Ames inthis respect.When Ames was laid off, these discussion groups had quieted downand according to Svedeen, Ames was performing his work satisfactorily.In the lay-off and in the later rehire of prop makers, respondent Republic madeno effort to comply with the seniority clauses of the Local 44 contract, whichprovides generally that junior members of the Union shall be laid off before36 This date was fixedby Ames."Ames testified as follows concerning this conversation with McDonell:"The substanceof it was, 'Do as we say, or you will be fired.' Now,that is as clear as I can make it." 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD,senior membersin a job classification "When Ames was laid off, junior memberswere retained.There is no showing, however, that Ames possessed the qualifica-tions of the prop makers retained.The undersigned is satisfiedfroman examination of the record that respond-ent Republic curtailed its production in March 1945, and that Ames,as well asother prop makers who had refused to perform carpentry work, were laid off inaccordance with the new production schedule.Prop makers, however, who re-fused to perform carpentry work, were not laid off and respondent Republicfollowed no set seniority pattern in determining who or who should not beretained.It also appears that respondent Republic hired two prop makers dur-ing the course of the strike, but it is not clear that Ames was qualified to performthe work of the prop makers thus hired. The undersigned is not persuadedin view of all the facts set forth above that Ames' refusal to perform carpentrywork was the motivating cause for his lay-off.On a day following the end of the strike, Ames spoke to McDonell and toldhim that he wanted to come back to work. McDonell replied that Ames'"case" was different.He asked Ames if he had been on strike and Ames said"No, but since I was laid off I have respected picket lines."McDonell toldAmes he would check on his "case." That afternoon McDonell again askedAmes if he had been on strike. Ames replied, as he had previously stated inthe morning, that he had been respecting picket lines since his lay-off for refusalto do carpentry work.McDonell then said that he had been laidoff because hewas not a good prop maker. This was the first warning that Ames receivedthat he was not an efficient workman. About January 1946, some months afterAmes had filed charges under the Act, he received a message from the RegionalOffice to call McDonell.Upon doing so McDonell advised Ames that respond-ent Republic would be glad to reinstate him ; that the strike had been difficultfor all ; and that as soon as Ames informed McDonell when he wished to returnMcDonell would arrange it.Ames replied that as soonas he was freeto return,he would call McDonell. Following this conversation Ames nevercommuni-cated with respondent Republic to notify it when he would be available to returntowork.Thus, it appears that since January 1946, Ames has not availedhimself of the opportunity to return to work at the studio.It seems clear that respondent Republic's failure to rehire Ames about Oc-tober 31 was due to the fact that it was complying with Pelton's instructionsof October 31, not to rehire any Alliance member who had refused to cross thepicket line during the strike and that failure to rehire him from that time up tosometimein January 1946, is attributable to those instructions.The under-signed so finds.Ames was expelled from Local 44 of the Alliance on 'June 14, 1946, andrespondent Republic was served with notice thereof.7.Respondent Loew-Case No. 21-C-2662The amended consolidated complaint alleges that respondent Loew dischargedGeorge I. Groth on or about March 23, 1945, and refused to reinstate him to his18 The seniority section provides in part as follows :B. The Producer shall have freedom of selection within the Senior Group for hiring,filling vacancies and making promotions,and shall not be required to lay off Senior mem-bers on any fixed basis.C. Junior members in any job classification shall be laid off in all cases before anySenior members in such job classification are laid off.Upon request from the Union, aJunior member shall be replaced by a Senior member within a job classification, but noJunior member need be laid off until he has completed his current assignment. COLUMBIA PICTURES CORPORATION623former position and discharged John L. Selgrath on or about March 24, 1945,and refused to reinstate him until December 19, 1945, and that the discharges andrefusalsto reinstate were due to the fact that the said employees refused to per-form the work and take the jobs of striking employees. The answer deniesany discrimination, but admits that about November 14, 1945, Selgrath madeapplication for reemployment which was refused because of the fact that re-spondent Loew was advised by Local SO of the Alliance that Selgrath was notin good standing in the Union, and that upon being further advised about De-cember 19 that Selgrath was now in good standing, he was offered employment.George I. Grothfirst started to work for respondent Loew in January 1942,as a member of the labor gang. Groth is a member of Local 727 of the Alliance.On the morning of March 22, Groth was asked to fill holes and cracks withputty using a broad knife.Groth worked with his fingers, instead of using theknife ; continued on his job for about 30 minutes ; and then slipped out to thecard rack to observe his time card.He noticed that his rate had been changedfrom that of a laborer to that of a painter.On March 23, Groth reported to work at his accustomed place and was thensent to the leather room where, along with others, he was handed a paint brushand painters'tools by a pusher.Groth toldthe pusherthat he would not paint,and was sent to Herb Schuetze, the gang boss.On reporting to Schuetze, Grothwas asked if he wanted to work and he replied, "Yes, but I don't want to paint."Groth, accompanied by three or four other employees who had also refused topaint, started to leave the lotand upon reachingthe gatewere sentto the officeof Fred Gabourie,superintendent of construction.There, Groth was told ifhe would not paint,he would not be paid.ThereuponGroth left the studio.Grothhad never done any paintingof anykindduring the history of hisemployment,nor had he performed any painter's work such as filling holes orcracks with putty.Grothtestified that he refusedto do the workof paintersbecause he had never done anything but labor work inthe studioand "paintingishighly technical.I do not know the firstthing about it.Besides, it wassomeone else'swork.I did notwishto do it."Groth admitted that he gaveno reasonto hissupervisor for his refusals to paint,he just toldthem that hewould not do it.Groth returned to the studio on April 2 because, he testified, "I just wantedto go back to work." He reported to the scene dock where the laborers met andthenhe was sent to a stageby Schuetze.Paint brushes andpainters' tools wereagain passedout but Grothrefused toaccept them.On hisrefusal, he wasordered to take his time card to Schuetze's officeSchuetze asked Groth if hewanted to work and Groth replied that he did but he did not wish to paint.Schuetze told Groth thathe knewthe "set up" and Groth left the lot.Early in April 1945, when Groth paid his union dues, he told Orville Brown,financial secretary of the local, that he was willing and anxious to take a laborcall.Brown,however, stated thatthingswere in bad shape and that he couldnot give Groth "a straight labor call." In the latter part of October, Groth againrepeated that he was eager to return to workfor respondent Loewor get a jobelsewhereand Brown informed him that hewould do what he could. Grothcalled thestudio on November 3, 1945, and Schuetze asked him where he hadbeen.Groth answered that he had off. Schuetze stated : "Asfar as I amconcerned,you are stilloff," andhung up.Groth started to workfor the HalRoach Studios on March 9, 1946,and since that date no longer desired reinstate-ment with respondent Loew. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn L. Selgrathhas beenemployed by respondent Loew for about 20 years.Selgrath has been a key grip since 1933, and in March 1945 was a member ofLocal 80.As a key grip, Selgrath was assigned to a camera man and on pro-duction, among other duties, supervised the moving of walls and the setting upand use of reflectors.On March 23, 1945, Selgrath worked at his usual tasks as key grip and on the24th his superior, Andy McDonald, the grip foreman, assigned him to do somecarpentry work.Upon his refusal, Selgrath was instructed to report to WilliamBarrett, business representative of Local 80.Selgrath told Barrett that he wouldnot do carpentry work, whereupon Barrett called McDonald and told him to dis-charge Selgrath.Selgrath returned immediately to the studio and saw Mc-Donald, who stated that he had no right to fire Selgrath and he did not know-what to do. Selgrath then asked McDonald if arrangements could be made forhim to see William R. Walsh, respondent Loew's labor relations director 09Selgrath saw Walsh on Monday, March 26. During a lengthy conversation,Selgrath asked Walsh what was going to be done with him.Walsh replied thathe did not know.He would not discharge Selgrath nor would he lay him off.Selgrath then agreed to go home until the strike was over. Selgrath told Walshthat he would be willing to cross the picket lines to do his own work but hewould not perform carpentry work.Following Selgrath's conversation withWalsh, he saw Jerry Mayer, thestudio manager.Present on this occasion, in addition to Mayer and Selgrath,were Gabourie, superintendent of construction, Walsh, and Hopper, assistant toGeneral Manager Mannix.Mayer took the lead in the conversation and urgedSelgrath and employee Scoggins, who accompanied Selgrath, to return to work.Selgrath told Mayer that the issues precipitated by the strike should be settledby the union leaders and that his experiences during the strike of 1933 were suchthat he could not take the job of an employee who was out on strike.40Following the meeting with Mayer, Hopper told Selgrath that General ManagerMannix wanted to see him.At this meeting, Mannix told Selgrath that he did notlike to see him leave and tried to persuade Selgrath to help out by doing parttime carpentry work and continue with his regular job. In addition, Mannixtold Selgrath that the Carpenters Union was trying to take work away from theAlliance ; that the Alliancewas goingto try to keep the studios open ; and hesuggested that Selgrath "stick" with his union and do whatever work was askedof him.Mannix was asked if Selgrath would be discharged for refusing todo carpentry work and Mannix replied that he did not think so. Selgrath askedif he could return to his regular work and Mannix answered that he could doso by spending part of his time in the carpenter shop."Selgrath sought reinstatement on October 31, and saw McDonald who toldhim that he would consult Gabourie.McDonald later instructed Selgrath toreturn the next morning and that he would be reemployed as a key grip.WhenSelgrath came to work the next morning, he found his time card missing, and79Not to be confused with Richard F. Walsh, International President of the Alliance.10 Selgrath testified:"I told him that in 1933,when I was working in the carpenter shopthat this same thing had come up again, told him how that previous to that time how theycame to the studio, if we didn't take a job as a grip or stand-by carpenter that we werefired, so I took that job, and told him about my daughter coming home one day fromschool and telling me that she couldn't play with the other kids because her dad was a scab.So that ended that."41 In July and October 1945,Selgrath was offered his job provided he would work from30 minutes to 2 days in the mill as a carpenter.Selgrath refused to accept employmentunder those conditions. COLUMBIA PICTURES CORPORATION625he was ordered to report to Gabourie,who in turn told him to report to his union.At the unionoffices,Barrett stated that there was nothing he could do forSelgrath.On November 14, Selgrath wrote Walsh,in part,as follows :I now request reinstatement to my job without discrimination.Iwouldappreciate an immediate reply advising me when I should report for work orthe reasons for the demise of my request.In reply, Walsh answered, on November 26, in part:Please be advised that we operate the Grip Department by virtue of aclosed-shop agreement with Local No. 80, I. A. T. S. E., and employ onlymembers in good standing with that organization.At present your organi-zation has advised us you are not in good standing with it. In the eventyour union advises us that you are in good standing, we will consider youfor employment.92Sometime after this, Local 80 instructed Selgrath to report for work on Decem-ner 19, 1945.On reporting, Gabourie told Selgrath that there were no vacanciesfor key grips and that he would be hired as a new man at the rate of $1.63 anhour instead of the rate of $2.05 an hour for key grips.Although Gabourie hadinformed Selgrath that he was being rehired on December 19, as a new man, hewas given his old clock number, and deduction authorizations for various pur-poses which Selgrath had previously executed were continued in force and opera-tion after his return.At the time of the hearing Selgrath was still employed asa grip.He testified that key grips were on a weekly salary of $139.50 for abouta 60-hour week.It appears clear from the facts found above, that Selgrath was neither dis-charged nor laid off and was offered every inducement to continue his work asa key company grip provided that he would spend part of his regular hours ofemployment doing carpentry work.This Selgrath refused to do, voluntarilyabstaining from his job,because of personal convictions that he could not performany part of the work of employees out on strike or supporting the strike. Theundersigned so finds.The discrimination, if any, with respect to Selgrath, inthe undersigned's opinion therefore, rests on respondent Loew's action taken onand after October 31, when Selgrath sought reinstatement as a key company grip.In this connection Walsh testified that either on October 31 or November 1,Barrett telephoned and told him that Selgrath had not worked during the strikeand was not to be returned to work because he was no longer in good standingin Local 80.13 In addition, Walsh received a copy of Pelton's instructions tomembers of the Association.He testified that those instructions applied equallyto both Selgrath and Groth.About December 19, Walsh was advised by Local 80that Selgrath had been cleared for rehire. It was pursuant to this advice thatSelgrath was then reemployed as a grip on December 19, 1945.8.Respondent Twentieth Century-Case No. 21-C-2664The amended consolidated complaint alleges that respondent TwentiethCentury refused to reinstate Eugene V. H. Mailes to his former position of greens-12 Selgrath testified that he was always a member of Local 80 and that be was neveradvised by the Union that he was not in good standing.41At this time Selgrath's job had not been taken by his assistant, Carl Reed, who resignedinMarch 1946The job has not been filled, there being no need,according to Walsh, to fillthe post. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDman, between October 31, 1945, and February 18, 1946, because :Miles refusedto pass the picket lines during the strike.Respondent Twentieth Century an-swers this by general denial and avers further that on June 14, 1946, it was noti-fied that Mailes had been expelled from membership in Local 44 of the Alliance ;that respondent Twentieth Century had entered into a closed-shop contract withLocal 44 covering Mailes' classification, and pursuant thereto, only workers whoare members in good standing of the Alliance could be hired.Maileshas been employed by respondent Twentieth Century for about 21/2years as a greensman.Mailes joined Local 44 in 1939.He was expelled fromthe Union on June 14, 1946.Mailes worked at his regular job during the entire course of the strike and upto October 1, 1945.During that time Mailes performed certain work over whichno clear jurisdictional lines had been established.However, lie was never askedto perform any work over which the Carpenters' jurisdiction had been clearlyestablished.On October 1, 1945, Mailes went on his regular vacationAn em-ployee's vacation notice introduced in evidence shows that Mailes' vacation withpay was approved for a pay period of 12 days from October 1 to October 13, 1945.Mailes did not return to the studio on Monday, October 15, the day he wasscheduled to return from his vacation. Instead he called the studio and spoketo Fred Lutz, assistant chief of his department, on the morning shift.Mailes testified that when he spoke to Lutz on October 15, he asked for anextensionof his vacation, on the ground that he believed that he might be helpfulin settlingthe strike and that Lutz stated that he would hold up his vacationslipuntil he was informed to the contrary.Whether in doing so Lutz exceededhis authority, Mailes was unable to state.He testified that he assumed thatLutz, as aresponsibleassistantdepartment chief, had such authority.Lutztestified,however, that he could recall no specific conversation with Mailes aboutextendinghis vacation.He testified, moreover, that he had no authority to doso.He admitted that he had held a number of conversations with Mailes buthe could not distinguish one talk from another.Lutz was not a persuasive wit-ness.His testimony was general in nature and at times contradictory. Theundersigned is satisfied that on or about October 15, Mailes did telephone to Lutzand asked for a vacation extension. There seems no doubt concerning Lutz'sgeneralsupervisory authority.In his capacity as a supervisor, he spent most ofhis time inthe office and gave instructions to foremen. The undersigned finds,therefore, that Mailes did ask for an extension of his vacation and that he hadreasonablegrounds for belief, as the result of his conversation with Lutz, thathis vacation had been extended.About October 18, Mailes spoke to Charles Hickson, assistant chief of thedepartment, on the afternoon shift, and told him that because of increased vio-lence he preferred to remain away from the studio.Hickson replied that thiswas satisfactory; Nick Kalten, the head of the greens department, understoodthe situation and did not want any of his employees to take chances 44 Thesefindings are based upon Mailes' undenied and credible testimony.46Following the announcement of the strike settlement about October 29, Maileswent to his union to pay his dues.Then he called Lutz and askedfor permissionto return to work on his regular shift.Although Lutz could not recall anythingabout the request from Mailes to return to work, he did acknowledge that Mailes44There hadbeenno violence on thepicket line around respondentTwentiethCentury'sstudio during the month of Septemberand Mailes knew of noviolenceduring the monthof October.It does appearthat therewas violence elsewhere about this time.41NeitherHickson norKalten testified. COLUMBIA PICTURES CORPORATION627telephoned him seeking reinstatement and that he instructed Mailes to contacthis local, because the union had advised the studio that Mailes "had lost his card,or wasn't in favor with the union, or something." Secretary Hill told Mailesthat Brewer was not satisfied with the way Mailes had spent his time sinceOctober 1.Then Mailes went to the studio and spoke to Kalten.Mailes askedKalten if he could return to work, but Kalten was non-committal stating that hewould have to check with Meyer, the personnel manager, and further that Maileswas the only individual who had caused his department any difficulty.On November 12, 1945, Mailes saw Meyer at the studio.Meyer stated thatthe studio was willing to reinstate him if the Union had no objection.Mailesreplied that all he knew was that he could not work.Meyer then stated thataccording to his information, based upon pay-roll department records, Maileshad quit his job.Mailes replied that he had gone on vacation ; that his vacationhad been extended by Lutz ; that thereafter Hickson had given further permissionto stay out ; and subsequently, Mailes had gone to the Union, paid his dues, soughtreinstatement through Kalten and had been unsuccessful up to date.Respondent Twentieth Century introduced in evidence a record entitled"Daily Report of Changes In Personnel," dated October 13, 1945, which pur-ported to show that, effective as of that date, Mailes had been marked off thepay roll.How this document could be dated October 13, when Mailes was notdue to return from his vacation until October 15, is not clearly explained.Lutztestified that a close-out sheet would not be made out in the case of an employeewhose vacation had been extended.Lutz had nothing to do with the preparationof the document and he could not remember talking to Kalten about it. Lutzalso acknowledged that despite a close-out, a regular employee such as Maileswould be rehired if there was work to do.Finally, Lutz testified that the close-outsheet was made, in the case of Mailes, because he failed to return to work within6 days after his vacation ended.This still does not explain the effective dateof October 13.The undersigned is not convinced that this document is en-titled to serious consideration.The effective date renders it suspicious, as wellas the fact that Lutz's testimony concerning it was not specific, and Kalten wasnot produced as a witness to testify concerning its preparation or his signature onthe document.The undersigned finds, therefore, that the document can be ac-corded no weight to support the respondent's theory that Mailes voluntarilyquit his employment.In the latter part of January 1946, Mailes was informed that the way hadbeen cleared for him to return to the studio.Mailes went to the studio and sawLutz, telling him that he now understood that he could return to work. Lutz,however, stated that there had been no change in his status.Thereupon MailescalledMeyer and explained to him what he had been told.Meyer explainedthat he had no objection to Mailes' employment but that all hiring was donethrough the Union and that if Mailes was sent to the studio by Local 44, Meyerwould hire him. Sometime thereafter Mailes protested to Secretary Hill thathe was not being recalled whereas permit greensmen were at work in the studio.About the middle of February 1946, Mailes was reemployed at his regular jobon the afternoon shift in the landscape department. In this connection DuValtestified that Mailes was entitled to his job over any permit man employed inNovember 1945, provided Mailes was a member in good standing." To Duval'sknowledge, Mailes was in good standing in the Union at that time.He had notbeen suspended or expelled.seUnder Local 44's policy of policing its contracts, permit men were replaced by unem-ployed members of equal skill. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDMailes continued to work for respondent Twentieth Century until June 16,1946, when the studio notified him of his expulsion from the Union and he waslaid off.9.Respondent RKO-Case No. 21-C-2665The case ofForrest McLoney,alleged to have been refused employment byrespondentRKO from October 31 to December 27, 1945, wasdismissed at thehearing on motion of counsel for the Board. It will be recommended hereafterthat the complaint be dismissed in respect to respondent RKO.D. ConclusionsThe foregoing covers in detail the employment history of each complainantafterMarch 12, 1945.There is nosingle uniformpattern of conduct applicable toall.The various cases separate themselves into threemainclassifications withseparatein-group distinctions: those who were discharged outright for re-fusal to perform the work of a striker ; 41 those who refused toperform assignedwork, someof whom were denied discharge slips or availability slips and eitherwere sent to their unions or went home and were subsequently refused reinstate-ment ; 48 andfinally those who voluntarily absented themselves during the strikeor refused to cross the picket lines and were thereafter denied reinstatement.99The rights of the complainants, if any, rest upon law applicable to these broadfact situations.At the outset however, there must be considered the strike ofPainters Local 1421, which set in motion the chain of events culminating in thisproceeding.On the final day of the hearing, respondents' counsel asked theundersignedand the Board to take judicial notice of a long series of adminis-trative and procedural matters, commencing with the request for a strikevote filedby Local 1421 on December 6, 1944, under the provisions of the War Labor Dis-putes Act, including the respective unit contentions and dispute between Local1421 and the Alliance over the right to represent set decorators, and ending withthe representation hearing held from March 7 to 17, 1945, on the consolidatedpetitions of certain respondent Producers 5° and the unions 51 involved.At the conclusion of the request to take judicial notice of the foregoing mat-ters, counsel for the Board and for the individual complainants asked for anexpressionof the undersigned's intention.The undersigned stated that he hadno authority to bind the Board to take judicial notice of the various matters,stating however, that decisions of the Board and its opinions were controllingupon the undersigned.Counsel urged that the request was in effect an offerof evidence to take judicial notice of certain facts and that the materiality ofthe facts was as much in issue as if the same facts had been presented through anoffer of proof. It was further urged that in the absence of a ruling counselwould then consider the request covered material matters and an opportunitywas therefore desired to introduce further evidence on the same subjects, whichwould require presentation of a number of witnesses and the preparation ofdocuments.Counsel objected to a consideration of the matters for the reason, not thatthey were matters of which the Board could not take judicial notice, but on the47Batchelder,Bonning,DeSanctis,Gidlund,Hand, Jensen,Lamb, Lora,MacKellar,$ogers, Sapp, Simpson, Stoica, and White.48Ames, Cuccia, Groth, Hentschel, Larson, Selgrath, and Seward.^ Coffey, Goudle, Howe, Mailes and Stanley.50Case No 21-RE-20.41Case Nos. 21-R-2630, 21-R-2622, 21-R-2624, 2625,2626, 2627, 2628,2629, and 2630. COLUMBIA PICTURES CORPORATION629ground that they were incompetent, irrelevant, and immaterial to any issuein this proceeding.Respondents' counsel urged that these were matters ofwhich the Board must take judicial knowledge and that there was nothingfor the undersigned to rule upon. In view of these objections, the undersignedruled for the purpose of this proceeding, that he would treat the request as anoffer of proof and that had it been made as an offer it would have been rejected forimmateriality.Because of this opinion that the matters referred to are im-material, the undersigned has not taken judicial notice of those matters.Theundersigned, however, does recognize and has taken judicial notice of and re-ferred to the opinion of the Board inMatter of Columbia Pictures,et al'2The ultimate question herein presented for consideration and resolution iswhether the Act and applicable law as found by the Board and sustained bythe Courts give employees the right by concerted action to refuse to take thejobs of striking employees or perform work vacated by striking employees, orthose who although not striking, by absenting themselves from work supportthe strike.Subsidiary to the main question above is the other, whether the complainantsherein, by their action in withholding services for all reasons assigned, didthereby engage in a "partial strike" of a nature which warrants protection ofthe Board, in the absence of any unfair labor practice on the part of the em-ployers.First there is to be considered those cases wherein the concertedactivity was followed by discharge and the other group of cases wherein the dis-crimination, if any, following a voluntary abstention from work, was in therefusal to reinstate.There also arises the question of whether the conductwas unlawful because taken to support a strike called by another union, ofwhich the complainants were not members, during the course of a representa-tion hearing.1.The discharge casesThere is no showing here that the action of the complainants was in violationof contract or otherwise violative of Board policy, and there is, in the under-signed's opinion, no element of unlawfulness which presents itself for considera-tion.Section 7 of the Act expressly guarantees employees the right to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection.By Section 2 (9) of the Act, the term "labor dispute" includesany controversy concerning terms, tenure, or conditions of employment.BySection 2 (3), an employee who ceases work because of, or in connection with,a current labor dispute retains his employment status by virtue of Section 2 (3)and (9) and the complainants were thereby entitled to the protection of the Act 63InCarter Carburetor Corporation v. N. L. R. B."the Circuit Court of Appealsstated :Section 7 gives employees the right "to engage in concerted activities,or for the purpose of collective bargaining or other mutual aid or protection."This "mutual aid" and "concerted activities" include, we think, the rightto join other workers in quitting work in protest over the treatment of a6' 64 N. L. R. B. 490, 17 L. R. R. 290 (1945).' N. L. R. B. v. Mackay Rad4o & Telegraph Co.,304 IT. S. 333 ;N. L. R B. v. American-Manufacturing Company,106 F. (2d) 61 (C. C. A. 2), affirmed as modified 309 U. S. 629.64140 F. (2d) 714 (C. C. A. 8).838914-50-vol. 82--41 630DECISIONSOF NATIONAL LABORRELATIONS BOARDcoemployee, or supporting him in any other grievance connected with hiswork or his employer's conduct.'Applying the above principles to facts found above, it is clear that 14 propmakers, membersof Local 44,66 all employees of respondent Warner, were be-cause of their concerted protests against their employer's direction to have themwork as strike breakers discharged on March 19, 1945. The jobs they wereasked to fill were those of strikers and their refusal to take them was due tothe fact that compliance would have placed them in the position of helpingto breaka strike.67Their refusal, accordingly, constituted concerted activityprotected by the Act and their discharges insofar as they were motivated bysuch refusals were discriminatory 68Before passing to a consideration of the other cases attention is focused uponanother line of cases cited by respondents and Intervenor Alliance, under au-thority of which if applicable, a discharge for concerted activity and a refusalto reinstate which thereafter follows, would be held non-discriminatory, becausethe concerted protest or activity was in support of an "unlawful strike," violativeof Board policy. In principal support thereof is cited the line of cases startingwith and following the Board's decision in theAmerican Newscase."The Board laid down the principle inAmerican News,that strikers whoseobjective was to induce the employer to give them a wage increase, without priorapproval from the War Labor Board, as required by Executive Order under theStabilization Act, were riot engaged in "concerted activity" of the kind protectedby Section 7 of the Act. Accordingly, the employer's treatment of the strikers'action, the termination of their employment, and his refusal to reinstate allmen were held not to constitute an unfair labor practice.The serious impro-priety in the labor conduct there involved was clearly plain, since the employer'scompliance with the strikers' objective would have subjected him to criminalpenalties under Wage Stabilization legislation.Whether the "illegal objectives'.' test should be applied here in the instant pro-ceeding requires reference to theColumbia Pictures case8° and the Board's opiniontherein.There the Board had before it the strike precipitated by Local 142155Citing N. LR B v.Peter Cailler Kohler Swiss ChocolatesCo , 130 F. (2d) 503(C C A 2);Fir tit Carpet Co.v.NL. R B.,129 F (2d) 633 (C C. A. 2) ;N. L. R B v.Good CoalCo, 110 F. (2d) 501 (C CA. 6) ; Rapid Roller Co. v. N. L RB., 126 F. (2d)452 (C C A 7)6°Batchelder,Bonning,DeSanctis,Gidlund,Hand,Jensen,Lamb,Lora,MacKellar,Rogers,Sapp, Simpson, Stoica and white57 "Certainly nothing elsewhere in the Act limits the scope of the language to 'activities'designed to benefit other 'employees' , and its rationale forbids such a limitationwhenall the other woikinen in a shop make common cause with a fellow workman over hisseparate grievance, and go out on strike in his support, they engage in a 'concertedactivity' for 'mutual aid or protection', although the aggrieved workman is the only oneof them who has any immediate stake in the outcomeThe rest know that by their actioneach one of them assures himself, in case his turn ever comes, of the support of the onewhom they are all then helping, and the solidarity so established is 'mutual aid' in themost literal sense, as nobody doubts.So too of those engaging in a 'sympathetic stiike', orsecondary boycott, the immediate quarrel does not concern them, but by extending thenumber of those who will make the enemy of one the enemy of all, the power of each isvastly increased "N L R B v. Peter Cailler Kohler Swiss Chocolates Co , Inc.,130 F.(2d) 503, 505, 506 (C C A 2).'IN L. R. B v J G Boswell Company, et at,136 F (2d) 585 (C C A. 9),UnitedBiscuitCo V. N L R B ,128 F. (2d) 771 (C C A7) ,Rapid RollerCo. i. N L R. B ,126 F. (2d) 452 (C C A 7)5sMatter of The American Neu s Co , Inc ,55 N L R B 130260Matter of Columbia Pictures Corporation, et at ,64 N L R 13 490. COLUMBIAPICTURES CORPORATION631on March 12, 1945, and which thereafter, during its course, gave rise to the actionsof the complainants herein.Respondent's theory in short is, since the strike ofLocal 1421 was called for an improper objective, applying the "illegal objectives"test ofAmerican News,the action taken by employees, who were not members ofLocal 1421, in support of an improper objective, places these latter employees in.no better or different position than those who were members of Local 1421, andsince the discharge of Local 1421 members would have been justified, similaraction against non-members for supporting the unlawful strike is likewiseprivileged.The theory thus advanced is rejected for two reasons.The Board inColum-bia Picturesdid not pass on the alleged illegality of. the strike, holding :We find it unnecessary to decide whether or not it would have been anunfair labor practice had the Producers granted recognition, the objectsought by the Painters; assumingarguendothat such was the case, we never-theless are of the opinion that the doctrine of theAmerican Newscase is notapplicable to the instant situation elThe Board then went on to distinguish theAmerican Newscase pointing out thatthe strike therein prosecuted to compel an employer to violate the Wage Stabili-zation statute, was the kind of an action to which the Act should be accommodatedif this could reasonably be done. In pointing this out, the Board stated thatit regardedthe decision in theAmerican Newscase as one of narrow application,intended to apply primarily to a situation in which employees deliberatelyand knowingly strike to compel an employer to violate a statute which, whenread in the setting in which it was enacted, manifested the inexorable inten-tion of the Congress that its mandate be obeyed e:That was not the situation in theColumbia Picturescase, the Board said. It wasfurther pointed out that the Board was satisfied that the Painters had struck tosecure an objecive which that Union and its members believed themselves entitledto under the Act.They were entirely unaware that recognition by the Producersat that moment might have constituted an unfair labor practice. The Boardstated that a strike called during the Board's hearing and investigation to resolvethe question at issue in the strike showed a disregard for the orderly processesof the Board, but it found nothing in the Act and its legislative history, or incourt decisions thereunder, which pointed to the conclusion "that the strikers'conduct . . . removed them from the ambit of the Act. On the contrary, thelanguage of the Act and the decisions of the Board and the courts make plainthat a strike of this character-to obtain recognition and collective bargaining-iswithin the `concerted activities' contemplated therein and cannot renderstrikers vulnerable to loss of their status as `employees' because this is theirpurpose." 63Thus it is clear that the Board has not passed upon the legality of the strikers'conduct in theColumbia Pictures case,and in fact held, moreover, that the strikefit 64 N L. R B 490, 511.°R Id. at 512.68 Id at 514. In thePeter Casperdecision citedsupra,the Court at p. 506 said : "Butso long as the 'activity' is not unlawful, we can see no justification for making it theoccasion for a discharge .In five other decisions, the Board has found occasionto discuss theAmerican Newsdoctrine and has deemed that doctrine inapplicable in allcasesSeeFairmont CreameryCo, 64 N L R B. 824 (1945) ,Rockwood Stove Works,63 N L R B 1297 (1945) ;RepublicSteelCorp.62 N L R. B. 1008 (1945) ;IndianaDeskCo, 58 N. L. R. B 48 (1944) ; S. & S.Cone Corp,57 N L. R B. 260 (1944). 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherein was a concerted activity.This being so, the undersigned cannot accept,the premise that the strikers' conduct therein was illegal and that the com-plainants' action herein was any the less legal.Certainly, the complainants whodid not strike and were not members of the striking unions should not be placedin a more hazardous position than the strikers, whose activity has been protected.For these reasons also, cases such as thePhelps Dodge Coppercase are not deemedapposite to the situation here presented.'The second reason for rejecting the doctrine ofAmerican Newsas applicablehere is that there can be no justifiable finding that the complainants "deliber-ately and knowingly" struck to compel an employer to violate either Boardpolicy or statute.They exercised their protest against doing strikers' jobs, aconcerted activity, as heretofore found.Their concerted protest was not toforce the respondent Producers to accomplish an illegal purpose but rather topermit continuance of fixed and determined patterns of work and conditionsof employment. In this aspect of the case they are not on the same or equalfooting as the primary strikers.The complainants were in fact willing towork during the strike.They asked only that they be permitted to continuetheir accustomed employment.This they had a legal right to do." All thecomplainants herein stand on a different footing than the primary strikersand their rights rest upon established principles of law which protect the typeof concerted activity in which they engaged."2.Refusals to reinstateThe legal rights of the complainants who were not discharged but who onand after October 31, 1945, were refused reinstatement to their former jobs,rest upon other considerations now pertinent.It will be recalled that on the afternoon of October 31, 1945, Pelton issuedinstructions to all the respondent Producers, that Alliance members who refusedto come to work during the strike were not to be returned to their regular jobswithout approval of the Alliance.These instructions came from B. B Kahane,chairman of the Producers Labor Committee.Pelton could not recall anydiscussion of this document or its contents with Alliance officials.Yet itseems incredible that it could have been issued without prior consultationby some Producers' representative.There is abundant proof that all com-plainants were refused reinstatement on and after October 31, 1945, and inthose instances where reinstatement had occurred, lay-offs followed, the instruc-tions thus being completely obeyed.Later reinstatements as in the cases ofDeSanctis and Selgrath for example, were had only with Alliance approval.This record contains no evidence that on October 31 any of the complain-ants had "bolted" from their locals, although it is true that by refusing to84 63N. L. R. B. 686, 687.Where the Board held : "We are of the opinion that if, duringthe pendency of an election directed by the Board to resolve a question concerningrepresentation, an employer extends or renews an existing contract with a labor organiza-tion, or makes a new one, he violates the Act insofar as that organization is accordedrecognition as exclusive bargaining representative or employees are required to become orremainmembers thereof as a condition of employment."65Matter of Firth Carpet Company,33 N L. R. B. 191 ; enforcedFirth Carpet Co. v.N L. R. B., 129 F. 2d 633 (C C.A.2).U It is clearthat the complainants were not members of the striking Union.Lack ofmembership in the Union or ineligibility for membership is immaterial.Non-union mem-bers may join sympathetically in the activit of a union in which the are not eligible formembership without relinquishing the protection afforded by the Act.SeeMatter of ClubTroika, Inc., 2 N.L. if. B. 90, 94;N. L. R. B. V. Bales-Coleman LumberCo., 98 F. 2d 16(C. C. A. 9). COLUMBIA PICTURES CORPORATION633cross jurisdictional lines they had not complied with instructions of their Inter-national President 81Nor is there persuasive evidence that any complainantwas at this time expelled or under suspension from his local. So far as therecord indicates they were all in good standing as Alliance members. In short,they were denied reinstatement to their regular jobs because the respondentProducers followed instructions emanating from their Labor Committee, fash-ioned to punish union members for daring to protest orders to cross jurisdic-tional lines.In the undersigned's opinion this is a clear case of refusal to rein-state for engaging in concerted activities protected by the Act and it is sofound.As in the case of the discharged employees, those individuals who vol-untarily absented themselves, or refused to perform assigned work and weresent home still remained employees for the purposes of the Act. The refusalto reinstate was due to the fact that each had engaged in withholding his labor,"a partial strike."A partial strike is a form of concerted activity that isprotected under the Act.88Upon the entire record, the undersigned finds that respondent Warner dis-charged 14 prop makers on March 19, 1945, and that respondent Producers refusedon or about October 31, 1945, to reinstate all of the complainants herein because oftheir concerted activities, thereby discriminating in regard to the hire andtenure of employment of such employees and that the respondents thereby en-gaged in unfair labor practices within the meaning of Section 8 (3) of the Act.It is found further that by such action, the respondents have interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.E. Interference,restraint,and coercionThe amended consolidated complaint alleges that on or about March 19, 1945,respondents interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed in the Act, by threatening employees that theywould never work in the motion picture industry again, if they refused to per-form the work or take the jobs of striking employees. In compliance with anorder of the undersigned, counsel for the Board furnished an oral bill of particu-lars to respondents' counsel stating that foregoing allegation applied to astatement made by Francis E. Fuhrmann, head of respondent Warner's propdepartment, on March 19, 1945.87 InMatter of Washougal Woolen Mills,23 N LR.B. 1, certainemployees joineda walk-outof other employeesover a labor dispute.The Board held : ". . . these em-ployees,by leavingthe plant,did not intendthereby permanentlyto discontinue the normalemployer-employee relationship,and that theseemployees were engaging in concerted ac-tion to secure a demand with respect to terms and conditions of employment.Whetheror not thisconcerted action was authorizedby the Unionis,of course,immaterial inthis connection.We findthat the employees who participated in the walk-out remainedemployees within Section2 (3) of the Act."The undersigned also believes it immate-rialthat certainemployees asked for and obtainedavailabilityslips.At that time theywere neededto procureemployment elsewhere,in the absence of which,the respondentscould legitimately protest failure to look for and obtain work.88By virtue of Section 2 (3) and(9), the individuals here concerned remained employeesafter the date thattheir concertedactivitycommenced and were thereafter entitledto the protection of the Act.N. L It. Bv.Mackay Radio& TelegraphCo , 304 U. S 333;RapidRollerCo. v. N. L. R. B,126F. 2d 452(C. C.A. 7) ;Black DiamondS S. Corp. v.N. L. It. B.,94 F. 2d 875 (C. C. A. 2);N. L. It. B. v. Good CoalCo., 110 F. 2d 501(C. C. A. 6).Moreover,whether or not they were employees of the respondent Producers,a refusal to employthem forunlawful reasons would contravene Section 8 (1) and (3)of the Act.Phelps Dodge Corp.v.N. L.it.B., 313 U.S. 177 ;N. L.It.B. v. WaumbecMills,114 F. 2d 226 (C. C. A. 1). 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDWitnesses testifying on behalf of the Board °° testified that on the morning ofMarch 19, 1945, Fuhrmann stated to the assembled prop makers, during thecourse of the meeting heretofore referred to, that in the event the prop makersrefused to comply with his instructions to go into the carpenters' shop and per-form the work of striking carpenters, for their refusal to do so, they would notbe able to work in the motion picture industry again. Sapp and Lora testifiedthat Fuhrmann used the word "eliminated "White and Batchelder testified thatFuhrmann stated that the prop makers would not be permitted to work in the in-dustry again.Fuhrmann when questioned concerning this testimony acknowl-edged that he said that in the event they refused to do carpentry work they wouldbe terminated "with the studio and would no longer work there."He deniedthat he had stated that they wouldno longerwork "in the industry."The under-signed credits testimony of Board witnesses, substantially in accord as it was,and finds that Fuhrmann made the statement attributed to him and that in effecthe warned the employees that for their refusal to labor as carpenters they wouldnot be permitted to work again in the motion picture industry.By the saidstatement, respondent Warner interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.'0Itwill be recommended hereafter that this allegation of the complaint bedismissedrespecting the other respondents joined in the amended consolidatedcomplaint.F. Alleged interference, restraint, and coercionThe amended consolidated complaint alleged further that the respondentsengaged in interference, restraint, and coercion by the payment of bonuses tothose employees who passed the picket lines or performed the work of thestrikers during the strike of March 12.This allegation raises for detailed con-sideration voluminous testimony concerning the circumstances under which thestrike was settled and particularly the so-called "Cincinnati Agreement."While the strike was in progress, between October 15 and 24, 1945, the Execu-tive Council of the American Federation of Labor met at Cincinnati, Ohio. Thereissued from the council meeting the following directive:International Alliance of Theatrical Stage Employees And Moving PictureMachine Operators Of The United States And Canada-Brotherhood OfPainters, Decorators And Paperhangers Of America-United BrotherhoodOf Carpenters And Joiners Of America, Et Cetera.Hollywood Studio Union Strike And Jurisdiction Controversy.1.The Council directs that the Hollywood strike be terminated im-mediately.2.That all employees return to work immediately.3.That for a period of thirty days the International Unions affected makeevery attempt to settle the jurisdictional questions involved in the dispute.4.That after the expiration of thirty days a committee of three membersof the Executive Council of the American Federation of Labor shall investi-gate and determine within thirty days all jurisdictional questions stillinvolved.69Batchelder, Lora, Sapp, and White.70No evidence was adduced in support of the allegation that the respondents interrogatedemployees with respect to their union membership and affiliations. It will be recommendedhereafter that this allegation of the amended consolidated complaint be dismissed withrespect to all respondents. COLUMBIA PICTURES CORPORATION6355.That all parties concerned, the International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of the United Statesand Canada, the United Brotherhood of Carpenters and Joiners of America,the International Association of Machinists, the United Association ofPlumbers and Steam Fitters of the United States and Canada, the Brother-hood of Painters, Decorators and Paperhangers of America, the Inter-national Brotherhood of Electrical Workers of America, and the BuildingService Employees' International Union, accept as final and binding suchdecisions and determinations as the Executive Council committee of threemay finally render.The striking employees returned to work on October 31, 1945.Under theterms of the Cincinnati Directive the first 30 days thereafter were to be usedby committees in Hollywood in an attempt to compose jurisdictional differences.Any differences then remaining unsettled were to be adjusted during the fol-lowing 30-day period by the three-man committee appointed by the ExecutiveCouncil whose decision was to be final and binding on all the parties.Underthe Cincinnati Directive "all employees" were to return to work immediately.There arose, however, after the issuance of the directive on or about October25, the question whether those individuals who would eventually be replacedby the returning strikers, were to work in the studios along with them.Leadersof the Conference of Studio Unions demanded that the replaced individuals betaken off the lots.Walsh, president of the Alliance, however, contended thatthis was contrary to the directive.In order to resolve this question, representatives of the parties convened inWashington to review the minutes of the Executive Council. The Producerswere represented at Washington by Mannix, of respondent Loew, Eric John-ston,who was later to become president of the respondent Association, andothersAs a result of this trip to Washington a clarification was issued, tothe effect that the respondent Producers should use their judgment in deter-mining whether the replaced workers, who were members of the Alliance, shouldor should not work during the ensuing 60-day period side by side with membersof the Conference of Studio Unions who were returning to work. This clarifica-tion was issued in time to permit the return to work of the strikers on October31, 1945."Under the clarification, it had been agreed that all men on call on March 12,1945, the day the strike started, were to return to those jobs and all who mightbe displaced at the end of the 60-day period by the settling of jurisdictions wereto be given other employment in the studios during that period. Instead ofthe replacements working during that 60-day period, about November 12, it wasdecided to pay off the replacements in it lump sum and they were not requiredto report thereafter, unless the Producers asked for them.This lump sum wasbased upon the classification rate on October 31, 1945, and was adjusted to thenormal working time for the ensuing 60-day period. Some of the workers whoreceived this lump sum award did, in fact, after receiving it take other jobsin the industry, and were of course paid for work performed on other jobs.The original settlement had contemplated that "all employees" would workduring the 60-day period, but because of'the position taken by the Conferencethat its members would not work with the replacements on or after October 31,71During the strike,in addition to Alliance members who had crossed jurisdictional linesto take the jobs of strikers,Alliance locals had furnished employees to fill vacated jobs. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than upset the settlement agreement, President Walsh of the Allianceagreed to the proposition that an additional award would be made to certaincategories of workers. It had been agreed that pay for the 60-day period wasto go only to those workers who were on the pay rolls as of October 31.How-ever, those not on the pay roll as of that date, but who had previously workedfor 15 days or more as replacements during the strike, were to receive anotheraward, computed at the rate of $3.50 a day for every day they had worked outof their jurisdiction (luring the strike.This award was agreed to at or aboutthe time of the Cincinnati agreement and it would appear that no suggestionhad been made at any time during the strike and up to October 25, 1945, thatany person who had worked during the strike would receive any money otherthan the regular amount for work performed.The $3.50 award went to some workers who were totally displaced and to otherswho were not at work on October 31. Some of them had worked a few days,others during most of the period.No man who received the $3.50 a day settle-ment received the 60-day award. In addition, those workers who, for example, asprop makers had gone into the carpenter shop and performed the work of car-penters during the strike, and who after October 31, returned to their originaljobs as prop makers, did receive an award based upon $3.50 a day for all days thatthey had worked outside of their jurisdiction.At respondent Warner, severalhundred employees, under Fuhrmann's supervision, received the extra com-pensation of $3.50 a day for every day those employees had gone outside theirjurisdiction to work as carpenters.This award was made to them sometime inMarch or April 1946, while they were regularly employed in their original juris-dictions.Fuhrmann testified that he never heard the $3.50 a day award referredto as "severance pay" and understood, according to his testimony, that it wasgiven as extra compensation to employees for working outside of their jurisdic-tions during the strike.There is one additional payment which is not explained by any of the fore-going facts.Geza Gasper, foreman of the prop makers at respondent Columbia,testified that in the spring of 1946, he received a bonus check of some $900,which represented his salary for a period of about 8 weeks.Gasper acknowl-edged that during the strike he acted at times as foreman in the carpenter shop.The foregoing covers in substantial detail the matter of extra compensationpaid pursuant to the Cincinnati Directive for work performed during the strike.In the undersigned's opinion not all the details and intricacies of the financialarrangements were fully disclosed and brought forth.Undoubtedly, there werecertain applications of the Cincinnati Directive and payments made to manyworkers which did not fit precisely into the situations set forth above.However, the question remains whether these facts sustain the allegation ofthe amended consolidated complaint that payment of the above awards to em-ployees who passed the picket lines or performed the work of strikers, consti-tuted interference, restraint, and coercion on the part of the respondents. In theundersigned's opinion, crucial to a finding that the Board's complaint in thisrespect has been sustained is some element of proof that workers were promisedor told that for their conduct in passing through the picket lines or performingthe work of strikers, they would receive in addition to their fixed compensation,an additional bonus and that the bonus became an inducement to the workersto help break the strike.Although such may have been the case either by rumoror assurance on the part of representatives of the Alliance and the respondents,there is no testimony in this record that prior to October 24, 1945, any workerhad been given to understand that he would for his conduct during the strike COLUMBIA PICTURES CORPORATION637participate in the declaration of a bonus.Rather it appears affirmatively thatthe first knowledge that such a bonus would be declared or granted became knownon or after October 25, when the strike had been settled and under the terms ofthe Cincinnati agreement, arrangements had been made to return the strikersto their old jobs.It appears clear that the Executive Council of the American Federation ofLabor by reason of its directive had ordered "all workers" to return pending adetermination of the jurisdictional conflict and that during this period they wouldbe paid for the time spent on the job. Presumably the commitment to pay allworkers, strikers and non-strikers alike, for the 00-day period, was acceptable toall parties who had participated in the Cincinnati agreement.This paymentunder no circumstances could be considered an inducement to any worker tocross picket lines or take the jobs of striking employees. It is not quite as clear inthe application of the $3.50 payment, given to those who worked 15 days or moreduring the course of the strike. But here again, this additional award was notheld out as an inducement, at any time, to the individuals who received it, toinduce them to cross picket lines.It is true that because of these financial arrangements, those who workedduring the strike or took the jobs of strikers fared better financially than thestrikers or those who by their concerted protest refused to work. But there is,in the undersigned's opinion, an absence of any element of proof nor can it bylogical deduction be found that the financial payment interfered with, restrained,or coerced the respondents' employees. It will be recommended hereafter thatthis allegation of the complaint be dismissed in respect to all respondents.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamongthe several States, and tend to lead to and have led to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHavingfound that the respondent Warner violated Section 8 (1), and thatall the respondents violated Section 8 (3) of the Act, the undersigned willrecommend that the respondents cease and desist therefrom and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It has been found that respondent Warner, on March 19, 1945, discharged 14prop makers, members of Local 44 of the Alliance, because of their concertedprotest against efforts of the respondent Warner to force them to perform thework of carpenters in the carpenter shop.Attempts of some of the individualprop makers to return to work during the course of the strike, to performthe jobs held the day of discharge, were unsuccessful.Moreover, it has beenfound that on or about October 31, 1945, when under the terms of the Cincinnatiagreement all workers were returned to work, the prop makers were deniedreinstatement because of instructions issued through Pelton on behalf of theProducers Labor Committee and complied with by the respondent Warner.It has also been found that on March 19, Fuhrmann, speaking on behalf ofrespondent Warner, advised all the prop makers that for their refusal to takejobs in the carpenter shop they would never again be employed in the motion 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicture industry. It has been found that thereby the respondent Warner engagedin interference, restraint, and coercion and denied employees rights guaranteedin Section 7 of the Act.It has been found further that on October 31, all the complainants namedherein, except those previously reinstated, and more particularly those com-plainants who voluntarily absented themselves during the course of the strike,were denied reinstatement by various of the respondent Producers because therespondent Producers were carrying out the instructions of the Producers LaborCommittee.These individuals thus were being discriminated against for havingexercised individually and with others a protest against demands to do the workof strikers or take the jobs of individuals who were supporting the strike. Itwas found above and it is again emphasized that by such conduct on the partof the respondent Producers, the individual workers were being punished fordaring to protest in concerted fashion against the actions of the respondentProducers requiring them to act as strike breakers.The violations of the Act herein found, particularly the discharges and refusalto reinstate because of concerted activity, are by ordinary standards sufficientlygrave in the undersigned's opinion to warrant the recommendation that therespondents be ordered to cease and desist from in any manner infringing uponthe rights guaranteed in Section 7 of the Act.72Ordinarily the undersignedwould make such recommendation. It appears, however, that the respondentProducers enjoy closed-shop contracts with the Alliance and its locals. The onlyevidence of independent interference, restraint, and coercion is contained in thestatement of Fuhrmann, employed by respondent Warner. Because of the peculiarnature of the violation, the undersigned will not recommend that respondentProducers be ordered to cease and desist from in any manner infringing uponthe rights guaranteed in Section 7 of the Act.The undersigned found that respondent Warner discriminated regarding thehire and tenure of employment of the 14 prop makers named in Appendix Aattached hereto.The reinstatement with back pay for the individuals named inthe Appendix A will be in accordance with the following recommendations:The undersigned will recommend that the respondent Warner offerHand,Gidlund, Lamb, Sapp, Stoica,andWhiteimmediate and full reinstatement to theirformer or substantially equivalent positions73 without prejudice to their sen-iority or other rights and privileges.The undersigned further recommendsthat respondent Warner make them whole for any loss of pay they may havesuffered by the reason of the respondent's discrimination against them by pay-ment to each of them of a sum of money equal to that which he normally wouldhave earned from the date of discrimination to the date of the offer of reinstate-ment, less his net earnings 74 during the said period.Batcheldertestified that he made no effort to secure a position in the motionpicture industry during the course of the strike.Accordingly, the undersignedwill recommend that the respondent Warner offer Batchelder immediate and fullreinstatement to his former or substantially equivalent position without preju-dice to his seniority or other rights and privileges.The undersigned will further72N L. R.B v Express Publishing Company,312 U. S. 426;May Department Stores Co.V.N. L. R.B, 326 U. S. 376.73 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,but if such position is no longer in existence, then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico, Branch,65 N L. R B 827.14Matter of Crossett Lumber Co.,8 N. L. R.B. 440, 497-498. COLUMBIA PICTURES CORPORATION639recommend that the respondent Warner make Batchelder whole for any lossof pay he may have suffered by the reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to that which he normallywould have earned from October 31, 1945, the date he was refused reinstatement,to the date of the offer of reinstatement less his net earnings during the saidperiod."Loratestified that he made no particular effort to secure employment afterApril 1, 1946.Accordingly it will be recommended that respondent Warner offerLora immediate and full reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights and privileges.Theundersigned further recommends that respondent Warner make him whole forany loss of pay he may have suffered by reason of the discrimination against himby payment to Lora of a sum of money equal to that which he normally wouldhave earned from the date of the discrimination up to April 1, 1946, less his netearnings during the said period.Bonningtestified that he made no effort to work during the course of the strike.He does not desire reinstatement.The undersigned will recommend that re-spondent Warner make Bonning whole for any loss of pay he may have sufferedby reason of the discrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earned from October 31,1945, the date of respondent Warner's refusal to reinstate, to May 1, 1946, thedate of regular employment elsewhere, less his net earnings during the saidperiod.MacKellartestified that during the first 3 months of the strike he spent his timeworking on his home.He was reinstated by respondent Warner about August1, 1946, and voluntarily quit his employment on September 7, 1946.Accordinglyreinstatement will not be recommended for MacKellar.However, the under-signed will recommend that respondent Warner make MacKellar whole for anyloss of pay he may have suffered by reason of the respondent's discriminationagainst him, by payment to him of a sum of money equal to that which he normallywould have earned from the date of the discrimination up to August 1, 1946, thedate of his reinstatement, less the period of 3 months which MacKellar spentworking on his home, and less his net earnings during the said period.DeSanctiswas reinstated by respondent Warner on November 7, 1945. Accord-ingly, it will be recommended that respondent Warner make him whole for anyloss of pay he may have suffered by reason of respondent Warner's discrimina-tion against him, by payment to him of a sum of money equal to that which henormally would have earned, from the date of the discrimination to the date ofhis reinstatement, less his net earnings during the said period.Simpson.It appears from the record that due to ill health Simpson was unableto work on and after June 1, 1945, and was unable to resume his employmentuntil about January 1, 1946.The undersigned will recommend that respondentWarner offer Simpson immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rightsand privileges.However, the undersigned recommends that respondent Warnermake Simpson whole for any loss of pay he may have suffered by reason of therespondent's discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earned from the date of the dis-crimination to June 1, 1945, and from January 1, 1946, thereafter to the date of"The expression"former or substantially equivalent position,"when used hereafter isdefined infootnote73, supra. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe offer of reinstatement,less Simpson's net earnings during the two fore-going periods.Jensendoes not desire reinstatement, having found regular employment else-where, beginning about February 1, 1946.Accordingly, the undersigned recom-mends that respondent Warner make Jensen whole for any loss of pay he mayhave suffered by reason of the respondent's discrimination against him, by pay-ment to him of a sum of money equal to that which he normally would haveearned as wages from the date of the discrimination to February 1, 1946, whenhe found other regular employment, less his net earnings during the foregoingperiod.Rogerswas reinstated on February 12, 1946, by respondent Warner.Accord-ingly, the undersigned i commends respondent Warner make Rogers whole forany loss of pay he may have suffered by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to that which he nor-mally would have earned, from the date of the discrimination to the date of hisreinstatement, less his net earnings during the foregoing period.The effect of the expulsion from membership in the AllianceIn making the foregoing recommendations, the undersigned has consideredthe effect of the stipulation entered into between counsel for the Board and theAlliance that Stoica, Lora, Gidlund, and Lamb were expelled from the Allianceon June 14, 1946, and that Batchelder and Hand were suspended and by reasonof non-payment of the fine imposed by the sentence, they likewise stood expelledfrom membership in the Alliance.Councel for the respondents and intervenor urge that by virtue of the closed-shop contracts between the respondent Producers and the Alliance and its locals,only members in good standing in the locals can be employed, and expelledmembers cannot be reinstated by reason of membership disqualification.Theunfair labor practices herein found occurred while all of the employees were ingood standing in the Alliance.All were entitled to reinstatement on October 31,1945, at which time they were in good standing, but for the unfair labor practicescommitted by the respondents.Nothing less than restoration of the employees'status as it existed prior to the commission of any unfair labor practice wouldeffectuate the policies of the Act and preserve all the employees' rights, which itis the duty of the Board to protect. "There is nothing in the Act which limitsthe reinstatement remedy to members of labor organizations or even to strikingemployees who are primarily and directly aggrieved by an unfair labor practicewhich causes a strike." 79The Act does not preclude the making of a valid closed-shop contract.Butwhen limitations of the contract conflict with the paramount obligation placedupon the Board to effectuate the policies of the Act, it is the undersigned's opinionthat the rights of the Alliance to full enforcement of a closed-shop agreement mustgive way to the obligation placed upon the Board to effectuate the law of theland.The paramount obligation of the Board to effectuate the purposes of theAct requires that in doing so these employees be reinstated to the jobs they heldprior to the discrimination against them. In theStar Publishingcase,77 therespondent urged its inability to comply with a Board order and the Courtanswered in this language:76N. L. R.B. v. Bales-Coleman LumberCo , 98 F (2d) 16, 23 (C. C A 9).77N. L.R B. v. Star PublishingCo., 97 F. (2d) 465, 470 (C. C. A. 9) ;N. L. R. B. V.John Englehorn&Sons,134 F.(2d) 553, 557,558 (C. C. A. 3). COLUMBIA PICTURES CORPORATION641Finally, respondent contends that compliance with the Board's order"from a practical standpoint, means exactly the same situation which therespondent faced on the morning of July 2" and that it "would mean aclosed plant" because the Drivers will refuse to haul the papers. Assumingthat respondent's prophecy is correct, it is no obstacle to the enforcementof the orderBy the act, Congress has said that certain unfair laborpracticescause strikeswhich have the effect of burdening interstate andforeign commerce. It has acted to protect such commerce, by prohibitingcertain practices which it has termed "unfair". It did not choose to pro-tect such commerce from all impediments or strikes, but simply attemptedto prevent certain acts which would affect such commerce because such.actsleadto strikes.No attempt was made to prevent strikes as such, butonly certain acts which might cause strikesThe act of the Drivers inrefusingtowork, is not one of the acts prohibited.Respondent's con-tention in the last analysis, is that it is subjected to great hardship, whichshould also have been dealt with by Congress.We think that such anargument should be submitted to Congress but not to us.Whether or notCongressmay deem it wise to enlarge its policy, will be pertinent here, butonly when it has done so.In theWallace Corporationcase," where the validity of a closed-shop contractwas underattack, the Supreme Court stated :We do not construe the provision authorizing a closed shop contractas indicating an intention on the part of Congress to authorize a majorityof workers and a company, as in the instant case, to penalize minoritygroups of workers by depriving them of that full freedom of association andself-organization which it was the prime purpose of the Act to protect forall workers. It was as much a deprivation of the rights of these minorityemployees for the company discriminatorily to discharge them in collabora-tion with Independent as it would have been had the company done it alone.For these reasons the undersigned has recommended herein thatreinstatementshall prevail without limitation by reason of membership disqualification,causedby expulsions occurring subsequent to the unfair labor practices.There now remain remedy recommendations appropriate to the cases of theremainingcomplainants who were not discharged but were refused reinstate-ment.From the facts found above, these employees ceased work on variousdates during the strike, in consequence of, and in connection with, a currentlabor dispute at the respondent Producers' studios and when they applied for andwere refusedreinstatement on or about October 31, 1945, theywere still em-ployees within the meaning of Section 2 (3) of the Act." It has been heretoforefoundthat the respondents discriminated regarding the hire and tenure ofemployment of the employees hereafter mentioned, by refusing to reinstate them,or continuing them in employment on and after October 31, 1945.The undersigned will accordingly recommend that respondent Warner offertoGoudie, Larson, SewardandHowe,immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to their seniorityor other rights and privileges.The undersigned further recommends that re-spondentWarner make them whole for any loss of pay they may have suffered71323 U S 248, 256;Local Lumber Workers Union v N. L R. B.,158 F (2d) 365(C C A 9), 19 L R R M 2098, N. L. I?B v. Graham, et at.,159 F. (2d) 787 (C. C A. 9),19 I. R R M 2303 (deeided February 13, 1947).79Wilson d Co. v. N. L R B.,124 F. (2d) 845 (C. C A 7). 642DECISIONSOF NATIONALLABOR RELATIONS BOARDby reason of respondent Warner's discrimination against them, by payment toeach of them of a sum of money equal to that which he normally would haveearned as wages from October 31, 1945, to the date of the offer of reinstatement,less his net earnings during the said period.Coffeyrefused to cross the picket line at respondent Warner on and after March12.He was denied reinstatement on October 31. The undersigned passes nojudgment on Coffey's alleged addiction to alcohol, commented upon at some lengthabove.It is true that it offered reasonable grounds for dismissal, but, since asheretofore indicated, it was not this reason, but rather Pelton's instructions, whichmotivated the respondent Warner in refusing to reinstate Coffey, it is found thaton October 31, Coffey was refused reinstatement because of his concerted activ-ity, and it is recommended that the provisions of the remedy set forth in the para-graph above apply with equal force to Coffey.Cueviatestified that after collapse of a private business venture in February1946, he made no effort to secure work other than at respondent Columbia. It isrecommended that respondent Columbia offer immediate and full reinstatementto Cuccia, to his former or substantially equivalent position without prejudice tohis seniority or other rights and privileges.The undersigned further recom-mends that the respondent Columbia make Cuccia whole for any loss of pay hemay have suffered by reason of the respondent Columbia's discrimination againsthim, by payment to him of a sum of money equal to that which he normallywould have earned from October 31, 1945, to February 15, 1946, ° less his net earn-ings during the said period.Stanley doesnot desire reinstatement.He was, however, refused employmenton October 31, and given irregular employment thereafter by respondent Warnerand other producers until about November 29, 1945, when for the reasons hereto-fore stated, his name was stricken from respondent Warner's call list. Accord-ingly, it will be recommended that respondent Warner make Stanley whole for anyloss of pay he may have suffered by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to that which he normallywould have earned from October 31, 1945, to on or about November 29, 1945, lesshis net earnings during the said period.Hentschelwas reinstated by respondent Columbia on October 31, but at theend of the day was placed on call because of compliance with Pelton's instructions.The undersigned will recommend therefore, that the respondent Columbia offerIentschel immediate and full reinstatement to his former or substantially equiv-alent position, without prejudice to his seniority or other rights and privileges.This recommendation is made in order to effectuate the purposse of the Act,although it appears that in June of 1946, Hentschel was expelled from the Alliance.The undersigned further recommends that the respondent make Hentschel wholefor any loss of pay he may have suffered by reason of the respondent's discrimi-nation against him by payment to him of a sum of money equal to that whichhe normally would have earned from November 1, 1945, to the date of the offer ofreinstatement, less his net earnings during the said period.Ameswas denied reinstatement on October 31, 1945, by respondent Republic,but was offered employment in January 1946, which Ames rejected, with theunderstanding that he would acquaint respondent Republic when he was willingto accept employment. It appears from the record that he has never done so,hence no recommendation will be made respecting his reinstatement by respondentso Approximate date selected as the time when Cuccia dropped his private businessventure. COLUMBIA PICTURES CORPORATION643Republic.However, the undersigned does recommend that respondent Republicmake Ames whole for any loss of pay he may have suffered by reason of the re-spondent's discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earned from October 31, 1945, toJanuary 15, 1946,81 less his net earnings during the said period.(frothwas denied reinstatement by respondent Loew on or about November 3,1945.He does not desire reinstatement, since March 9, 1946, when he foundregular employment elsewhere in the motion picture industry.The undersigneddoes recommend that respondent Loew make Groth whole for any loss of pay hemay have suffered by reason of respondent Loew's discrimination against him, bypayment to him of a sum of money equal to that which he normally would haveearned from November 3, 1945, to March 9, 1946, less his net earnings during thesaid period.Selgrathwas refused reinstatement as a key grip by respondent Loew onNovember 1, 1945.Respondent Loew acknowledged Selgrath's application for"employment" but asserts it was refused because of advice that Selgrath wasno longer a member in good standing of Local 80; that upon being advised byLocal 80 on December 19, 1945, that Selgrath was then in good standing, he wasoffered employment.The issue of Selgrath's union membership involving aquestion of internal union affairs was not litigated at the hearing.Selgrath didtestify that he had always been a member in good standing of Local 80 and hadnever been advised by anyone connected with the Local that he was not in goodstanding.Walsh testified that he was advised by Local 80 on October 31, orNovember 1, that Selgrath was not to be employed because he was no longer ingood standing as a member. In addition, Walsh had before him a copy ofPelton's instructions and he acknowledged that these instructions applied toSelgrath.The undersigned is of the opinion and finds that Selgrath was re-fused reinstatement on November 1, 1945, because respondent Loew compliedwith Pelton's instructions.Selgrath was reinstated by respondent Loew as a grip on December 19, 1945,which was not the position he held in March of 1945. Accordingly, it will berecommended that respondent Loew offer Selgrath immediate and full rein-statement to his former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges 82The undersigned further recom-mends that respondent Loew make him whole for any loss of pay he may havesuffered by reason of respondent's discrimination against him by payment toSelgrath of a sum of money equal to that which he normally would have earnedas a key company grip from November 1, 1945, to December 19, 1945, and furtherthat he be paid any difference in wages between that which he would have earnedas a key company grip on and after December 19, 1945, and that which heearned as a grip after that date, up to the date of the offer of reinstatement tohis old job as a key company grip, less his net earnings during the said period.Maileswas refused reinstatement on October 31, 1945, but reinstated by re-spondent Twentieth Century on February 15, 1946, and worked thereafter untilJune 16, 1946, when he was expelled from the Alliance. Because this expulsiontook place after respondent Twentieth Century attempted to restore the statusquo, so far as Mailes was concerned, no recommendation will be made that Mailes,be reinstated to his former job.However, the undersigned does recommend thatrespondent Twentieth Century make Mailes whole for any loss of pay he may81This date is chosenas anapproximation of the time when he was offered employmentby respondent Republic.82Matter of Western Felt Works,10 N L R B 407, 450. 644DECISIONSOF NATIONAL LABORRELATIONS BOARDhave sufferedby reason of the discrimination against him, by payment to himof a sum of money equal to that which he normally would have earned from Oc-tober 31, 1945, to February 15, 1946, less his net earnings during the said period.Reinstatement for all of the foregoing employees ordered reinstated shall beeffected in the following manner : the undersigned recommends that the respond-ent Producers be required to displace employees by transfer or otherwise whohave succeeded to the former positions of any of these employees. Further, allemployees hired on and after March 12, 1945, for the same or substantiallyequivalent positions, shall, if necessary to provide employment to thepersonsto be offered reinstatement, be dismissed. If, even after this is done, there isnot by reason of a reduction in force of employees needed, sufficient employmentimmediately available for the remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among remaining em-ployees, in accordance with the respondent Producers' usual method of reducingits forces, without discrimination against any employee becauseof his unionaffiliation or activity, following a system of seniority to such extent as has here-tofore been applied in the conduct of the respondent Producers' business. Thoseemployeesremainingafter such distribution, for whom no employmentis imme-diately available, shall be placed upon a preferential list prepared in accordancewith the principles set forth in the previous sentence, and shall thereafter, inaccordance with such lists, be reemployed in their former or substantially equiva-lent position as such employment becomes available and before other personsare hired for such work 88On the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1. International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, Local Nos. 44, 80, 727 and728, affiliated with the American Federation of Labor, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named in Appendices A and B of this report, thereby discouragingmembership in the International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, the respond-ents have engaged in and are engaging in unfair labor practices within the mean-ing of Section 8 (3) of the Act."3By interfering with, restraining, and coercing its employees in the exercise(.f the rights guaranteed in Section 7 of the Act, respondent Warner has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.83Matter of Firth CarpetCo., 33 N L R B 19184Respondents urge in their brief that there is a failure of proof that by the dischargesand refusals to reinstate, membership in the Alliance was discouraged and that conse-quently the complaint mustbe dismissed.Such contention is without meritWhile thediscouraging effect of discharges may not manifest itself immediately under these circum-stances, the possibility that such effect will be demonstrated in the future, is not foreclosed.Indeed, a discharge which is directed against concerted or union activityperse discouragesmembership in a labor organization involvedAs the Court stated inN. L. R. B.v. JohnEnglehorn if Sons,134 F (2d) 553, 556, 557 (C. C A. 3),All that need be established to show a violation of § 8 is conduct by an employerwhich is defined therein as an unfair labor practiceThat section does not requireproof that the proscribed conduct had its desired effect. COLUMBIA PICTURES CORPORATION6454.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent Columbia, respondent Republic, respondent Loew, respondentTwentieth Century, and respondent Association have not violated Section 8 (1)of the Act by threatening employees that they would never work again in themotion picture industry.6.The respondent Producers and the respondent Association have not violatedSection 8 (1) of the Act, by the payment of bonuses to those employees whopassed picket lines or performed the work of strikers during the strike of March12 to October 31, 1945.7.The respondent Producers and the respondent Association have not violatedSection 8 (1) of the Act by interrogating employees with respect to their unionmembership and affiliation.8.Respondent RKO has not engaged in unfair labor practices within the mean-ing of Section 8 (1) or (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that respondent Columbia Pictures Corporation, Los Angeles,California ; respondent Republic Productions, Inc., Los Angeles, California ; re-spondent Warner Bros. Pictures, Inc, Burbank, California; respondent Loew'sIncorporated, Culver City, California ; respondent Twentieth Century-Fox FilmCorporation, Los Angeles, California, and respondent Association of Motion Pic-tures Producers, Inc., Los Angeles, California, their officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of the United States andCanada, A. F. of L., any of its affiliated locals or any other labor organizationof its employees, by discharging and refusing to reinstate any of their employees,or by discriminating in any other manner with respect to their hire or tenure ofemployment or any terms or conditions of employment ;(b)Utilizing, applying, or administering the closed-shop provisions of theircontracts with the International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, or any of itslocals, in such manner as to discharge or otherwise discriminate against any oftheir employees for exercising their rights under the National Labor RelationsAct to engage in concerted protests or activities concerning terms or conditions oftheir employment ;(c)Engaging in any like or related act or conduct which interferes with,restrains, or coerces their employees in their effort to engage in concerted pro-tests or activities concerning the terms and conditions of their employment.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Respondent Warner will offer to Lynn G Batchelder, Carl H. Gidlund,George M. Hand, Leo L Lamb, Raymond Al. Lora, Jesse L. Sapp, George Stoica,Jr.,William J. Simpson, William G. White, Kenneth B. Coffey, John C. Goudie,Willis F. Howe, Charles J. Larson, and Fred Seward immediate and full re-instatement to their former or substantially equivalent positions,B° withoutprejudice to their seniority or other rights and privileges.86 Seefootnote73, supra.838914-50-vol. 82-42 ,646DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Columbia will offer to Joseph P. Cuccia and Irwin P. Hentschelimmediate and full reinstatement to their former or substantially equivalentpositions,'" without prejudice to their seniority and other rights and privileges.Respondent Loew will offer to John L. Selgrath immediate and full reinstate-ment to his former or substantially equivalent position B7 without prejudice tohis seniority and other rights and privileges.Reinstatement to their former or substantially equivalent positions in accord-ance with the foregoing recommendations, shall be in the manner set forth inthe section entitled "The remedy" above, placing those employees for whomemployment is not immediately available upon a preferential list, in the mannerset forth in said section, and thereafter, in said manner, offer them employmentas it becomes available;(b)Make whole those employees listed in Appendices "A" and "B" for anyloss of pay they may have suffered by reason of the respondent's discrimina-tion against them in regard to their hire and tenure of employment, in ac-cordance with the recommendations set forth in "The remedy," less their netearnings during the said periods;(c)Post in conspicuous places throughout the studios of the respondentColumbia, Los Angeles, California ; respondent Republic, Los Angeles, Cali-fornia ; respondent Warner, Burbank, California ; respondent Loew, Culver City,California ; respondent Twentieth Century, Los Angeles, California ; and inthe offices of the respondent Association, Los Angeles, California, copies of thenotice attached hereto marked "Appendix C." Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, after beingsigned by the respondents' representatives, shall be posted immediately by therespondents upon receipt thereof and maintained by them for sixty (60) consecu-tive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by therespondents to insure that said notices are not altered, defaced, or covered byany other material;(d)Notify the Regional Director for the Twenty-first Region in writing,within ten (10) days from the date of the receipt of this Intermediate Report,what steps the respondents have taken to comply herewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondents notify the RegionalDirector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondents totake the action aforesaid.It is also recommended that the allegations of the amended consolidated com-plaint, that the respondents engaged in interference, restraint, and coercion,by the payment of bonuses to employees who passed the picket lines or performedthe work of strikers during the strike above described, be dismissedIt is recommended also that the allegation of the amended consolidatedcomplaint, that the respondents engaged in interference, restraint, and coercionby interrogating employees with respect to their union membership and affilia-tion be dismissed as against all respondents.It is recommended that the allegation of the amended consolidated com-plaint, that the respondents engaged in interference, restraint, and coercionby threatening the employees that they would never work in the motion picture88 Id.87 See footnote73, supra. COLUMBIA PICTURES CORPORATION647industry again if they refused to perform the work or take the jobs of strikingemployees be dismissed as against respondent Columbia, respondent Republic,respondent Loew, respondent Twentieth Century, and respondent Association.It is recommended that the allegations of the amended consolidated com-plaint that respondentWarner discriminated against H. B. MacDonald bedismissed.It is finally recommended that the amended consolidated complaint be dis-missed as against respondent RKO.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in said Sec-tion 203.39, should any party desire permission to argue orally before the Board,Tequest therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.MORTIMER RIEMER,Trial Examiner.DatedMarch 20, 1947.APPENDIX ALynn G. BatchelderCharles JensenJesse L. SappRobert N. BonningLeo L. LambGeorge Stoica, Jr. 'Paul DeSanctisRaymond M. LoraWilliam J. SimpsonCarl H. GidlundDonald MacKellarWilliam G. WhiteGeorge M. HandJ.Harold RogersAPPENDIX BRobert W. AmesGeorge I. GrothEugene V. H. MailesKenneth B. CoffeyIrwin P HentschelJohn L. SelgrathJoseph P. CucciaWillis F. HoweFred SewardJohn C. GoudieCharles J. LarsonPaul L. StanleyAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that:WE WILL NOT discourage membership in INTERNATIONAL ALLIANCE OF THE-ATRICAL STAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITED STATES AND CANADA, LOCAL Nos. 44, 80, 727, AND 728, A. F. of L., orany other labor organization of our employees, by discharging or refusing toreinstate any of our employees, or by discriminating in any other mannerwith respect to their hire or tenure of employment or term or condition ofemployment.WE WILL NOT apply, administer, or put into operation the closed-shopprovisions of our contracts with the INTERNATIONAL ALLIANCE OF THEATRICAL,STAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITEDSTATES AND CANADA, LOCAL Nos. 40, 80, 727, AND 728, A. F. OF L., or of any-contract executed in the future, in such manner as to discourage membership.in the INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA, LOCAL. Nos.44, 80, 727, AND 728, A. F. of L., or any other labor organization of our em-ployees, by discharging or otherwise discriminating against any of ouremployees for exercising their rights under the National Labor Relations Actto engage in concerted activities, for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT engage in any like or related act or conduct which interfereswith, restrains, or coerces our employees in their efforts to engage in con-certed activities over terms and conditions of employment or other mutualaid or protection during the term of closed-shop contracts presently in exist-ence or that may be executed in the future.WE WILL OFFER to the employees named below, immediate and full rein-statement to their former or substantially equivalent positions, without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimina-tion against them in accordance with the recommendations of the Inter-mediate Report.11Lynn G. BatchelderKenneth B. CoffeyJoseph P. CucciaCarl H. GidlundJohn C. GoudieGeorge M. HandIrwin P. HentschelWillis F. HoweLeo L LambCharles J. LarsonRaymond M. LoraJesse L. SappJohn L. SelgrathFred SewardWilliam J. SimpsonGeorge Stoica, Jr.William G. WhiteCOLUMBIAPICTURES CORPORATION,Employer.By -----------------------------------(Representative)(Title)REPUBLIC PRODUCTIONS, INC.,Employer.By -----------------------------------(Representative)(Title)WARNER BROS.PICTURES, INC.,Employer.By -----------------------------------(Representative)(Title) COLUMBIA PICTURES CORPORATION649Dated --------------------Dated --------------------LOEW'S INCORPORATED,Employer.By -----------------------------------(Representative)(Title)TWENTIETH CENTURY-Fox FILMCORPORATION,Employer.By -----------------------------------(Representative)(Title)AssocIATION OF MOTIONPICTUREPRODUCERS, INC.By -----------------------------------(Representative)(Title)Dated --------------------NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustmot be altered, defaced, or covered by any other material.